                                     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 1 of 156



                              1   DANIEL A. PLATT (SBN 132665)
                                  dplatt@loeb.com
                              2   ARTHUR FELS (SBN 294802) 802
                                  afels@loeb.com
                              3   LOEB & LOEB LLP
                                  10100 Santa Monica Blvd., Suite 2200
                              4   Los Angeles, CA 90067
                                  Telephone: 310.282.2000
                              5   Facsimile: 310.282.2200
                              6   Attorneys for Defendant EMPLOYEE
                                  BENEFIT MANAGEMENT
                              7   SERVICES, LLC (misdenominated as
                                  Employee Benefit Management
                              8   Services, Inc.)
                              9
                           10
                           10                              UNITED STATES DISTRICT COURT
                           11
                           11               NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                           12
                           12
                           13
                           13     MONTEREY PENINSULA                          )   Case No.: 5:20-cv-01660-NC
                                                                                            5:20 cv       NC
                                  HORTICULTURE, INC. dba ROCKET               )
                           14
                           14     FARMS and MONTEREY                          )   Hon. Mag. Nathanael M. Cousins
                                  PENINSULA HORTICULTURE,                     )
                           15
                           15     INC./STEVEN ROBERTS ORIGINAL                )   Date: May 13, 2020
                                  DESSERTS, LLC, EMPLOYEE                     )   Time: 1:00 p.m.
                           16
                           16     BENEFIT PLAN,                               )   Place: Courtroom 5, 4th Floor, San
                                                                              )          Jose Courthouse
                           17
                           17                    Plaintiffs,                  )
                                                                              )   REQUEST FOR JUDICIAL
                           18
                           18              v.
                                           v.                                 )   NOTICE IN SUPPORT OF
                                                                              )   DEFENDANT EMPLOYEE
                           19
                           19     EMPLOYEE BENEFIT                            )   BENEFIT MANAGEMENT
                                  MANAGEMENT SERVICES, INC.;                  )   SERVICES, LLC’S
                                                                                             LLC NOTICE OF
                           20                                                 )   MOTION AND MOTION TO
                                                 Defendant.                   )   DISMISS PLAINTIFFS’
                           21
                           21                                                 )   COMPLAINT PURSUANT TO
                                                                              )   FED. R. CIV. P. 12(B)(6)
                           22                                                 )
                                                                              )   Complaint Filed: March 6, 2020
                           23                                                 )   Trial Date: None Set
                                                                              )
                           24                                                 )
                           25
                           26
                           27
                           28
                                                                              1
      Loeb & Loeb                 18907739.1
A Limited Liability Partnership
                                                      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
    Including Professional        231426-10003                              DISMISS
         Corporations
                                     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 2 of 156



                              1            Defendant Employee Benefit Management Services, LLC (“EMBS”)
                              2   (misdenominated as Employee Benefit Management Services, Inc.”) hereby
                              3   requests, pursuant Federal Rule of Evidence 201, that this Court take judicial notice
                              4   of the following documents from California Northern District Case No. 5:17-cv-
                                                                                                             cv
                              5   07076-SVK:
                              6            1.
                                           1.     ECF No. 1, complaint, attached hereto as Exhibit 1.
                              7            2.
                                           2.     ECF No. 44, third-party complaint, attached hereto as Exhibit 2.
                              8            3.
                                           3.     ECF No. 71, motion to dismiss third-party complaint, attached hereto
                              9   as Exhibit 3.
                           10
                           10              4.
                                           4.     ECF No. 98, order, by Hon. Lucy H. Koh, granting motion to dismiss,
                           11
                           11     attached hereto as Exhibit 4.
                           12
                           12              The existence of these public filings are not in reasonable dispute and may be
                           13
                           13     the subject of judicial notice by the Court.
                           14
                           14
                           15
                           15     Dated: April 6, 2020                           LOEB & LOEB LLP
                                                                                 DANIEL A. PLATT
                           16
                           16                                                    ARTHUR FELS
                           17
                           17                                                    By:    /s/ Arthur Fels
                                                                                       Arthur Fels
                           18
                           18                                                          Attorneys for Defendant
                                                                                       EMPLOYEE BENEFIT
                           19
                           19                                                          MANAGEMENT SERVICES,
                                                                                       LLC. (misdenominated as
                           20                                                          Employee Benefit Management
                                                                                       Services, Inc.)
                           21
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                                                 2
      Loeb & Loeb                 18907739.1
A Limited Liability Partnership
                                                      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
    Including Professional        231426-10003                              DISMISS
         Corporations
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 3 of 156




            EXHIBIT 1
                                                                                  Case
                                                                                  Case5:20-cv-01660-NC
                                                                                       5:17-cv-07076-SVKDocument
                                                                                                         Document101 Filed
                                                                                                                     Filed04/06/20
                                                                                                                           12/12/17 Page
                                                                                                                                    Page41of
                                                                                                                                          of156
                                                                                                                                             50




                                                                             1 ERIC D. CHAN (State Bar No. 253082)
                                                                               HOOPER, LUNDY & BOOKMAN, P.C.
                                                                             2 1875 Century Park East, Suite 1600
                                                                               Los Angeles, California 90067-2517
                                                                             3 Telephone: (310) 551-8111
                                                                               Facsimile: (310) 551-8181
                                                                             4 E-Mail: echan@health-law.com

                                                                             5 Attorneys for Salinas Valley Memorial
                                                                               Healthcare System
                                                                             6

                                                                             7

                                                                             8                              UNITED STATES DISTRICT COURT

                                                                             9             NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

                                                                            10

                                                                            11 SALINAS VALLEY MEMORIAL                     Case No.
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181




                                                                               HEALTHCARE SYSTEM,
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12                                             COMPLAINT FOR:
                                                                                         Plaintiff,
                                                                            13                                                1. BENEFITS UNDER SECTION
                                                                                    vs.                                          502(a)(1)(B) OF THE EMPLOYEE
                                                                            14                                                   RETIREMENT INCOME
                                                                               MONTEREY PENINSULA                                SECURITY ACT (ERISA)
                                                                            15 HORTICULTURE, INC. d/b/a/ ROCKET
                                                                               FARMS; MONTEREY PENINSULA                      2. AFFORDABLE CARE ACT
                                                                            16 HORTICULTURE, INC. / STEVEN                       SECTION 2707(b) (OUT OF
                                                                               ROBERTS ORIGINAL DESSERTS, LLC                    POCKET MAXIMUM), VIA ERISA
                                                                            17 EMPLOYEE BENEFIT PLAN; DOES 1-10,                 SECTION 502(a)(1)(B)

                                                                            18                Defendants.                     3. UNFAIR ADVERTISING UNDER
                                                                                                                                 SECTION 43(a) OF THE LANHAM
                                                                            19                                                   ACT

                                                                            20                                                4. INTENTIONAL
                                                                                                                                 MISREPRESENTATION
                                                                            21
                                                                                                                              5. NEGLIGENT
                                                                            22                                                   MISREPRESENTATION

                                                                            23
                                                                                                                           DEMAND FOR JURY TRIAL
                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28


1240381.1                                                                                                              COMPLAINT
                                                                                   Case
                                                                                   Case5:20-cv-01660-NC
                                                                                        5:17-cv-07076-SVKDocument
                                                                                                          Document101 Filed
                                                                                                                      Filed04/06/20
                                                                                                                            12/12/17 Page
                                                                                                                                     Page52of
                                                                                                                                           of156
                                                                                                                                              50




                                                                             1          Plaintiff Salinas Valley Memorial Healthcare System (the “Hospital”) alleges as follows:

                                                                             2          1.     The Hospital brings this lawsuit to recover over $1.4 million in underpaid

                                                                             3 healthcare services that the Hospital provided to employees of Rocket Farms and their family

                                                                             4 members over a three-year period.

                                                                             5          2.     From July 1, 2014 through June 30, 2017 (the “Self-Funded Period”), Rocket

                                                                             6 Farms embarked upon a misguided and ultimately disastrous attempt to save money by shifting

                                                                             7 the bulk of its employees’ healthcare expenses onto the Hospital.

                                                                             8          3.     During this period, Rocket Farms abandoned an existing contractual arrangement

                                                                             9 under which the Hospital was fairly paid for treating Rocket Farms’ employees. Instead, Rocket

                                                                            10 Farms opted for a new benefit plan structure that had no network of hospitals whatsoever. As part

                                                                            11 of this move, Rocket Farms also shifted to a “self-funded” structure for its employee health
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 benefits, meaning it became directly responsible for paying its employees’ health expenses.

                                                                            13          4.     Rocket Farms made these changes as part of a deliberate strategy to underpay the

                                                                            14 Hospital. Prior to July 1, 2014, the Hospital was paid at 82-83% of its reasonable and customary

                                                                            15 charges when it treated Rocket Farms patients. After shifting to a “self-funded” structure,

                                                                            16 however, Rocket Farms began paying roughly a third of the total amount billed by the Hospital,

                                                                            17 on average.

                                                                            18          5.     Rocket Farms retained a small army of consultants, with names such as “EBMS,”

                                                                            19 “CDS,” and “AMPS,” whose sole function was to deny any additional payment to the Hospital for

                                                                            20 services rendered, including by rejecting each of the Hospital’s hundreds of appeal letters. All of

                                                                            21 these entities were all agents of Rocket Farms and the Plan, and acted on behalf of Rocket Farms

                                                                            22 and the Plan at all times.

                                                                            23          6.     On July 1, 2017, Rocket Farms abruptly, and without warning to the Hospital,

                                                                            24 reverted to the previous contractual arrangement for the provision of its employees’ healthcare.

                                                                            25 Rocket Farms also ceased using those consultants to administer its healthcare benefits.

                                                                            26          7.     Rocket Farms now contends that does not owe the Hospital anything for its failure

                                                                            27 to adequately pay the Hospital’s bills during the Self-Funded Period. Rather than admit that it was

                                                                            28


1240381.1                                                                                                                    COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page63of
                                                                                                                                            of156
                                                                                                                                               50




                                                                              1 wrong, Rocket Farms seeks to pocket the “savings” from its failed scheme for itself, and to leave

                                                                              2 the Hospital financially liable.

                                                                              3          8.      Rocket Farms’ actions violate the Employee Retirement Income Security Act

                                                                              4 (ERISA), the terms of its own ERISA-governed healthcare benefit plan, and the Affordable Care

                                                                              5 Act (ACA) – and in particular, the Maximum-Out-of-Pocket (MOOP) limitations that ACA

                                                                              6 imposes on patient financial responsibility.

                                                                              7          9.      Rocket Farms has also engaged in unfair competition within the meaning of the

                                                                              8 federal Lanham Act, and has also harmed the Hospital through its intentional and/or negligent

                                                                              9 misrepresentations about its employees’ healthcare benefits during the Self-Funded Period.

                                                                             10          10.     The Hospital brings this lawsuit to recover its reasonable and customary charges

                                                                             11 for the three years at issue, as well as 100% of its bills in instances where the MOOP thresholds
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 under the Plan and/or set by ACA have been exceeded in any given calendar year.

                                                                             13                                    JURISDICTION AND VENUE

                                                                             14          11.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

                                                                             15 § 1331, because the action arises under the laws of the United States; pursuant to 29 U.S.C.

                                                                             16 § 1132(e)(1), because the action seeks to enforce rights under ERISA; and pursuant to 15 U.S.C.

                                                                             17 § 1125, because the action seeks to enforce rights under the Lanham Act.

                                                                             18          12.     This Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367,

                                                                             19 because there is a common nucleus of facts relating to Defendants’ wrongful decision to underpay

                                                                             20 the Hospital for the extensive medical services it provided to Rocket Farms’ employees and their

                                                                             21 families during the Self-Funded Period.

                                                                             22          13.     The San Jose Division of the United States District Court for the Northern District

                                                                             23 of California is the appropriate venue for the filing of this case pursuant to Northern District Local

                                                                             24 Rules 3-2(c) (Assignment to a Division) and 3-2(e) (San Jose), because a substantial part of the

                                                                             25 events or omissions which give rise to the Hospital’s claims occurred in Monterey County.

                                                                             26                                            THE PARTIES

                                                                             27          14.     Plaintiff Salinas Valley Memorial Healthcare System is a highly-respected public

                                                                             28 hospital district and health system located in Monterey County, which has been serving the Salinas

                                                                                                                                    2
1240381.1                                                                                                                      COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page74of
                                                                                                                                            of156
                                                                                                                                               50




                                                                              1 Valley and Monterey Peninsula since 1953. SVMHS’s flagship facility is the Salinas Valley

                                                                              2 Memorial Hospital, a 266-bed acute care facility with a medical staff of more than 300 board-

                                                                              3 certified physicians across a broad spectrum of specialties. The Hospital prides itself in delivering

                                                                              4 exceptional, compassionate and culturally sensitive care and holding true to its mission of

                                                                              5 improving the health and well-being of its community. Among other distinctions and awards, the

                                                                              6 Hospital received full accreditation status to the Cancer Program of the Commission on Cancer;

                                                                              7 received the Stroke Gold Plus Quality Achievement Award from the American Heart Association /

                                                                              8 American Stroke Association's Get With the Guidelines program; and was the 2015 The Joint

                                                                              9 Commission Top Performer on Key Quality Measures for 2014 for Heart Attack, Heart Failure,

                                                                             10 Pneumonia, Surgical Care and Perinatal Care.

                                                                             11          15.     On information and belief, Defendant Monterey Peninsula Horticulture, Inc.
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 (“Rocket Farms”) is a California corporation with its primary place of business in Salinas, CA.

                                                                             13 Defendant does business under the name Rocket Farms, and will be referred to by this name

                                                                             14 throughout this Complaint. The Hospital is informed and believed that Defendant Rocket Farms

                                                                             15 has significant agricultural operations in or around Monterey County. Rocket Farms’ products are

                                                                             16 readily available in many supermarkets around the country.

                                                                             17          16.     On information and belief, the Monterey Peninsula Horticulture, Inc. / Steven

                                                                             18 Roberts Original Desserts, LLC Employee Benefit Plan is a self-funded ERISA health benefits

                                                                             19 plan, and a proper defendant pursuant to ERISA § 502(d), 29 U.S.C. § 1132(d). “Self-funded”

                                                                             20 means that the Plan is not directly operated pursuant to one or more contracts for health insurance.

                                                                             21 Rather, it is directly responsible for the medical benefits paid pursuant to the Plan. The Hospital is

                                                                             22 informed and believes that Defendant Rocket Farms was the sponsor of the Monterey Peninsula

                                                                             23 Horticulture, Inc. / Steven Roberts Original Desserts, LLC Employee Benefit Plan, with ultimate

                                                                             24 responsibility for paying all claims under the Plan during the relevant time period. The Hospital is

                                                                             25 further informed and believes that Defendant Rocket Farms was the designated Plan Administrator

                                                                             26 for the Plan – as that term is understood under ERISA – during the relevant time period. The

                                                                             27 Hospital is informed and believed that all of the patients described in this Complaint who received

                                                                             28

                                                                                                                                    3
1240381.1                                                                                                                     COMPLAINT
                                                                                     Case
                                                                                     Case5:20-cv-01660-NC
                                                                                          5:17-cv-07076-SVKDocument
                                                                                                            Document101 Filed
                                                                                                                        Filed04/06/20
                                                                                                                              12/12/17 Page
                                                                                                                                       Page85of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 services during the Self-Funded Period were beneficiaries and/or participants of the Plan at the

                                                                              2 relevant times when their services were rendered.

                                                                              3          17.    The true names and capacities of the defendants sued herein as DOES are unknown

                                                                              4 to Hospital at this time, and Hospital therefore sues such defendants by such fictitious names.

                                                                              5 Hospital is informed and believe that the DOES are those individuals, corporations and/or

                                                                              6 businesses or other entities that are also in some fashion legally responsible for the actions, events

                                                                              7 and circumstances complained of herein, were the agents, representatives, or employees of the

                                                                              8 other defendants, and may be financially responsible to Hospital for the services it has provided to

                                                                              9 the Patient. The Complaint will be amended to allege the DOES’ true names and capacities when

                                                                             10 they have been ascertained.

                                                                             11          18.    The Defendants named above, along with the DOES, will be collectively referred to
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 herein as the “Defendants.”

                                                                             13                                     GENERAL ALLEGATIONS

                                                                             14 I.       ALLEGATIONS SUPPORTING THE FEDERAL ERISA, ACA, AND LANHAM

                                                                             15          ACT CLAIMS

                                                                             16          A.     Rocket Farms Embarks on a Disastrous Three-Year Experiment With Its

                                                                             17                 Employees’ Healthcare Benefits

                                                                             18          19.    Rocket Farms is located in the Hospital’s backyard. For many employees of

                                                                             19 Rocket Farms and their family, the Salinas Valley Memorial Healthcare System is the closest and

                                                                             20 highest quality comprehensive healthcare provider, and their first choice for hospital services.

                                                                             21          20.    On average, Rocket Farms employees and their family members make somewhere

                                                                             22 between seventy-five and one-hundred visits to the Hospital each year. This includes, among

                                                                             23 other things, emergency care; babies being born at the hospital (who sometimes also require a high

                                                                             24 level of care); and multi-day inpatient stays.

                                                                             25          21.    Prior to July 1, 2014, Rocket Farms purchased a health insurance policy for its

                                                                             26 employees and their family members through the Western Growers Association. When Rocket

                                                                             27 Farms employees and their family members went to the Hospital for treatment, the Hospital was

                                                                             28

                                                                                                                                     4
1240381.1                                                                                                                        COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page96of
                                                                                                                                            of156
                                                                                                                                               50




                                                                              1 reimbursed for 83% of its bills for inpatient care and 82% of its bills for outpatient care, pursuant

                                                                              2 to a contract that Western Growers has with the Hospital.

                                                                              3          22.    Beginning on July 1, 2014, however, and continuing through June 30, 2017,

                                                                              4 however, Rocket Farms drastically cut the level of payment to the Hospital for medical services to

                                                                              5 less than half of what it was previously. Rocket Farms began paying only about a third of the

                                                                              6 Hospital’s total charges for medical services overall. This was even though the Hospital was

                                                                              7 providing the same kinds of health care services to the same population of employees.

                                                                              8          23.    In effect, Rocket Farms sought to shift the cost of its employees’ healthcare onto

                                                                              9 the Hospital. Defendants’ primary goal was to deny every appeal submitted by the Hospital and to

                                                                             10 ensure that the Hospital did not receive any additional payment for its services.

                                                                             11          24.    The costs imposed by Rocket Farms were ultimately borne by taxpayers in Salinas.
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 Salinas Valley Memorial Healthcare System is a district hospital, so it is funded in part based on

                                                                             13 an annual tax that is levied per homeowner in the area around the Hospital. To the extent that the

                                                                             14 Hospital is not fairly compensated for the emergency services it provides, this puts a

                                                                             15 proportionally greater burden on local taxpayers.

                                                                             16          25.    The Hospital is an emergency care provider that is obligated under both state and

                                                                             17 federal law to treat all patients who present themselves to the emergency room. Thus, the Hospital

                                                                             18 could not simply choose to stop “doing business” with Rocket Farms. The Hospital was and is

                                                                             19 still required to treat every Rocket Farms patient who shows up at the emergency room, whether

                                                                             20 they be car accident victims, stroke or heart attack victims, expecting mothers, or anything else.

                                                                             21          26.    The Hospital recently learned that, as of July 1, 2017, Rocket Farms changed its

                                                                             22 health insurance arrangement again – reverting back to the contracted, fully-insured arrangement

                                                                             23 under the Western Growers’ Association. On information and belief, Rocket Farms decided to

                                                                             24 purchase a health insurance policy for its employees effective July 1, 2017. This means that

                                                                             25 Rocket Farms is no longer directly responsible for paying its employees’ health insurance benefits.

                                                                             26 Rather, the Hospital is informed and believes that Anthem Blue Cross, the insurer on the policy, is

                                                                             27 now responsible for doing so.

                                                                             28

                                                                                                                                    5
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                     Case5:20-cv-01660-NC
                                                                                          5:17-cv-07076-SVKDocument
                                                                                                             Document
                                                                                                                    101 Filed
                                                                                                                         Filed04/06/20
                                                                                                                               12/12/17 Page
                                                                                                                                         Page10
                                                                                                                                              7 of 50
                                                                                                                                                   156




                                                                              1          27.     None of this absolves Rocket Farms of its failure to pay over $1.4 million in its

                                                                              2 employees’ healthcare expenses during the Self-Funded Period. Rocket Farms refuses to

                                                                              3 acknowledge that it must provide a meaningful level of payment for its employees’ healthcare.

                                                                              4          28.     It is worth examining the complicated scheme that Defendants set up in order to

                                                                              5 deny fair payment to the Hospital:

                                                                              6          B.      Rocket Farms Set Up An Inadequate “Self-Funded” Plan For the Express

                                                                              7                  Purpose of Underpaying For its Employees’ Healthcare

                                                                              8          29.     During the Self-Funded Period, Rocket Farms stopped purchasing a group health

                                                                              9 insurance policy for its employees. Instead, it created a new benefit structure, which it named the

                                                                             10 Monterey Peninsula Horticulture, Inc. / Steven Roberts Original Desserts, LLC Employee Benefit

                                                                             11 Plan (the “Plan,” for short).
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          30.     On information and belief, the Plan was solely responsible for paying employee

                                                                             13 healthcare benefits between July 1, 2014 and June 30, 2017. Under this “self-funded”

                                                                             14 arrangement, Rocket Farms was directly liable for all of benefits under the Plan.

                                                                             15          31.     Self-funded plans are unusual for smaller employers such as Rocket Farms.

                                                                             16 Typically, only very large employers, who provide healthcare for substantial populations of

                                                                             17 employees, are experienced enough to manage the risk that comes with assuming full and direct

                                                                             18 liability for their patients’ healthcare.

                                                                             19          32.     Rocket Farms did not have this kind of experience. The Hospital is informed and

                                                                             20 believed that Rocket Farms was nevertheless persuaded by a number of unreliable consultants and

                                                                             21 brokers to adopt a self-funded model as a means to “save money” on its employees’ healthcare

                                                                             22 costs. Unfortunately, the manner in which Rocket Farms adopted its new benefits model was

                                                                             23 flawed in significant and very concerning ways.

                                                                             24          33.     Defendants overall strategy was to grossly underpay Plan benefits in an disclosed

                                                                             25 and unaccountable manner; to deny each and every appeal seeking additional payment; and then

                                                                             26 aggressively threaten litigation against the Hospital when the Hospital asked any of its patients to

                                                                             27 pay the balance on any unpaid bill. Defendants’ behavior violated ERISA, the ACA, the Lanham

                                                                             28 Act, and state law, as described in this Complaint.

                                                                                                                                    6
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                     Case5:20-cv-01660-NC
                                                                                          5:17-cv-07076-SVKDocument
                                                                                                             Document
                                                                                                                    101 Filed
                                                                                                                         Filed04/06/20
                                                                                                                               12/12/17 Page
                                                                                                                                         Page11
                                                                                                                                              8 of 50
                                                                                                                                                   156




                                                                              1          C.     Defendants Wrongfully Administered The Plan So It Always Paid Just a

                                                                              2                 Fraction of the Plan’s Reasonable and Customary Level

                                                                              3          34.    Rocket Farms set up the Plan so that payment was to be made based upon “the

                                                                              4 reasonable and customary charge” (to use a direct quote from the Plan). This is standard for self-

                                                                              5 funded benefit plans, which generally pay for out-of-network healthcare services at a level known

                                                                              6 as “usual, reasonable and customary” (or “Reasonable and Customary”).

                                                                              7          35.    In the healthcare industry, the Reasonable and Customary level of payment is

                                                                              8 typically determined with reference to the rates for similar services charged by other healthcare

                                                                              9 providers in the area who have comparable qualifications. In the healthcare industry, the

                                                                             10 Reasonable and Customary level of payment is typically determined with reference to the rates for

                                                                             11 similar services charged by other healthcare providers in the area who have comparable
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 qualifications. Other factors that are often considered in the determination of Reasonable and

                                                                             13 Customary payment include the provider’s training, qualifications, and length of time in practice;

                                                                             14 the nature of the services provided; the fees usually charged by the provider, and any other aspects

                                                                             15 of the economics of the medical provider’s practice that are relevant. This is in line with how the

                                                                             16 Plan is set up to pay benefits.

                                                                             17          36.    Subsection G, below, explains that the Plan’s structure should have resulted in a

                                                                             18 much higher level of payment to the Hospital than what the Hospital actually received.

                                                                             19          37.    The problem was that Rocket Farms did not pay the Hospital at its Reasonable &

                                                                             20 Customary rates. Instead, Rocket Farms intentionally and wrongfully administered the Plan in a

                                                                             21 manner designed to save Rocket Farms as much money as possible, at the expense of the Hospital

                                                                             22 and, ultimately, its own employees and their families.

                                                                             23          38.    Aided by a small army of consultants employing a complicated set of excuses,

                                                                             24 Rocket Farms rigged the Plan’s reimbursement process so that the Plan did not, in fact, have to

                                                                             25 pay Reasonable & Customary. Rather, the Plan was wrongly administered in such a fashion such

                                                                             26 that each and every one of the Hospital’s services were paid a fixed amount tied to the

                                                                             27 reimbursement rates that the federal government pays under the Medicare program.

                                                                             28

                                                                                                                                   7
1240381.1                                                                                                                    COMPLAINT
                                                                                    Case
                                                                                     Case5:20-cv-01660-NC
                                                                                          5:17-cv-07076-SVKDocument
                                                                                                             Document
                                                                                                                    101 Filed
                                                                                                                         Filed04/06/20
                                                                                                                               12/12/17 Page
                                                                                                                                         Page12
                                                                                                                                              9 of 50
                                                                                                                                                   156




                                                                              1          39.    To be specific, Defendants improperly paid every single one of the Hospital’s

                                                                              2 reimbursement claims at 140% of Medicare rates, which represented only about a third of the

                                                                              3 actual healthcare expenses incurred by Rocket Farms’ employees. Defendants refused to ever

                                                                              4 consider any additional amount of payment, even denying hundreds of appeals by the Hospital on

                                                                              5 the basis that no further payment was necessary.

                                                                              6          40.    140% of Medicare is an unusually low level of reimbursement for a commercial

                                                                              7 (non-governmental payor). The Reasonable and Customary level of payment for hospitals in the

                                                                              8 Salinas area is significantly higher than 140% of Medicare. No hospital in Salinas is willing to

                                                                              9 accept 140% of Medicare as payment in full.

                                                                             10          41.    While it is true that many hospitals accept Medicare rates from the federal

                                                                             11 government for Medicare beneficiaries, they do it because Medicare is a high-volume payor.
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 Regardless, they often lose money in doing so, and this loss must be made up in the form of higher

                                                                             13 payments from commercial insurance sources. Without these compensating payments from

                                                                             14 private sources, most major hospitals would not be able to remain financially solvent in the long

                                                                             15 term.

                                                                             16          42.    The Hospital is informed and believes that Rocket Farms set up the Plan without

                                                                             17 explaining to its employees how switching to the Plan would “hollow out” the health care benefits

                                                                             18 available to them. This matters because Rocket Farms’ employees had other options for

                                                                             19 healthcare insurance available.

                                                                             20          43.    Had Rocket Farms’ employees and their families been made aware that Rocket

                                                                             21 Farms was shifting to a benefit structure that would pay for only a small portion of their medical

                                                                             22 care, leaving them on the hook for significant, unpaid balances, those individuals might well have

                                                                             23 chosen to purchase their own healthcare – for instance, through the Covered California exchange

                                                                             24 set up pursuant to ACA, or through an insurance broker.

                                                                             25          44.    Instead, the Hospital is informed and believes that Rocket Farms deliberately

                                                                             26 misled its own employees – and the Hospital – about the Plan’s diminished level of benefits, as

                                                                             27 explained in more detail herein.

                                                                             28

                                                                                                                                   8
1240381.1                                                                                                                    COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page13
                                                                                                                                           10of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          D.     The Plan Was Deliberately Set Up Without a Network of Hospital or Facility

                                                                              2                 Providers, Even Though It Covered Emergency and Inpatient Hospitalization

                                                                              3          45.    Rocket Farms further compounded the problem by deliberately setting up the Plan

                                                                              4 so that the Plan had no network of healthcare providers who could provide acute, inpatient or

                                                                              5 emergency care at predictable, agreed-upon reimbursement rates – which is how the vast majority

                                                                              6 of managed care arrangements work in healthcare.

                                                                              7          46.    Under the framework of modern managed healthcare, payors establish networks of

                                                                              8 healthcare providers as a way to manage the utilization of healthcare services by their members,

                                                                              9 and ultimately, control costs and expenses. Payors create networks by contracting with individual

                                                                             10 providers for agreed-upon reimbursement rates. It is essential for these payors to have adequate

                                                                             11 networks of providers who can care for their members and insureds in a given geographic area.
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          47.    A network of hospitals, in particular, is important to ensure that a payor’s members

                                                                             13 and insureds have reasonable and timely access to emergency services and inpatient care. Such

                                                                             14 life-saving care can only be provided by specialized facilities, staffed around-the-clock by nurses

                                                                             15 and doctors who must be available on a moment’s notice.

                                                                             16          48.    Both before and after the Self-Funded Period, the health insurance that Rocket

                                                                             17 Farms offered to its employees was structured around a network of providers – Anthem’s network,

                                                                             18 to be specific. This was because the Hospital has a managed contract with Anthem, and Rocket

                                                                             19 Farms, through Western Growers, purchased Anthem’s health insurance.

                                                                             20          49.    During the times when Rocket Farms used Anthem’s network, the Hospital was

                                                                             21 reimbursed at fair and reasonable rates. For instance, prior to the Self-Funded Period, when

                                                                             22 Rocket Farms employees came to the Hospital for medical care, reimbursements to the Hospital

                                                                             23 were made at the rates pursuant to Anthem’s managed care contract with the Hospital – at 82%

                                                                             24 and 83% of the Hospital’s charges for outpatient and inpatient care, respectively. This was

                                                                             25 substantially higher than 140% of Medicare.

                                                                             26          50.    Likewise, the Hospital is informed and believes that Anthem Blue Cross funds and

                                                                             27 administers the present healthcare insurance policy for Rocket Farms employees, effective July 1,

                                                                             28 2017. On information and belief, since July 1, 2017, the hospital has been paid for treating Rocket

                                                                                                                                   9
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page14
                                                                                                                                           11of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 Farms employees and their patients at the rates pursuant to Anthem’s managed care contract with

                                                                              2 the Hospital – which is, today, still a significant percentage of the Hospital’s charges, and still

                                                                              3 substantially higher than 140% of Medicare.

                                                                              4          51.     In contrast, during the Self-Funded Period, Rocket Farms had no network of

                                                                              5 hospital providers capable of providing the emergency and inpatient services that the Plan

                                                                              6 purported to cover.

                                                                              7          52.     During the Self-Funded Period it would not have been possible for an individual

                                                                              8 covered by the Plan to visit an “in-network” hospital, because the Plan made the structural choice,

                                                                              9 up front, not to have any network of hospitals at all. Thus, there were no “network providers” and

                                                                             10 no “non-network providers” during that period of time. In essence, the distinction between

                                                                             11 “network” and “non-network” was meaningless with respect to the Plan that was in place during
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 the Self-Funded Period.

                                                                             13          53.     This is despite the fact that Rocket Farms deliberately set up the Plan to

                                                                             14 (supposedly) provide substantial benefits for both emergency care and inpatient hospitalization.

                                                                             15          54.     In lieu of a network of hospitals, Rocket Farms attempted, unsuccessfully, to adopt

                                                                             16 a “reference pricing” model for the Plan, under which the only “in-network” providers are those

                                                                             17 who accept the “reference” prices paid by the Plan for certain medical procedures, typically

                                                                             18 outpatient procedures. Rocket Farms’ failure to create an adequate reference pricing structure for

                                                                             19 the Plan, and the consequences with respect to ACA’s MOOP requirement, are discussed in much

                                                                             20 greater detail in Section I.6.

                                                                             21          E.      Rocket Farms Repeatedly Refused to Negotiate a Contract with the Hospital

                                                                             22          55.     Following Rocket Farms’ elimination of its entire network of contracted hospitals,

                                                                             23 the Hospital repeatedly tried to negotiate a contract directly with Rocket Farms in order to provide

                                                                             24 more cost-effective care to Rocket Farms’ employees and their families – to no avail.

                                                                             25          56.     The Hospital’s goal in these negotiations was not only to reach an agreement on

                                                                             26 fair rates for the medical services provided by the Hospital. It was also to create a partnership

                                                                             27 whereby both parties would work to educate Rocket Farms’ employees on how to seek the most

                                                                             28

                                                                                                                                    10
1240381.1                                                                                                                      COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page15
                                                                                                                                           12of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 appropriate level of care, so that they would not head straight to the emergency room in non-

                                                                              2 emergency situations.

                                                                              3          57.     Unfortunately, the parties’ negotiations failed because Rocket Farms and the other

                                                                              4 Defendants had no intention of dealing with the Hospital in good faith. Defendants’ singular goal

                                                                              5 was to improperly reduce Rocket Farms’ overall healthcare spend by avoiding paying the Hospital

                                                                              6 fairly for the emergency and inpatient medical services.

                                                                              7          58.    The Hospital gave Rocket Farms every chance to negotiate a fair commercial

                                                                              8 agreement. It engaged in serious negotiations with Defendants in 2016, until Defendants abruptly

                                                                              9 cut off negotiations. And despite making a comprehensive, good faith offer again a few months

                                                                             10 ago, the Hospital never received a counter-offer of any kind. Rocket Farms was simply not

                                                                             11 interested in dealing fairly with the Hospital, and was unwilling to pay anything for past claims.
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          F.     Rocket Farms Misrepresented the Nature of the Hospital’s Medical Services to

                                                                             13                 Its Employees

                                                                             14          59.    The Hospital is also informed and believed that Rocket Farms falsely reassured its

                                                                             15 employees that medical care provided by the Hospital was completely covered by the plan, and

                                                                             16 moreover, that they should continue to go to the Hospital and visit the emergency room if they

                                                                             17 needed medical care of any kind, regardless of whether it was an emergency.

                                                                             18          60.    Rocket Farms’ objectively false statements about the services provided by the

                                                                             19 Hospital resulted in a dramatic overutilization of the Hospital’s emergency services. Many of the

                                                                             20 situations in which the emergency room was used would have been better served if Rocket Farms’

                                                                             21 employees instead could have utilized the Hospital’s excellent network of lower-cost outpatient

                                                                             22 clinics and urgent care centers. Rocket Farms’ employees could have accessed to this network of

                                                                             23 clinics prior to July 1, 2014, when it was in-network with the Hospital. Instead, it embarked on

                                                                             24 the ill-fated gamble to reduce its employee healthcare expenses and shift those expenses onto the

                                                                             25 Hospital.

                                                                             26          61.    The Hospital has been economically harmed in the marketplace by Rocket Farms’

                                                                             27 objectively false statements, both because of this unnecessarily overutilization of the emergency

                                                                             28

                                                                                                                                   11
1240381.1                                                                                                                     COMPLAINT
                                                                                      Case5:20-cv-01660-NC
                                                                                      Case 5:17-cv-07076-SVKDocument
                                                                                                             Document101 Filed
                                                                                                                         Filed04/06/20
                                                                                                                               12/12/17 Page
                                                                                                                                        Page16
                                                                                                                                             13of
                                                                                                                                               of156
                                                                                                                                                  50




                                                                              1 room, and by Rocket Farms’ determination not to adequately compensate the Hospital for the life-

                                                                              2 saving care it provided to Rocket Farms employees.

                                                                              3          62.     The Hospital brings its Third Cause of Action, below, specifically to redress the

                                                                              4 unfair competition that has been caused by Rocket Farms’ misrepresentations about the Hospital

                                                                              5 and the services it provides.

                                                                              6          G.      Defendants Ignored the Plan’s Reasonable and Customary Payment Language

                                                                              7          63.     The way Rocket Farms administered the plan – both directly and through certain

                                                                              8 administrators, to whom it delegated certain duties under the plan – violated both the terms of the

                                                                              9 Plan and ERISA.

                                                                             10          64.     It was impermissible for Defendants to pay 140% of Medicare rates when the Plan

                                                                             11 expressly offered a Reasonable and Customary level of payment.
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          65.     The Summary Plan Description – which is an ERISA-mandated disclosure that

                                                                             13 Rocket Farms provided to its employees to explain what their benefits were under the Plan –

                                                                             14 confirmed that Plan benefits should be paid at Reasonable and Customary.

                                                                             15          66.     For example, a version of the Plan Document and Summary Plan Description

                                                                             16 (Silver Plan) that is effective July 1, 2014 and restated July 1, 2016 (“2016 Silver Plan

                                                                             17 Document”) prefaces the Schedule of Benefits with the statement: “All benefits described in this

                                                                             18 Schedule are subject to the exclusions and limitations described more fully herein including, but

                                                                             19 not limited to, the Plan Administrator's determination that: care and treatment is Medically

                                                                             20 Necessary; that charges are reasonable and customary (as defined as an Allowable

                                                                             21 Charge) . . . .” (2016 Silver Plan Document at p. 12 (emphasis added).)1

                                                                             22          67.     Consistent with this, the 2016 Silver Plan’s Schedule of Benefits – which sets forth

                                                                             23 the health benefits that will be paid to beneficiaries and participants of the Plan – explains that

                                                                             24 “Hospital Services,” including emergency and inpatient care, are paid at “70% after $250

                                                                             25 copayment (per admission) and deductible.” The Schedule of Benefits explains that these benefits

                                                                             26
                                                                                  1
                                                                                  While all citations are to the 2016 Silver Plan Document, the Hospital is informed and believes
                                                                             27
                                                                                that the definitions of the operative Plan terms described herein are substantially the same across
                                                                             28 all versions of the Plan’s governing documents that were in effect during the Self-Funded Period.

                                                                                                                                    12
1240381.1                                                                                                                      COMPLAINT
                                                                                      Case
                                                                                      Case5:20-cv-01660-NC
                                                                                           5:17-cv-07076-SVKDocument
                                                                                                             Document101 Filed
                                                                                                                         Filed04/06/20
                                                                                                                               12/12/17 Page
                                                                                                                                        Page17
                                                                                                                                             14of
                                                                                                                                               of156
                                                                                                                                                  50




                                                                              1 are paid at the “designated percentage of Covered Charges” (e.g., 70%), subject to only three

                                                                              2 exceptions: (1) “Amounts over the Allowable Charge” will not be paid; (2) “Ineligible charges”

                                                                              3 will not be paid, (3) and neither will “Invalid Charges (Refer to the Claims Review and Validation

                                                                              4 Program section).”

                                                                              5          68.     Nowhere does the Schedule of Benefits explain that benefits would always be paid,

                                                                              6 at most, based upon 140% of Medicare rates, no matter what.

                                                                              7          69.     The Plan’s definition of Allowable Charge reinforces that the Plan offers

                                                                              8 reasonable and customary level of payment. The definition of Allowable Charge states, in

                                                                              9 relevant part:

                                                                             10          The reasonable and customary charge shall mean an amount equivalent to the
                                                                                         85th percentile of a commercially available database, or such other cost or
                                                                             11          quality-based reimbursement methodologies as may be available and adopted by
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181




                                                                                         the Plan. If there are insufficient charges submitted for a given procedure, the Plan
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          will determine an Allowable Charge based upon charges made for similar
                                                                                         services. Determination of the reasonable and customary charge will consider the
                                                                             13          nature and severity of the condition being treated, medical complications or
                                                                                         unusual circumstances that require more time, skill or experience, and the cost
                                                                             14          and quality data for that provider. (2016 Silver Plan at p. 37 (emphasis added).)
                                                                             15          70.     Nothing else in the Schedule of Benefits adequately discloses that payment will

                                                                             16 always be made at 140% of Medicare.

                                                                             17                  a.     The term “Ineligible Charges” is not defined or used anywhere else in the
                                                                                                        Plan Document.
                                                                             18
                                                                                                 b.     The definition of “Invalid Charges,” buried much later in the SPD, does not
                                                                             19
                                                                                                        impose a 140% of Medicare limitation either. Invalid Charges are defined
                                                                             20                         as “(a) charges that are found to be based on “Errors,” “Unbundling,”
                                                                                                        “Misidentification” or “Unclear Description” (as such terms are defined in
                                                                             21                         this “Claim Review and Validation Program” section of the Plan); (b)
                                                                                                        charges for fees or services determined not to have been Medically
                                                                             22                         Necessary, Usual, Customary and Reasonable2 . . . .” (2016 Silver Plan
                                                                                                        Document at p. 55.)
                                                                             23

                                                                             24          71.     If anything, all of the definitions referenced in the Schedule of Benefits confirm
                                                                             25 that the Plan must pay at a Reasonable and Customary level for services provided by hospitals.

                                                                             26
                                                                                  2
                                                                                 The Plan defines the term “Usual Customary and Reasonable Fees” – separate and apart from
                                                                             27
                                                                                “Reasonable and Customary” – in a way that relates only to the fees charged by “physicians and
                                                                             28 practitioners.” Thus, this term does not have anything to do with hospitals’ charges.

                                                                                                                                   13
1240381.1                                                                                                                      COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page18
                                                                                                                                           15of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          72.    At no time did Defendants dispute that any of the services provided to beneficiaries

                                                                              2 was, in fact, medically necessary. Nor did Defendants ever identify any billing errors made by the

                                                                              3 Hospital. Again, the Plan paid every claim submitted by the Hospital, in recognition that all the

                                                                              4 services provided were medically necessary and appropriately billed. The problem was that the

                                                                              5 Plan paid an inadequate rate on a take-it-or-leave-it basis.

                                                                              6          73.    For all these reasons, Defendants had no reasonable basis under the Plan to pay less

                                                                              7 than a Reasonable and Customary rate for the Hospital’s services. Defendants misinterpreted and

                                                                              8 misapplied the terms of the Plan by administering it in such a manner that it never paid more than

                                                                              9 140% of Medicare rates.

                                                                             10          H.     The Plan’s Inadequately Disclosed “Claim Review and Validation” Provisions

                                                                             11                 Are Unenforceable Under ERISA
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          74.    Defendants’ entire strategy for underpaying the Hospital for medically necessary

                                                                             13 healthcare services was based upon ignoring the Plan’s Reasonable and Customary payment level.

                                                                             14 Instead, Defendants relied exclusively upon a separate series of “claim review” provisions that

                                                                             15 were buried deep in the SPD.

                                                                             16          75.    Starting on page 53 – about 40 pages after the Schedule of Benefits – is a series of

                                                                             17 provisions titled “Claim Review and Validation Program.” This section of the SPD consists of

                                                                             18 approximately 37 dense, interlinked definitions, many of which conflict with each other and with

                                                                             19 the rest of the SPD. The definitions in this buried section have titles like “Covered Medical

                                                                             20 Expense,” “Permitted Payment Level(s),” and “Maximum Allowable Charge.”

                                                                             21          76.    None of these buried provisions bear any relation to the rest of the Plan document.

                                                                             22 As just two examples, the SPD has its own separate glossary of terms that begins on page 37, and

                                                                             23 a separate benefit exclusions section that begins on page 43, which are entirely independent of

                                                                             24 these “Claim Review and Validation” provisions. Defendants purport to rely upon this buried

                                                                             25 section as justification for not paying more than 140% of Medicare.

                                                                             26          77.    Defendants’ exclusive reliance upon these buried provisions is in violation of

                                                                             27 ERISA’s legal disclosure requirements.

                                                                             28

                                                                                                                                   14
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page19
                                                                                                                                           16of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          78.     The Ninth Circuit recently explained that “ERISA’s central policy goal is to protect

                                                                              2 benefit plan participants ‘by requiring the disclosure and reporting to participants and beneficiaries

                                                                              3 of financial and other information . . . and by providing for appropriate remedies, sanctions, and

                                                                              4 ready access to the Federal courts.” King v. Blue Cross & Blue Shield of Illinois, -- F.3d. --, No.

                                                                              5 15-55880, 2017 WL 3928339 (9th Cir. Sept. 8, 2017). To further this goal, ERISA requires that

                                                                              6 benefit plans provide participants with a SPD and a “summary of any material modification in the

                                                                              7 terms of the plan.” Id. (citing 29 U.S.C. § 1022(a).)

                                                                              8          79.     Further, Section 1022 of ERISA requires that Summary Plan Description

                                                                              9 documents, like the ones at issue here, “shall be written in a manner calculated to be understood

                                                                             10 by the average plan participant.” 29 U.S.C. § 1022(a). The SPD must also “be sufficiently

                                                                             11 accurate and comprehensive to reasonably apprise such participants and beneficiaries of their
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 rights and obligations under the plan.” (Id.)

                                                                             13          80.     The regulations implementing Section 1022 of ERISA unambiguously require that

                                                                             14 limitations and exclusions not be minimized or obscured:

                                                                             15                  General format. The format of the summary plan description must
                                                                                                 not have the effect to misleading, misinforming or failing to
                                                                             16                  inform participants and beneficiaries. Any description of exception,
                                                                                                 limitations, reductions, and other restrictions of plan benefits
                                                                             17                  shall not be minimized, rendered obscure or otherwise made to
                                                                                                 appear unimportant. Such exceptions, limitations, reductions, or
                                                                             18                  restrictions of plan benefits shall be described or summarized in a
                                                                                                 manner not less prominent than the style, captions, printing type, and
                                                                             19                  prominence used to describe or summarize plan benefits. The
                                                                                                 advantages and disadvantages of the plan shall be presented without
                                                                             20                  either exaggerating the benefits or minimizing the limitations.

                                                                             21 29 C.F.R. § 2520.102-2(b) (emphasis added).

                                                                             22          81.     The regulations only permit limitations and exclusions to be stated in a separate

                                                                             23 place from the benefits if the SPD expressly sets forth in the benefits section the specific page

                                                                             24 where the pertinent limitations and exclusions can be found. Specifically, the regulation instructs

                                                                             25 that “The description or summary of restrictive plan provisions need not be disclosed in the

                                                                             26 summary plan description in close conjunction with the description or summary of benefits,

                                                                             27 provided that adjacent to the benefit description the page on which the restrictions are

                                                                             28 described is noted.” (Id. (emphasis added).)

                                                                                                                                   15
1240381.1                                                                                                                       COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page20
                                                                                                                                           17of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          82.    An ordinary person reading through the “Claim Review and Validation” provisions,

                                                                              2 buried at the back of the SPD, would not understand that they dramatically reduce their Plan

                                                                              3 benefits to just a fraction of the Reasonable and Customary level to which they are otherwise

                                                                              4 entitled. Indeed, it is unlikely an ordinary person would discover them at all, given that the

                                                                              5 meaning of the provisions are not explained or highlighted anywhere else in the SPD, and are not

                                                                              6 mentioned at all in the Schedule of Benefits.

                                                                              7          83.    The Schedule of Benefits states only that payment is to be made at the reasonable

                                                                              8 and customary” level, as “defined as an Allowable Charge.” (2016 Silver Plan, at p. 11.) It also

                                                                              9 states that “Hospital Services” are paid at “70% after $250 copayment (per admission) and

                                                                             10 deductible,” and that the only applicable limitation on such benefits is the definition of “Allowable

                                                                             11 Charge.” In turn, the “Allowable Charge” definition confirms that payment is to be based
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 primarily on the Plan’s definition of Reasonable and Customary, which is to be calculated based

                                                                             13 upon the 85th percentile of a commercially available database.

                                                                             14          84.    The Schedule of Benefits does not reveal that every payment to a hospital for

                                                                             15 emergency services will be limited based pursuant to any “Claim Review or Validation.”

                                                                             16          85.    Nor is the 140% of Medicare limitation disclosed in the section of the SPD titled

                                                                             17 “Plan Exclusions” – which is where an ordinary person would expect such exclusions to be listed.

                                                                             18 The Plan identifies 44 separate exclusions for which no benefits are available, or for which

                                                                             19 benefits are reduced. These range from “Dental Services” to “Hair Loss” to “Illegal Acts.” (Id.)

                                                                             20 Yet the key terms relied upon Defendants to limit payment to 140% of Medicare – such as

                                                                             21 “Permitted Payment Level(s),” and “Maximum Allowable Charge” – are not disclosed as “Plan

                                                                             22 Exclusions.” (See 2016 Silver Plan at p. 44-46.) Instead, those terms are buried deep in the plan,

                                                                             23 in a section titled Claim Review and Validation provisions, where nobody will ever read them.

                                                                             24          86.    The only exclusion that relates to the general level of payment is exclusion No. 9

                                                                             25 for “Excess charges,” which is defined as “The part of an expense for care and treatment . . . that is

                                                                             26 in excess of the Allowable Charge.” (Id. at 43 (emphasis added).) Again, the Allowable Charge

                                                                             27 is a term that is tied to Reasonable and Customary payment. The definition of Allowable Charge

                                                                             28

                                                                                                                                   16
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page21
                                                                                                                                           18of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 fails to disclose that benefits paid under the Plan would be limited, in every single instance, to no

                                                                              2 more than 140% of Medicare.

                                                                              3          87.    In light of this inadequate disclosure, an ordinary person covered by the plan would

                                                                              4 not understand that their benefits would be substantially reduced from the reasonable and

                                                                              5 customary benefits promised upfront. The Claims Review and Validation provisions are therefore

                                                                              6 unenforceable under basic ERISA principles, and the Hospital is entitled to reasonable and

                                                                              7 customary payment under the plain terms of the Plan.

                                                                              8          I.     The Affordable Care Act Imposes an Annual MOOP Limitation

                                                                              9                 on Essential Health Benefit Expenses Incurred Under the Plan

                                                                             10          88.    There is another important reason why the Plan has failed to pay the Hospital what

                                                                             11 is owed during the Self-Funded Period.
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          89.    Assuming (solely for sake of argument) that Defendants were entitled to pay just

                                                                             13 140% of Medicare under the Plan, Defendants would still have been required, pursuant to ACA,

                                                                             14 to ensure that Plan beneficiaries and participants incurred no more than roughly $6,000 to $7,000

                                                                             15 in total out-of-pocket expenses each year. The MOOP, in other words, provided a backstop on

                                                                             16 patient financial liability that was ignored by Defendants.

                                                                             17          90.    Defendants violated the MOOP in two crucial ways.

                                                                             18          91.    First, they failed to count all out-of-pocket healthcare expenses towards satisfying

                                                                             19 the annual MOOP threshold for each patient. In applying the MOOP requirement embedded in

                                                                             20 the Plan, Defendants’ position was that only the artificially low co-payments, deductibles and co-

                                                                             21 insurance amounts set by the Plan qualify.

                                                                             22          92.    Under ACA’s statutory scheme, however, the entire unpaid balance on each

                                                                             23 reimbursement claim – the so-called “balance bill” – must count towards satisfying the MOOP.

                                                                             24 This was because the Plan at issue was not a “network plan” for hospital services, meaning that

                                                                             25 Defendants deliberately chose not to maintain a network of hospitals who could provide

                                                                             26 emergency care or hospitalization.

                                                                             27          93.    Second, Defendants failed to honor the MOOP once the threshold was met. Once

                                                                             28 the yearly MOOP threshold is met in a given calendar year for a given patient, Defendants must

                                                                                                                                   17
1240381.1                                                                                                                     COMPLAINT
                                                                                      Case5:20-cv-01660-NC
                                                                                      Case 5:17-cv-07076-SVKDocument
                                                                                                             Document101 Filed
                                                                                                                         Filed04/06/20
                                                                                                                               12/12/17 Page
                                                                                                                                        Page22
                                                                                                                                             19of
                                                                                                                                               of156
                                                                                                                                                  50




                                                                              1 pay 100% of the patient’s eligible healthcare expenses above the threshold for the remainder of the

                                                                              2 calendar year. Yet Defendants refused to ever pay more than 140% of Medicare, even when they

                                                                              3 recognized that the MOOP under the Plan was met for particular patients.

                                                                              4          94.    ACA’s statutory MOOP requirement – and its interplay with other aspects of

                                                                              5 ACA’s regulatory scheme – is important to understand, and so is explained herein at length. This

                                                                              6 requirement is separate and distinct from the annual MOOP limits set forth in the Plan itself,

                                                                              7 which the Hospital seeks to enforce separate and apart from ACA’s MOOP.

                                                                              8          95.    The Hospital is informed and believes that between fifty and a hundred of the

                                                                              9 reimbursement claims in this lawsuit – which include the most intensive, expensive medical

                                                                             10 services that were provided to Rocket Farms patients – were subject to ACA’s MOOP

                                                                             11 requirement. By ignoring the MOOP requirement, Rocket Farms failed to pay over $1 million due
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 and owing to the Hospital for care that routinely exceed the MOOP threshold.

                                                                             13                 1.     The MOOP Applies to Patients’ Healthcare Expenditures For Essential

                                                                             14                        Health Benefits

                                                                             15          96.    Beginning in 2014, ACA set a yearly MOOP threshold. For calendar year 2014,

                                                                             16 ACA required all applicable health plans (including this Plan) to have a MOOP of no more than

                                                                             17 $6,350 for a single covered individual. In calendar year 2015, ACA set a MOOP of no more than

                                                                             18 $6,600 for a single covered individual. In calendar year 2016, ACA set a MOOP of no more than

                                                                             19 $6,850 for a single covered individual. And in calendar year 2017, ACA required a MOOP of no

                                                                             20 more than $7,150 for a single covered individual.3

                                                                             21          97.    When individuals or families incur healthcare expenditures for covered Essential

                                                                             22 Health Benefits (“EHBs”) that exceed the ACA MOOP threshold in a given calendar year, ACA

                                                                             23 mandates that the benefit plan pay 100% of those expenditures for the remainder of the year.

                                                                             24
                                                                                  3
                                                                             25   See Patient Protection and Affordable Care Act; HHS Notice of Benefit and Payment Parameters
                                                                                for 2016, 80 Fed. Reg. 10750-01 at 10825 (February 27, 2015) (2014 and 2016 MOOP
                                                                             26 thresholds); Patient Protection and Affordable Care Act; Exchange and Insurance Market
                                                                                Standards for 2015 and Beyond; Final Rule, 79 Fed. Reg. 30240 (May 27, 2014) (2015 MOOP
                                                                             27
                                                                                threshold); Patient Protection and Affordable Care Act; HHS Notice of Benefit and Payment
                                                                             28 Parameters for 2017, 80 Fed. Reg. 75488 at 75543 (December 2, 2015) (2017 threshold).

                                                                                                                                  18
1240381.1                                                                                                                    COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page23
                                                                                                                                           20of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          98.    EHBs include items and services in ten general categories. EHBs are defined

                                                                              2 broadly and specifically to include, among other things, hospitalization and emergency services.

                                                                              3 (ACA Section 1302(b).)

                                                                              4                 2.      The Plan At Issue Was Designed to Provide Substantial Coverage For

                                                                              5                         All Relevant EHBs, Including Emergency Care and Hospitalization

                                                                              6          99.    The Hospital is informed and believes that all of the medical services it provided to

                                                                              7 Rocket Farms patients during the Self-Funded Period fall within the ten basic EHB categories.

                                                                              8 Indeed, emergency care and inpatient coverage – the most common services received by Rocket

                                                                              9 Farms’ employees and their families – are among the most important categories of EHBs.

                                                                             10          100.   Technically, self-funded group health plans governed by ERISA are not required to

                                                                             11 offer any or all of the ten particular categories of EHBs. (Individual policies offered through an
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 ACA-governed healthcare exchange, in contrast, are required to offer all of the EHB categories.)

                                                                             13          101.   To the extent that an ERISA group health plan does offer such EHBs, however,

                                                                             14 ACA’s MOOP limitation requires such a plan to provide substantial coverage for those EHBs, and

                                                                             15 to limit plan members’ annual out-of-pocket expenditures for such EHBs.

                                                                             16          102.   On information and belief, the Plan at issue not only covers emergency and hospital

                                                                             17 inpatient care, but purports to provide substantial coverage for those EHBs.

                                                                             18          103.   It is no surprise that the Plan chose to cover inpatient hospitalization and

                                                                             19 emergency care. The Department of Treasury, along with the Department of Health and Human

                                                                             20 Services – two of the three key federal agencies tasked with implementing the ACA – recognize

                                                                             21 that inpatient hospitalization services are “fundamental benefits that are nearly universally

                                                                             22 covered, and historically have been considered integral to coverage, under typical employer

                                                                             23 sponsored group health plans.” (See IRS Notice 2014-69, available at

                                                                             24 https://www.irs.gov/pub/irs-drop/n-14-69.pdf.)

                                                                             25          104.   Indeed, if a group health plan does not “provide substantial coverage” for such

                                                                             26 inpatient hospital benefits, then the sponsoring employer becomes subject to the dreaded ACA

                                                                             27 “employer mandate” – and potentially subject to a stiff per-employee excise tax. (Id.; see also 45

                                                                             28

                                                                                                                                   19
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page24
                                                                                                                                           21of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 CFR § 156.145; Department of the Treasury, Internal Revenue Service, Minimum Value of

                                                                              2 Eligible Employer-Sponsored Health Plans, 80 Fed. Reg. 52678 (September 1, 2015).)

                                                                              3          105.   The drafters of the ACA were concerned about the “free rider” problem that would

                                                                              4 be created by employer plans “that omit critical benefits used disproportionately by individuals in

                                                                              5 poor health,” e.g., inpatient hospitalization. Id. at 52679. Because such coverage would be so

                                                                              6 inadequate, the fear was that it would drive employees to the health insurance exchanges, where

                                                                              7 they could obtain tax credits to subsidize their purchase of insurance at taxpayer expense. The

                                                                              8 employer mandate, which applies to employers of a certain size, is therefore designed to reimburse

                                                                              9 the government for the tax credits it provides to those employers’ employees.

                                                                             10          106.   Crucially, both Treasury and HHS require group plans to “provide substantial

                                                                             11 coverage for inpatient hospitalization services” in order to satisfy ACA’s “minimum value”
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 requirement and therefore avoid application of the employer mandate. 80 Fed. Reg. at 52679.

                                                                             13 Employers that choose to omit this key EHB from their health plans, then, would generate

                                                                             14 undesirable penalties of potentially several thousand dollars per employee.

                                                                             15          107.   The Hospital is further informed and believes that because Defendants designed the

                                                                             16 Plan this way, they were permitted to satisfy the employer mandate, not pay the excise tax, and

                                                                             17 further, enable their employees to comply with ACA’s individual mandate (e.g., the requirement

                                                                             18 that individuals purchase health insurance).

                                                                             19          108.   It would frustrate ACA’s goals if the Plan were permitted to offer coverage for

                                                                             20 emergency and inpatient care, thus satisfying the employer mandate, yet to do provide that

                                                                             21 coverage at an extremely deficient level, without any network of hospitals who agreed to accept

                                                                             22 such poor coverage as payment in full.

                                                                             23                 3.     ACA’s MOOP Applies to Self-Funded Group Plans

                                                                             24          109.   ACA’s MOOP limitation requirement is found in Section 2707 of the Public Health

                                                                             25 Service Act, captioned “Comprehensive health insurance coverage” (42 U.S.C. §300gg-6).

                                                                             26 Subsections (a) and (b) of Section 2707 require coverage for EHBs – including hospitalization and

                                                                             27 emergency services – with strict limitations on annual cost sharing. Section 2707(b) states:

                                                                             28

                                                                                                                                  20
1240381.1                                                                                                                      COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page25
                                                                                                                                           22of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1                  (b) Cost-sharing under group health plans

                                                                              2                  A group health plan shall ensure that any annual cost-sharing
                                                                                                 imposed under the plan does not exceed the limitations provided for
                                                                              3                  under paragraphs (1) and (2) of section 1302(c).

                                                                              4          110.    Section 1302, in turn, is captioned “Essential Health Benefit Requirements.” (42

                                                                              5 U.S.C. §18022). Section 1302(c)(1) and (2) establish annual limits on “cost-sharing incurred

                                                                              6 under a health plan with respect to self-only coverage or coverage other than self-only coverage”

                                                                              7 in 2014 and subsequent years.

                                                                              8          111.    This requirement was in force during all of the individual calendar years during the

                                                                              9 Self-Funded Period – 2014, 2015, 2016, and 2017.

                                                                             10          112.    “Cost-sharing” is defined to include “deductibles, coinsurance, copayments, or

                                                                             11 similar charges” and any other expenditures required of an insured individual which is a qualified
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 medical expense (within the meaning of section 223(d)(2) of title 26) with respect to essential

                                                                             13 health benefits covered under the plan.” (See ACA Section 1302(c)(3)(A) (emphasis added).)

                                                                             14          113.    Read together with Sections 2707(b) and 1302(c) and in view of the “minimum

                                                                             15 value” regulations above, these provisions evidence a clear intent by Congress to require

                                                                             16 substantial coverage of such EHBs when they are offered by an employer-sponsored, group health

                                                                             17 plan. Congress did not intend to permit employers to provide coverage for inpatient

                                                                             18 hospitalization, in particular, at a substandard level that is calculated never to reach anywhere near

                                                                             19 any of the bills.

                                                                             20          114.    ACA’s MOOP provisions apply directly to self-funded ERISA plans. Section 715

                                                                             21 of ERISA, (29 U.S.C. § 1185d), which was added by ACA Section 1563(e), incorporates the

                                                                             22 provisions of part A of title XXVII of the PHS Act into ERISA. Section 2707 of ACA, which

                                                                             23 contains the MOOP requirement that is applicable to group health plans, is found in title XXVII of

                                                                             24 the PHS Act.

                                                                             25          115.    The Ninth Circuit recently affirmed that the ACA directly amended ERISA – and

                                                                             26 therefore altered the benefits that must be covered by ERISA-governed, self-funded plans –

                                                                             27 through the enactment of 29 U.S.C. § 1185d. See, e.g., King v. Blue Cross & Blue Shield of

                                                                             28 Illinois, -- F.3d. --, No. 15-55880, 2017 WL 3928339 (9th Cir. Sept. 8, 2017) (confirming that

                                                                                                                                   21
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page26
                                                                                                                                           23of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 ACA’s ban on “lifetime maximums,” another key provision found in part A of title XXVII of the

                                                                              2 PHS Act, is generally applicable to self-funded ERISA plans via ERISA section 715). There can

                                                                              3 be no dispute that self-funded group plans are subject to the MOOP.

                                                                              4                  4.     Because The Plan Had No Network of Providers, Defendants Must

                                                                              5                         Cover All Balance Bills Above the MOOP Threshold

                                                                              6          116.    ACA Section 1302(c)(3)(B) excludes “balance billing amounts for non-network

                                                                              7 providers, or spending for non-covered services” from the kinds of cost-sharing that must be

                                                                              8 covered under the MOOP. (42 U.S.C. § 18022(3)(c)(B) (emphasis added).)

                                                                              9          117.    Section 1302(c)(3)(B) provides an exception to the definition of “Cost-sharing” set

                                                                             10 forth in 42 U.S.C. § 18022(c)(3)(A)).

                                                                             11          118.    To understand why this exception does not apply, and why the Hospital’s balance
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 bills are therefore a form of “Cost-sharing” that counts towards satisfying ACA’s annual MOOP,

                                                                             13 it is important to understand the meaning of the terms “balance billing” and “non-network.”

                                                                             14          119.    In the health insurance context, a “balance bill” is the unpaid part of the healthcare

                                                                             15 charges that are left over after the insurer (or self-funded payor) has paid benefits under the plan,

                                                                             16 and the patient has paid his or her deductibles, co-insurance, and co-payments. Defendants’

                                                                             17 practice of paying at an inadequate 140% of Medicare rates generated unusually large, and entirely

                                                                             18 unwarranted, balance bills for each of the hundreds of patients who came to the Hospital during

                                                                             19 the Self-Funded Period.

                                                                             20          120.    These balance bills are a form of cost-sharing because patients themselves are

                                                                             21 financially responsible for all amounts that the Plan does not pay. When each patient comes to the

                                                                             22 Hospital, they sign a “Conditions of Admission” agreement with the Hospital that confirms that

                                                                             23 they are responsible to pay not only their co-insurance and deductibles, but all amounts not

                                                                             24 covered by their health plan. Under ERISA, plan members are generally responsible for the

                                                                             25 balance bills that are incurred when they receive medical services.

                                                                             26          121.    Here, because the Plan paid at such an inadequate level, a significant balance bill

                                                                             27 was almost always generated due to the Plan’s failure to pay. In each instance, Rocket Farms’

                                                                             28 employees and their families were responsible.

                                                                                                                                    22
1240381.1                                                                                                                      COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page27
                                                                                                                                           24of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          122.   These balance bills must be counted as “Cost-sharing” under Section

                                                                              2 1302(c)(2)(A), which count towards the satisfaction of ACA’s annual MOOP, because these

                                                                              3 balance bills were not generated with respect to a “non-network provider,” such that the exception

                                                                              4 to “Cost-sharing” in Section 1302(c)(2)(B) does not apply.

                                                                              5          123.   The Hospital does not qualify as a “non-network provider,” as that term is used in

                                                                              6 Section 1302(c)(2)(B), because there are simply no “network providers” or “non-network

                                                                              7 providers” for hospital services covered under the Plan at issue.

                                                                              8          124.   Here, Rocket Farms deliberately adopted a self-funded Plan structure that included

                                                                              9 no network of providers whatsoever who could provide emergency or inpatient hospital care,

                                                                             10 leaving its employees with no adequate options for obtaining these covered medical services from

                                                                             11 network providers. This is even though emergency and inpatient hospitalization were EHBs that
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 were explicitly and substantially covered under the Plan.

                                                                             13          125.   The implementing regulation for Section 1302, which is found at 45 C.F.R. §

                                                                             14 156.130, confirms this conclusion:

                                                                             15          (c) Special rule for network plans. In the case of a plan using a network of
                                                                                         providers, cost sharing paid by, or on behalf of, an enrollee for benefits provided
                                                                             16          outside of such network is not required to count toward the annual limitation on
                                                                                         cost sharing (as defined in paragraph (a) of this section). 45 C.F.R. § 156.130(c)
                                                                             17          (emphasis added).

                                                                             18          126.   The wording of this regulation provides important context for the term “non-

                                                                             19 network provider” in Section 1302(c)(3)(B), because it affirms that a “network plan” means one

                                                                             20 that is “using a network of providers.”

                                                                             21          127.   Unless a group health plan has established a network, then, the terms “network

                                                                             22 providers” and “non-network providers” have no meaning. It cannot be the case that absent a

                                                                             23 network, all providers are “non-network providers.”

                                                                             24          128.   Moreover, it is not enough for a plan to have a partial or incomplete network that

                                                                             25 covers only some, but not all, of the EHBs covered by the Plan.

                                                                             26          129.   For example, if a plan covered physician services, inpatient hospital care,

                                                                             27 laboratory tests, and acupuncture, but had a “network” consisting of a single acupuncturist, the

                                                                             28 plan could not be considered a network plan for all EHBs because the acupuncturist is incapable of

                                                                                                                                   23
1240381.1                                                                                                                     COMPLAINT
                                                                                   Case
                                                                                   Case5:20-cv-01660-NC
                                                                                        5:17-cv-07076-SVKDocument
                                                                                                          Document101 Filed
                                                                                                                      Filed04/06/20
                                                                                                                            12/12/17 Page
                                                                                                                                     Page28
                                                                                                                                          25of
                                                                                                                                            of156
                                                                                                                                               50




                                                                              1 lawfully furnishing physician services, inpatient hospital care, and laboratory tests. In other

                                                                              2 words, the provision of a network for some EHBs does not thereby convert the plan to a network

                                                                              3 plan for all categories of EHBs.

                                                                              4          130.   Even though the Plan at issue purported to provide substantial coverage for

                                                                              5 emergency and inpatient hospitalization care, the Plan deliberately chose not to enter into any

                                                                              6 contracts with hospitals who could provide such care. Provider networks play an extremely

                                                                              7 important role in the world of managed care. Networks of hospitals are especially important. The

                                                                              8 Plan’s failure to set up a network made it impossible for its members to receive emergency and

                                                                              9 inpatient care in a cost effective manner during the Self-Funded Period.

                                                                             10          131.   For all intents and purposes, then, the Plan had no provider network during the

                                                                             11 Self-Funded Period that could provide emergency or inpatient hospital care. Therefore, not only
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 do deductibles and co-payments count towards the annual MOOP threshold, but the balance bills

                                                                             13 for covered hospital services (and other covered EHBs) do as well.

                                                                             14          132.   And once the MOOP threshold was met, the Plan was obligated to pay 100% of its

                                                                             15 members’ medical bills for covered EHBs above and beyond that threshold.

                                                                             16                 5.      Limiting Total Annual Out-of-Pocket Expenditures Is Strongly

                                                                             17                         Consistent with Congress’ Intent in Enacting the ACA

                                                                             18          133.   ACA imposed the MOOP requirement upon a wide array of health plans, including

                                                                             19 self-funded, employer-sponsored plans, precisely because Congress wanted to ensure that

                                                                             20 individuals who obtain health insurance through their employers are obtaining sufficiently

                                                                             21 substantial health coverage. Obviously, if a self-funded plan purported to cover an EHB such as

                                                                             22 hospitalization, but imposed a cap on the benefits paid to $10.00 maximum per hospital stay, such

                                                                             23 coverage would be inadequate. The MOOP requirement ensures that employers like Rocket

                                                                             24 Farms do not skimp on their employees’ health coverage as to EHBs that the employers choose to

                                                                             25 cover – and are strongly encouraged by the federal government to cover.

                                                                             26          134.   The application of the MOOP is also consistent with the overarching purposes of

                                                                             27 the ACA. Jonathan Gruber, a MIT professor who was one of the key architects of ACA,

                                                                             28

                                                                                                                                   24
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page29
                                                                                                                                           26of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 explained to Congress that it was imperative to provide real and substantial coverage for hospital

                                                                              2 care, not just a token amount:

                                                                              3          “No Lifetime or Annual Limits: To my mind this is one of the most important
                                                                                         aspects of insurance reform. Many individuals buy insurance today where they do
                                                                              4          not understand the risk they are taking on by accepting limits on the insurance
                                                                                         company’s exposure either on a lifetime or annual basis. Real insurance reform
                                                                              5          requires that individuals be protected against extreme health shocks, and that in
                                                                                         turn requires that insurance be an open-ended commitment to pay the medical bills
                                                                              6          associated with those shocks.

                                                                              7          Moreover, I would amend this section to say that the government should more
                                                                                         broadly rule out ‘mini-med’ or ‘indemnity’ plans that don’t necessarily include
                                                                              8          annual or lifetime limits, but instead impose a reimbursement schedule to the
                                                                                         consumer which is well below the likely cost of the service. Plans which only
                                                                              9          cover, for example, $500/day towards the cost of a hospital stay place consumers at
                                                                                         needless and unanticipated risk. . . .
                                                                             10
                                                                                         Healthcare Reform Roundtable (Part I): Hearing Before the S. Comm. on Health,
                                                                             11          Education, Labor & Pensions, 111th Cong. (2009) (statement of Jonathan Gruber,
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181




                                                                                         Ph.D.) (underlined emphasis added).
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12

                                                                             13          135.    In the end, Congress took Professor Gruber’s advice. His concerns were ultimately

                                                                             14 addressed by the ACA’s lifetime and annual limit prohibitions, the MOOP limit, among other

                                                                             15 market protections that ACA made applicable to most health plans.

                                                                             16          136.    As an aside, certain indemnity or “mini-med” plans are still permitted post-ACA,

                                                                             17 but they are treated very differently than full health-insurance coverage. ACA categorizes them as

                                                                             18 a form of what it calls “excepted benefits.” While “excepted benefits” are not subject to ACA’s

                                                                             19 bans on lifetime or annual benefit maximums, they also do not satisfy employers’ ACA

                                                                             20 obligations to offer substantial health insurance, nor do they satisfy the individual mandate

                                                                             21 obligating individuals to purchase health insurance. In fact, federal rules require that the

                                                                             22 marketing enrollment materials for such limited policies announce, in at least 14-point font, that

                                                                             23 they are not really “health insurance,” and do not satisfy ACA requirements.

                                                                             24          137.    Defendants held out the Plan as full and comprehensive health insurance, not some

                                                                             25 limited form of “excepted benefits.” Yet Defendants also sought to limit their exposure to by

                                                                             26 paying just 140% of Medicare, just like under the “mini-med” plans of old. In other words,

                                                                             27 Defendants sought to have it both ways: to superficially comply with all of the new requirements

                                                                             28 imposed by ACA upon the Plan, while blatantly violating both the spirit and the letter of ACA.

                                                                                                                                   25
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page30
                                                                                                                                           27of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          138.   The entire structure set up by Defendants is simply designed to offer the “illusion”

                                                                              2 of coverage, which goes against the letter and spirit of the ACA. For instance, Defendants

                                                                              3 misleadingly offered two variations of Rocket Farms’ self-funded plan, known as the “Silver

                                                                              4 Plan” and the “Gold Plan.” The terms “Silver” and “Gold” are closely associated with the “metal

                                                                              5 tiers” of health plans offered on Covered California and other ACA insurance exchanges.

                                                                              6 Employees of Rocket Farms and their families may very well have relied on these labels in order

                                                                              7 to conclude, erroneously, that coverage under the Plan was just as good as the coverage based on

                                                                              8 comparable metal tiers through Covered California.

                                                                              9          139.   The Plan represents nothing more than an attempt to turn back the clock to the “bad

                                                                             10 old days” by subjecting Defendants’ own employees to unlimited, and astronomical, out of pocket

                                                                             11 liability in any given year for the large balance bills left after Defendants’ inadequate payments.
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          140.   Had Rocket Farms’ employees been aware that they were covered under what is

                                                                             13 essentially a deficient indemnity plan, they could have purchased healthcare elsewhere, including

                                                                             14 through Covered California health insurance exchange that was set up pursuant to the ACA.

                                                                             15 Exchange policies certainly would have provided “substantial” coverage for EHBs, including

                                                                             16 hospitalization, which the Plan lacked.

                                                                             17          141.   It is Rocket Farms’ employees and their families who are on the hook for their

                                                                             18 employer’s refusal to provide adequate healthcare benefits that they could have easily obtained

                                                                             19 elsewhere. This is why the large and unnecessary balance bills generated by Defendants must be

                                                                             20 counted towards satisfying the ACA annual MOOP threshold; and further, why Defendants

                                                                             21 should be forced to honor the MOOP once it was met.

                                                                             22                 6.      The Plan Does Not Fall Within the “Reference Pricing” Exception to

                                                                             23                         the MOOP Requirement

                                                                             24          142.   The Hospital is further informed and believes the Plan was set up using an

                                                                             25 improper “reference pricing” network model. Defendants failed to make a reasonable effort to

                                                                             26 implement reference pricing, and their attempt to do so was nothing more than a subterfuge to

                                                                             27 avoid ACA’s prohibitions on benefit maximums. This reinforces the applicability of the MOOP in

                                                                             28

                                                                                                                                   26
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page31
                                                                                                                                           28of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 this case to all unpaid balance bills resulting from Defendants’ attempt to limit payment to 140%

                                                                              2 of Medicare rates.

                                                                              3                         a.      Reference Pricing Explained

                                                                              4          143.    Under a “reference pricing” model, a plan sets a “reference price” for certain kinds

                                                                              5 of elective procedures, such as a knee replacement. The “reference price” is explicitly disclosed to

                                                                              6 plan members in advance – for instance, in the SPD – and represents the maximum price that the

                                                                              7 plan will pay for the procedure. This incentivizes Plan members to shop around to shop around

                                                                              8 for the best price for certain kinds of elective procedures, such as a knee replacement.

                                                                              9          144.    Reference pricing works as a sort of “reverse deductible.” Take, for instance, the

                                                                             10 example of a plan that sets a reference price of $30,000 for a knee replacement. If a patient goes

                                                                             11 to a hospital that accepts the $30,000 (or less than that amount) as payment in full, then he or she
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 pays nothing.

                                                                             13          145.    In contrast, if a patient goes to a hospital that charges $45,000 for a knee

                                                                             14 replacement, and does not accept $30,000 as payment in full, then the plan still pays its share of

                                                                             15 the $30,000 after the patient’s deductible or copayment, and the patient is liable for the remaining

                                                                             16 $15,000 in addition to any deductible or copayment obligations.

                                                                             17          146.    Under a reference pricing model, the only “in-network providers” for a service

                                                                             18 subject to the reference price are those providers who agree to accept the reference price for the

                                                                             19 particular procedures at issue as payment in full. In this context, the term “network” is used in a

                                                                             20 broader sense than merely whether a plan has contracted with healthcare providers in the abstract.

                                                                             21 For purposes of reference pricing and enforcing compliance with the MOOP, what matters is

                                                                             22 whether there are providers who (1) can in fact offer the medical services that are subject to

                                                                             23 reference pricing, and (2) do in fact agree to accept the reference price as payment in full.

                                                                             24          147.    By way of example, a plan might have a network of 10 hospitals and ambulatory

                                                                             25 surgery centers that are generally considered network providers for outpatient surgeries but then

                                                                             26 apply a reference pricing model for one type of covered outpatient surgery—knee replacements.

                                                                             27 If 7 of those hospital and ambulatory surgery centers accept the reference payment amount for

                                                                             28 knee replacements and the plan adheres to all of the reference pricing requirements, then those

                                                                                                                                    27
1240381.1                                                                                                                      COMPLAINT
                                                                                      Case5:20-cv-01660-NC
                                                                                      Case 5:17-cv-07076-SVKDocument
                                                                                                             Document101 Filed
                                                                                                                         Filed04/06/20
                                                                                                                               12/12/17 Page
                                                                                                                                        Page32
                                                                                                                                             29of
                                                                                                                                               of156
                                                                                                                                                  50




                                                                              1 would be treated as the only network providers for knee replacements but all 10 would be

                                                                              2 considered network providers for other outpatient procedures.

                                                                              3          148.    The concept of “reference pricing” typically applies to services provided by

                                                                              4 hospitals or other facilities (such as ambulatory surgery centers). It is almost never invoked in

                                                                              5 connection with a physician’s services alone, which are typically far less intensive and expensive

                                                                              6 to provide. Thus, one would almost never expect to see reference pricing with respect to primary

                                                                              7 care doctor visits, which are provided in an physician office setting, and for which no separate fee

                                                                              8 is charged by any facility.

                                                                              9          149.    In order to work properly, the “reference prices” for each procedure must also be

                                                                             10 thoughtfully set so that a sufficient number of facilities in a given geographic region will accept

                                                                             11 them as payment in full. If prices are set too low, and no provider will accept the price, then the
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 result is both inadequate coverage and an inadequate network of providers.

                                                                             13          150.    This is why CalPERS, the California employee retirement system, and Anthem

                                                                             14 Blue Cross, CalPERS’ benefits administrator, took a careful, limited approach to reference pricing

                                                                             15 when they popularized the concept about five years ago. CalPERS implemented reference pricing

                                                                             16 with respect to only a handful of procedures, such as knee and hip replacements.4 It did so by

                                                                             17 treating all hospitals as being out of network unless they accepted CalPERS’ specific reference

                                                                             18 price – even if CalPERS or Anthem had managed care contracts of general applicability with those

                                                                             19 hospitals.

                                                                             20          151.    CalPERS also selected its “reference prices” for those procedures very carefully,

                                                                             21 based on a statistical analysis of facility charges across California, to ensure that there were high

                                                                             22 quality providers in every geographic market who would offer the procedure at the selected

                                                                             23 reference price. This is a crucial fact that is key to the success of any specific reference pricing

                                                                             24 scheme.

                                                                             25

                                                                             26   4
                                                                                 See David Cowling, PhD, CalPERS Reference Pricing for Hip or Knee Replacement (slide
                                                                                presentation by Chief of CalPERS Center for Innovation), available at
                                                                             27
                                                                                https://www.nga.org/files/live/sites/NGA/files/pdf/2013/1306StateEmployeeAndRetireeHealthCar
                                                                             28 eCowling.pdf

                                                                                                                                    28
1240381.1                                                                                                                      COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page33
                                                                                                                                           30of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          152.    A corollary of all this is that “reference pricing” does not make sense in the context

                                                                              2 of emergency or inpatient care. Individuals cannot typically choose what hospital they will go to

                                                                              3 when they suffer a medical emergency, or what hospital they will be admitted to following such an

                                                                              4 emergency. Setting a specific price will not permit patients to “shop around” in advance when

                                                                              5 they get in a car accident, for instance.

                                                                              6          153.    In short, reference pricing can lead to the provision of higher quality care at lower

                                                                              7 cost, but it must be implemented with care on a per-procedure basis, keeping in mind whether the

                                                                              8 prices selected will result in an adequate network of providers willing to accept the payments

                                                                              9 offered. As explained next, this is precisely what Defendants failed to do with the Plan.

                                                                             10                           b.    Defendants Imposed an Improper “Reference Price” of 140% of

                                                                             11                                 Medicare Across the Board
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          154.    Throughout the Self-Funded Period, Defendants made clear that Plan benefits were

                                                                             13 being paid on a “reference pricing” basis.

                                                                             14          155.    After the Hospital submitted each bill for services rendered, one of Defendant’s

                                                                             15 consultants issued a “Report and Recommendation” for a “Reference Based Pricing Review” for

                                                                             16 each claim submitted by the Hospital. This report calculated a reference price to be paid for the

                                                                             17 procedure. This price was inevitably set at 140% of Medicare. The Plan in every instance

                                                                             18 adopted the recommendation as to the “allowable amount” for reimbursement and paid based on

                                                                             19 this “reference price.”

                                                                             20          156.    The Hospital is informed and believes, however, that Defendants put no effort into

                                                                             21 setting specific reference prices for individual procedures at any level that any hospital in the

                                                                             22 geographic area was willing to accept. 140% of Medicare paid by the Plan for every conceivable

                                                                             23 medical service represents an inadequate level of payment that no hospital in the Monterey

                                                                             24 Peninsula area – or for that matter, no hospital in California – will accept as payment in full.

                                                                             25          157.    Moreover, Defendants did not limit their attempt at “reference pricing” to elective

                                                                             26 procedures. Rather, Defendants imposed the 140% of Medicare “reference price” largely upon

                                                                             27 bills for emergency and inpatient care provided by the Hospital.

                                                                             28

                                                                                                                                    29
1240381.1                                                                                                                      COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page34
                                                                                                                                           31of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          158.    Defendants’ efforts to implement reference pricing were not reasonable, and they

                                                                              2 were not targeted to any level of payment that hospitals in the region were willing to accept.

                                                                              3                          c.     Since Defendants’ “Reference Pricing” Violated Federal Guidelines,

                                                                              4                                 All Balance-Bills Must Count Towards the MOOP Threshold

                                                                              5          159.    After the enactment of the ACA, an obvious problem for group health plans

                                                                              6 seeking to adopt reference pricing is ACA’s MOOP requirement. As explained, where a group

                                                                              7 health plan has no network of providers, ACA Section 2707 requires the plan to pay 100% of

                                                                              8 members’ out-of-pocket medical expenses, including balance bills, that exceed the MOOP

                                                                              9 threshold for a given year. Yet a reference pricing model does not rely on a conventional network

                                                                             10 of providers, and therefore triggers the MOOP’s applicability to balance bills.

                                                                             11          160.    It goes without saying that requiring a plan to cover a patient’s balance bills runs
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 contrary to the goals of reference pricing. Reference pricing seeks to ensure that a patient is liable

                                                                             13 for balance-bill amounts above the reference price in order to incentivize him or her to choose

                                                                             14 hospital facilities that do accept the reference price.

                                                                             15          161.    The federal agencies tasked with implementing the ACA – the Departments of

                                                                             16 Labor, Treasury, and Health and Human Services – were determined to find a way to permit

                                                                             17 reference pricing designs to be incorporated into group health plans in a manner consistent with

                                                                             18 the ACA’s purposes and goals. Based on the timing of their initiative, they appear to have been

                                                                             19 inspired to undertake this initiative after learning of CalPERS’ success with reference pricing.

                                                                             20          162.    Thus, beginning in 2014, the three agencies issued joint written guidance that

                                                                             21 outlined how a plan could implement reference pricing in a way that would not trigger ACA’s

                                                                             22 MOOP’s with respect to balance bills. The Departments developed their guidance in a

                                                                             23 deliberative manner over the course of several years, seeking feedback and comments from

                                                                             24 commenters as to how it should be implemented.

                                                                             25          163.    In joint guidance issued on May 2, 2014, the three agencies posed and answered the

                                                                             26 following question under the heading “Limitations on Cost-Sharing under the Affordable Care

                                                                             27 Act”:

                                                                             28

                                                                                                                                    30
1240381.1                                                                                                                      COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page35
                                                                                                                                           32of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          Q4: If large group market coverage or self-insured group health plan has a
                                                                                         reference-based pricing structure, under which the plan pays a fixed amount
                                                                              2          for a particular procedure (for example, a knee replacement), which certain
                                                                                         providers will accept as payment in full, how does the out-of-pocket limitation
                                                                              3          apply when an individual uses a provider that does not accept that amount as
                                                                                         payment in full?
                                                                              4
                                                                                         Reference pricing aims to encourage plans to negotiate cost effective treatments
                                                                              5          with high quality providers at reduced costs. At the same time, the Departments are
                                                                                         concerned that such a pricing structure may be a subterfuge for the imposition of
                                                                              6          otherwise prohibited limitations on coverage, without ensuring access to quality
                                                                                         care and an adequate network of providers.
                                                                              7
                                                                                         Accordingly, the Departments invite comment on the application of the out-of-
                                                                              8          pocket limitation to the use of reference based pricing. The Departments are
                                                                                         particularly interested in standards that plans using reference-based pricing
                                                                              9          structures should be required to meet to ensure that individuals have meaningful
                                                                                         access to medically appropriate, quality care. Please send comments by August 1,
                                                                             10          2014 to E-OHPSCA-FAQ.ebsa@dol.gov.

                                                                             11          Until guidance is issued and effective, with respect to a large group market plan or
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181




                                                                                         self-insured group health plan that utilizes a reference-based pricing program, the
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          Departments will not consider a plan or issuer as failing to comply with the out-of-
                                                                                         pocket maximum requirements of PHS Act section 2707(b) because it treats
                                                                             13          providers that accept the reference amount as the only in-network providers,
                                                                                         provided the plan uses a reasonable method to ensure that it provides adequate
                                                                             14          access to quality providers.

                                                                             15          Departments of Labor, Health and Human Services, and Treasury, FAQs About
                                                                                         Affordable Care Act Implementation, Part XIX, at p. 3, 5 (underlined and italicized
                                                                             16          emphasis added), available at https://www.cms.gov/CCIIO/Resources/Fact-Sheets-
                                                                                         and-FAQs/aca_implementation_faqs19.html.
                                                                             17

                                                                             18          164.   This guidance reflects the Departments’ determination to fashion some sort of

                                                                             19 allowance for reference pricing in spite of their fundamental concern that such a model could be

                                                                             20 used as a “subterfuge” to avoid paying substantial plan benefits. After all, the distinction between

                                                                             21 a “mini-med” or health “indemnity” policy, on one hand, and reference pricing scheme that pays a

                                                                             22 fixed amount per procedure, on the other, is merely one of degree.

                                                                             23          165.   Also of note is the fact that this guidance is aimed squarely at “large group,” “self-

                                                                             24 insured” health plans. This confirms that, as of early 2014, all three Departments found it

                                                                             25 uncontroversial that ACA’s “out-of-pocket limitation” (e.g., MOOP) applied to such plans.

                                                                             26          166.   In subsequent guidance, issued October 2, 2014, the Departments established what

                                                                             27 their guidelines for reference based pricing. (See Departments of Labor, Health and Human

                                                                             28 Services, and Treasury, FAQs About Affordable Care Act Implementation, Part XIX at p. 3-4,

                                                                                                                                   31
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page36
                                                                                                                                           33of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 available at https://www.cms.gov/CCIIO/Resources/Fact-Sheets-and-

                                                                              2 FAQs/Downloads/Reference_Pricing_FAQ_101014.pdf.) After summarizing the comments they

                                                                              3 received, the three agencies set forth the following principles:

                                                                              4                 a.      Not used as a subterfuge to underpay benefits. The Departments again
                                                                                                        reiterated their overarching concern that the reference pricing scheme “does
                                                                              5                         not function as a subterfuge for otherwise prohibited limitations on
                                                                                                        coverage” – a clear and deliberate reference to ACA’s ban on lifetime and
                                                                              6
                                                                                                        annual maximums, and the MOOP.
                                                                              7
                                                                                                b.      Inapplicable to emergency services. The medical services procedures to
                                                                              8                         which reference pricing applies should be limited to those for which a plan
                                                                                                        member has an opportunity to make “an informed choice of provider.”
                                                                              9                         Therefore, “[l]imiting or excluding cost-sharing from counting toward the
                                                                                                        MOOP with respect to providers who do not accept the reference-based
                                                                             10
                                                                                                        price would not be considered reasonable with respect to emergency
                                                                             11                         services.”
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12                 c.      “Reasonable access. Plans should have procedures to ensure that an
                                                                                                        adequate number of providers that accept the reference price are available to
                                                                             13                         participants and beneficiaries. For this purpose, plans are encouraged to
                                                                                                        consider network adequacy approaches developed by States, as well as
                                                                             14
                                                                                                        reasonable geographic distance measures, and whether patient wait times
                                                                             15                         are reasonable. . . .”

                                                                             16                 d.      “Quality standards. Plans should have procedures to ensure that an
                                                                                                        adequate number of providers accepting the reference price meet reasonable
                                                                             17                         quality standards.”
                                                                             18
                                                                                                e.      “Exceptions process. Plans should have an easily accessible exceptions
                                                                             19                         process, allowing services rendered by providers that do not accept the
                                                                                                        reference price to be treated as if the services were provided by a provider
                                                                             20                         that accepts the reference price. . . .”
                                                                             21                 f.      Disclosure in SPD. “Plans should provide information regarding the
                                                                             22                         pricing structure, including a list of services to which the pricing structure
                                                                                                        applies and the exceptions process,” in an easily accessible form, such as in
                                                                             23                         the SPD.

                                                                             24          167.   These guidelines make clear that any attempt to impose “reference pricing” only in
                                                                             25 the sense that a plan pays a fixed amount will be found insufficient unless there are additional

                                                                             26 safeguards for quality and reasonable access. These safeguards are needed to ensure that

                                                                             27 “reference pricing” is not used merely as a subterfuge to avoid the MOOP.

                                                                             28

                                                                                                                                   32
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page37
                                                                                                                                           34of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          168.   The Departments’ guidelines also confirm that a plan that adopts a reference

                                                                              2 pricing model cannot and should not cover every conceivable medical service that can be provided

                                                                              3 by a hospital. In particular, emergency care and related services are not suitable candidates for

                                                                              4 reference pricing.

                                                                              5          169.   Perhaps not surprisingly, Defendants violated all of the above guidelines in their

                                                                              6 flawed attempts at reference pricing. They deliberately and repeatedly paid emergency and

                                                                              7 inpatient care at the “reference price” of 140% of Medicare – a strategy that Departments agree

                                                                              8 would “not be considered reasonable.” On information and belief, Defendants also failed to

                                                                              9 disclose the reference prices up front, whether in the SPD or otherwise. (Section H explained how

                                                                             10 Defendants buried certain Claim Review provisions, which were the basis for pricing at 140% of

                                                                             11 Medicare, deep within the SPD.)
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          170.   The Hospital is also informed and believes that Defendants took no steps to ensure

                                                                             13 that Plan members had reasonable access to quality hospitals at the 140% of Medicare reference

                                                                             14 price. This was particularly egregious given the close proximity of the Hospital to the large

                                                                             15 majority of Rocket Farms’ employees, and the fact that those employees used the Hospital as their

                                                                             16 primary source of healthcare.

                                                                             17          171.   Last, Defendants did not have any exceptions process, easily accessible or

                                                                             18 otherwise, for treating the Hospital as an in-network provider who accepted the reference price.

                                                                             19 Defendants never made a single exception. In fact, they denied each and every one of the

                                                                             20 Hospital’s roughly 500 appeals.

                                                                             21          172.   Implicit in the Departments’ written guidance are the consequences for a health

                                                                             22 plan – like the Plan here – that makes an unreasonable attempt to implement reference pricing, or

                                                                             23 that does so as a subterfuge to evade ACA’s bans on benefit limits.

                                                                             24          173.   By definition, plans that adopt reference pricing have no traditional network of

                                                                             25 providers who can provide the medical procedures for which reference prices have been set. Thus,

                                                                             26 the exception for “network plans” does not apply, and under ACA Section 2707, balance bills for

                                                                             27 which patients are responsible must therefore counted as part of the “cost-sharing” towards

                                                                             28 satisfying the MOOP.

                                                                                                                                  33
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page38
                                                                                                                                           35of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          174.   As a consequence, a plan that attempts, but fails, to establish a reasonable reference

                                                                              2 pricing scheme must count all unpaid balance bills towards satisfying the MOOP threshold, and

                                                                              3 then pay 100% of remaining EHB expenses above that amount for the rest of that calendar year.

                                                                              4 The Departments made these consequences crystal clear in their subsequent joint guidance,

                                                                              5 published on April 20, 2016:

                                                                              6          Q7: If a non-grandfathered large group market or self-insured group health
                                                                                         plan as a pricing structure in which the plan pays a fixed amount (sometimes
                                                                              7          called a reference price) for a particular procedure, but the plan does not
                                                                                         ensure that participants have adequate access to quality providers that will
                                                                              8          accept the reference price as payment in full, is the plan required to count an
                                                                                         individual’s out-of-pocket expenses for providers who do not accept the
                                                                              9          reference price toward the individual's MOOP limit?

                                                                             10          Yes. The Departments’ previous guidance explained that, for purposes of PHS Act
                                                                                         section 2707(b), a plan that utilizes a reference-based pricing design (or similar
                                                                             11          network design) may treat those providers that accept the reference-based price as
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181




                                                                                         the only in network providers and not count an individual’s out-of-pocket expenses
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          for services rendered by other providers towards the MOOP limit only if the plan is
                                                                                         using a reasonable method to ensure adequate access to quality providers at the
                                                                             13          reference price. A plan that merely establishes a reference price without using
                                                                                         a reasonable method to ensure adequate access to quality providers at the
                                                                             14          reference price will not be considered to have established a network for
                                                                                         purposes of PHS Act section 2707(b). . . .
                                                                             15

                                                                             16          175.   In other words, the Departments unambiguously conclude that the exception to

                                                                             17 “Cost-sharing” found in Section 1302(c)(3)(B) for “balance billing amounts for non-network

                                                                             18 providers” is not applicable where (1) the only providers that the plan who can provide the

                                                                             19 medical procedures for which the plan offers a reference price, are those who accept the reference

                                                                             20 price and (2) the Departments’ guidelines have not been met.

                                                                             21          176.   The Departments’ deliberative and thoughtful approach to these guidelines leaves

                                                                             22 no doubt that the MOOP applies to all out-of-pocket expenses, including balance bills, where a

                                                                             23 plan has engaged in subterfuge and fails to ensure reasonable access to quality providers under a

                                                                             24 reference pricing scheme.

                                                                             25          177.   What is also clear is that, in the absence of the Departments’ guidance, a group plan

                                                                             26 that does not have a network of hospitals – such as the Plan here – could not pay a fixed price for

                                                                             27 medical services without also triggering ACA’s MOOP limitation, as described above.

                                                                             28

                                                                                                                                   34
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page39
                                                                                                                                           36of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          178.    Accordingly, the Plan’s attempt to impose payment at a flat 140% of Medicare

                                                                              2 cannot be considered a reasonable “reference pricing” scheme, and the Plan had no network for

                                                                              3 purposes of Section 2707 with respect to any category of EHBs provided by hospitals. Defendants

                                                                              4 were therefore required to count all balance bills improperly generated by their scheme towards

                                                                              5 ACA’s annual MOOP threshold for each patient at issue in this case, and to pay 100% of each

                                                                              6 patients’ EHB expenses for the remainder of each calendar year when that threshold was met.

                                                                              7          J.      The Hospital Exhausted Its Administrative Remedies, And Further Appeals

                                                                              8                  Would Have Been Futile

                                                                              9          179.    The Hospital pursued both levels of appeal that were available for each of the two-

                                                                             10 hundred plus reimbursement claims that were submitted to the Plan during the Self-Funded

                                                                             11 Period. Each appeal was met by a generic response issued by one of Defendants’ “alphabet soup”
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 of consultants. No matter how many times the Hospital appealed, each of the appeals was denied

                                                                             13 without further payment.

                                                                             14          180.    The Hospital has exhausted all of its administrative remedies under ERISA.

                                                                             15          181.    Further appeals, even if they had been available, were entirely futile. The Hospital

                                                                             16 estimates that it sent nearly five hundred appeal letters – two levels of appeal for each claim –

                                                                             17 during the Self-Funded Period. All of them were denied without additional payment.

                                                                             18          182.    Two details about the Hospital’s appeals underscore the extent of the futility of

                                                                             19 these appeals.

                                                                             20          183.    First, during the appeal process, Defendants repeatedly offered to reconsider the

                                                                             21 level of payment if the Hospital were to provide more information about how the Hospital was

                                                                             22 paid by other payors – such as the major insurance companies – for the same services.

                                                                             23          184.    In response to these repeated offers, the Hospital regularly explained to Defendants

                                                                             24 that all of the major commercial payors paid the Hospital somewhere between 75-90% of the

                                                                             25 Hospital’s billed charges. Despite being provided with the information that they themselves had

                                                                             26 requested and admitted was relevant to the payment of claims under the Plan, Defendants persisted

                                                                             27 in denied each and every appeal made by the Hospital.

                                                                             28

                                                                                                                                   35
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page40
                                                                                                                                           37of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          185.   Second, at some point, the Hospital was sending so many appeals that Defendants

                                                                              2 began consolidating their appeal denial letters, such that several completely separate and unrelated

                                                                              3 claims would be denied in a single letter. In fact, at some point, they began sending one appeal

                                                                              4 letter each month for all of the separate appeals it denied in that particular month. These

                                                                              5 “consolidated” letters did not identify separate and distinct reasons why each individual appeal

                                                                              6 was denied. Moreover, each of these letters was identical. Each merely repeated the same,

                                                                              7 boilerplate excuses for not considering the Hospital’s appeals as the month before.

                                                                              8          186.   This is further evidence not only of the futility of the Hospital’s appeals; but of the

                                                                              9 fact that Defendants failed to follow ERISA claims regulations – which require that plan

                                                                             10 administrators provide the “specific reason or reasons for [each] adverse determination” of

                                                                             11 benefits. (29 C.F.R. § 2650.503-1(g)(1)(i).) Defendants’ impermissible lumping of appeal denials
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 on the same, generic grounds means that all appeals must be “deemed exhausted” within the

                                                                             13 meaning of 29 C.F.R. § 2650.503-1(l)(1).

                                                                             14          K.     The Plan Cannot Rely Upon the Purported One-Year Limitation on Suit to

                                                                             15                 Avoid Paying Anything For Most of the Self-Funded Period

                                                                             16          187.   Defendants have recently taken the position that the Hospital cannot recover in this

                                                                             17 lawsuit for any claims for which the second level appeal was denied over one year ago.

                                                                             18 Defendants rely upon a single, obscure sentence buried deep within the 90-page Plan document,

                                                                             19 which states that “A legal action to obtain benefits must be commenced within one (1) year of the

                                                                             20 date of the Notice of Determination on the final level of internal or external review, whichever is

                                                                             21 applicable.” (See 2016 Silver Plan at p. 68.) This statement is insufficiently disclosed and, under

                                                                             22 ERISA, not enforceable.

                                                                             23          188.   As explained in detail above, ERISA does not permit the enforcement of improper,

                                                                             24 undisclosed limitations on benefits. See 29 U.S.C. § 1022; 29 C.F.R. § 2520.102-2. Courts

                                                                             25 routinely hold that, where a time limitation on suit is not properly disclosed in the Summary Plan

                                                                             26 Description, it is unenforceable. See, e.g., Spinedex Physical Therapy USA Inv. v. United

                                                                             27 Healthcare of Ariz., Inc., 770 F.3d 1282, 1294 (9th Cir. 2014) (applying 29 U.S.C. § 1022(b) to

                                                                             28 bar contractual time limitation, which was “buried deep” in plan document, from being enforced

                                                                                                                                   36
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page41
                                                                                                                                           38of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 against healthcare provider). Such limitations “must be clearly disclosed in the SPD” in

                                                                              2 accordance with § 1022(a). Id. The limitation here was not.

                                                                              3          189.   To further underscore this point, Defendants did not once inform the Hospital about

                                                                              4 the supposed one-year limitation on suit despite literally hundreds of letters, e-mails, and other

                                                                              5 correspondence between the Hospital and the various Defendants over three years.

                                                                              6          190.   None of the Explanation of Benefit (EOB) forms issued by Defendants, for

                                                                              7 instance, ever identified an one-year limitation on payment. Nor did any of the letters denying the

                                                                              8 Hospital’s appeals at any level identify the one-year limitation on suit.

                                                                              9          191.   Indeed, it was not until a few months ago that the Hospital received all of the

                                                                             10 documents pursuant to which Defendants claim that the Plan was governed during the Self-Funded

                                                                             11 Period, and in which the supposed one-year limitation is buried.
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          192.   For these reasons, the provision cannot be enforced, and the Hospital is entitled to

                                                                             13 recover for the underpayments that Defendants made for all three years of the Self-Funded Period.

                                                                             14 II.      ALLEGATIONS SUPPORTING THE STATE LAW CAUSES OF ACTION FOR

                                                                             15          MISREPRESENTATION

                                                                             16          193.   Separate and apart from Defendants’ numerous violation of federal laws,

                                                                             17 Defendants are also liable to the Hospital because they repeatedly misrepresented the nature of

                                                                             18 their patients’ coverage for important healthcare services.

                                                                             19          194.   Inpatient Stay. For example, patient R.P. was admitted to the Hospital as an

                                                                             20 inpatient in late April 2017 for approximately a week and a half. Around that time, the Hospital

                                                                             21 called Defendants to verify the terms of Rocket Farms’ coverage for this patient. The Hospital

                                                                             22 was told that the Plan would cover 70% of the patient’s medical bills, up to $21,666, after which,

                                                                             23 it would cover 100%. The Plan also affirmatively represented to the Hospital with respect to each

                                                                             24 claim that the Plan had a maximum out-of-pocket limit of $6,350.

                                                                             25          195.   Taken together, the customary meaning of the Plan’s representations is that the

                                                                             26 Plan would pay 70% of the Hospital’s total bill up to the $21,666 amount stated, and beyond that,

                                                                             27 the Plan would pay 100% of the Hospital’s charges.

                                                                             28

                                                                                                                                   37
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page42
                                                                                                                                           39of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          196.    Yet Defendants did not pay as they promised. Out of the roughly $353,678.10 in

                                                                              2 charges incurred by R.P., Defendants chose to pay just $133,447.66 – about a third of the total.

                                                                              3          197.    At no point during these conversations did they tell the Hospital that the Plan

                                                                              4 would not pay more than 140% of Medicare for hospital services. Defendants also never disclosed

                                                                              5 that the Plan had a Medicare-based limitation that superseded the Reasonable and Customary

                                                                              6 benefits otherwise payable under the Plan.

                                                                              7          198.    Thus, the Hospital had no reason to expect, based on Defendants’ representations,

                                                                              8 that the Plan would really only pay at 140% of Medicare rates – as opposed to 70% and then later

                                                                              9 100% of the Hospital’s reasonable charges.

                                                                             10          199.    Defendants also did not disclose to the Hospital during the verifications and

                                                                             11 authorizations any alleged limitation or exclusion that applied to the plan’s stated MOOP. For
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 instance, according to Defendants’ arbitrary, capricious and previously undisclosed reading of the

                                                                             13 Plan, (a) the Patient would have to incur tens or hundreds of thousands of dollars in actual, balance

                                                                             14 bill liability before the MOOP would be considered met, rather than just the stated MOOP

                                                                             15 limitation of $6,350; and (b) even after the Plan considered the MOOP met, reading the Plan still

                                                                             16 only would cover 140% of Medicare rates for the Patient’s bills, leaving the Patient to incur

                                                                             17 substantial out-of-pocket liability far above the MOOP. These concepts were not disclosed when

                                                                             18 the Hospital obtained verification and authorization.

                                                                             19          200.    Likewise, at no point did Defendants tell the Hospital that the Plan’s undisclosed

                                                                             20 cap on payment at 140% of Medicare would trump the stated MOOP for the year 2016. And there

                                                                             21 is no reason why it should since doing so would eviscerate the MOOP.

                                                                             22          201.    The Hospital was harmed by Defendants’ false statements. Had the Hospital been

                                                                             23 aware that Defendants did not intend to pay in the manner they represented during the call, and

                                                                             24 had the patient been aware that his/her health plan intended to pay only a third of the total hospital

                                                                             25 bill, they would been able to make alternative arrangements.

                                                                             26          202.    Outpatient Surgery. Similarly, patient M.G. had outpatient surgery at the hospital

                                                                             27 in December 2016. Around that time, the Hospital called Defendants to verify the terms of Rocket

                                                                             28 Farms’ coverage for this patient. The Hospital was told that the Plan would cover 70% of the

                                                                                                                                   38
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page43
                                                                                                                                           40of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 patient’s medical bills, up to $21,666, after which, it would cover 100%. The Plan again

                                                                              2 affirmatively represented to the Hospital with respect to each claim that the Plan had a maximum

                                                                              3 out-of-pocket limit of $6,350.

                                                                              4          203.   Again, Defendants did not make any of the disclosures, described above, that

                                                                              5 would have been necessary to render their statements truthful and not misleading.

                                                                              6          204.   Again, the Hospital was harmed by its reliance upon Defendants’ false statements.

                                                                              7 Had the Hospital been aware that Defendants did not intend to pay in the manner they represented

                                                                              8 during the call, and had the patient been aware that his/her health plan intended to pay only a third

                                                                              9 of the total hospital bill, both would been able to make alternative arrangements for this surgical

                                                                             10 procedure.

                                                                             11          205.   Cesarean Delivery. Patient E.E. came to the Hospital in September 2016 to
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 undergo a Cesarean delivery of multiple babies. Around that time, the Hospital called Defendants

                                                                             13 to verify the terms of Rocket Farms’ coverage for this patient. The Hospital was given two

                                                                             14 slightly different representations over the phone. First, it was told that the Plan would cover 70%

                                                                             15 of the patient’s medical bills, up to $21,666, after which, it would cover 100%. Then it was told

                                                                             16 that the Plan would cover the services at 80% up to $22,500, then afterwards, at 100%. The Plan

                                                                             17 also represented to the Hospital that the Plan had a maximum out-of-pocket limit of $6,350. It

                                                                             18 also told the Hospital that the patient’s plan had no lifetime maximum.

                                                                             19          206.   Again, Defendants did not make any of the disclosures, described above, that

                                                                             20 would have been necessary to render their statements truthful and not misleading.

                                                                             21          207.   Again, the Hospital was harmed by its reliance upon Defendants’ false statements.

                                                                             22 Had the Hospital been aware that Defendants did not intend to pay in the manner they represented

                                                                             23 during the call, and had the patient been aware that his/her health plan intended to pay only a third

                                                                             24 of the total hospital bill, both would been able to make alternative arrangements for this surgical

                                                                             25 procedure.

                                                                             26          208.   While the details vary somewhat from call to call, the constant in all of these

                                                                             27 telephonic verifications was that 70% of the patient’s medical bills would be covered up to

                                                                             28

                                                                                                                                   39
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page44
                                                                                                                                           41of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 $21,666, after which the Plan would cover 100%; and further, that the Plan had a MOOP of

                                                                              2 $6,350.

                                                                              3          209.    Defendants knew that these incomplete statements were false at the time they were

                                                                              4 made, or at least knew that they had no reasonable basis for making them. Defendants made them

                                                                              5 anyway, in the hope that the Hospital would provide care to Rocket Farms’ employees and their

                                                                              6 family members without first requiring payment upfront.

                                                                              7          210.    Defendants should be required to pay the Hospital’s reimbursement claims

                                                                              8 consistent with the representations they made when the Hospital called to verify each patient’s

                                                                              9 insurance.

                                                                             10                                      FIRST CAUSE OF ACTION

                                                                             11                                      (ERISA Section 502(a)(1)(B))
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12                                         (Against All Defendants)

                                                                             13          211.    Hospital incorporates all allegations set forth in the above paragraphs.

                                                                             14          212.    Pursuant to “Conditions of Admission” form executed by each Rocket Farms

                                                                             15 beneficiary or participant (and/or a representative of such individual), the Hospital is the assignee

                                                                             16 of all benefits under the Plan for each of the claims at issue in this case.

                                                                             17          213.    Accordingly, the Hospital is entitled under ERISA to pursue all payment that is due

                                                                             18 to any Rocket Farms beneficiary or participant under the Plan for the medical services rendered to

                                                                             19 those individuals at the Hospital.

                                                                             20          214.    The Hospital diligently pursued all internal appeals available under the Plan and

                                                                             21 exhausted all appeal remedies. In doing so, the Hospital corresponded directly with entities and/or

                                                                             22 individuals that the Plan held out to be the correct entities to communicate with regarding the

                                                                             23 failure to pay the whole bill.

                                                                             24          215.    Defendants’ (a) deliberate disregard of the “Reasonable and Customary” level of

                                                                             25 payment called for under the Plan (b) payment at 140% of Medicare in every instance was

                                                                             26 arbitrary and capricious and an abuse of discretion, to the extent that Defendants were delegated

                                                                             27 discretion under the Plan.

                                                                             28

                                                                                                                                    40
1240381.1                                                                                                                      COMPLAINT
                                                                                   Case
                                                                                   Case5:20-cv-01660-NC
                                                                                        5:17-cv-07076-SVKDocument
                                                                                                          Document101 Filed
                                                                                                                      Filed04/06/20
                                                                                                                            12/12/17 Page
                                                                                                                                     Page45
                                                                                                                                          42of
                                                                                                                                            of156
                                                                                                                                               50




                                                                              1          216.   In addition, Defendants’ reliance on certain provisions buried deep in the SPD,

                                                                              2 termed the “Claims Review and Validation Program” provisions, was arbitrary and capricious,

                                                                              3 because the provisions (1) conflict with the Plan’s definition of Reasonable and Customary, and

                                                                              4 (2) violate ERISA’s regulations by not being properly disclosed in the SPD in a way that was clear

                                                                              5 and proximate to the other coverage provisions. Therefore the Plan’s attempt to impose an upper

                                                                              6 payment limit of 140% of Medicare is unenforceable as a matter of law.

                                                                              7          217.   The Hospital is entitled to payment at its full billed charges, which it contends, and

                                                                              8 will prove at trial, are Reasonable and Customary within the meaning of the Plan.

                                                                              9          218.   Structural Conflict of Interest. Further, to the extent that any of the Defendants

                                                                             10 had discretion to determine the level of payment under the plan, those Defendants’ decisions

                                                                             11 should be reviewed de novo, because Defendants labored under a structural conflict of interest:
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12                 a.     Specifically, as the sponsor of the self-funded Plan, Defendant Rocket

                                                                             13                        Farms had a direct financial interest in paying as few benefits as possible.

                                                                             14                 b.     Next, the other entities hired by Rocket Farms to make benefit decisions,

                                                                             15                        EBMS AMPS, and CDS were directly responsible for setting up the Plan as

                                                                             16                        a self-funded benefit arrangement with no reasonable network of hospitals.

                                                                             17                        The Hospital is informed and believes that these entities promised that

                                                                             18                        Rocket Farms could save money by setting up such an unusual structure,

                                                                             19                        and in fact guaranteed Rocket Farms that Rocket Farms would achieve a

                                                                             20                        significant level of cost savings.

                                                                             21                 c.     On information and belief, the guarantees made by EBMS, AMPS and CDS

                                                                             22                        may have even taken the form of contractual guarantees to Rocket Farms as

                                                                             23                        to the amount of money saved, or promises of legal assistance or

                                                                             24                        representation in the event that a hospital challenged the 140% of Medicare

                                                                             25                        methodology.

                                                                             26          219.   For these reasons, the non-Defendant administrators (EBMS, AMPS, and CDS) had

                                                                             27 a vested interest in denying all of the Hospital’s appeals and refusing to pay more than 140% of

                                                                             28

                                                                                                                                   41
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page46
                                                                                                                                           43of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 Medicare; and to the extent they were vested with discretion to administer the terms of the Plan,

                                                                              2 their decisions are entitled to no deference whatsoever.

                                                                              3          220.   The Hospital also is entitled to its reasonable attorneys’ fees under ERISA, given

                                                                              4 Defendants’ repeated insistence on adhering to their unjustifiable interpretations of the Plan over

                                                                              5 the period of several years.

                                                                              6          221.   Finally, the Hospital reserves all its rights under ERISA, including the right to

                                                                              7 balance bill the patients at issue, notwithstanding any language in the Plan that purports to force

                                                                              8 the Hospital to give up such rights.

                                                                              9                                   SECOND CAUSE OF ACTION

                                                                             10                       (ACA Section 2707(b) via ERISA Section 502(a)(1)(B))

                                                                             11                                        (Against All Defendants)
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12          222.   Hospital incorporates all allegations set forth in the above paragraphs.

                                                                             13          223.   The Hospital proceeds on this cause of action under ERISA pursuant to an

                                                                             14 assignment of benefits it has obtained from the patients, as alleged above.

                                                                             15          224.   In the alternative, and to the extent that Defendants’ interpretation of and reliance

                                                                             16 upon the “Claim Review and Validation” provisions buried deep within the Plan is not held to be

                                                                             17 an abuse of discretion in violation of ERISA, the Plan has nevertheless violated – for dozens or

                                                                             18 hundreds of the Hospital’s benefit claims – ACA’s mandate that self-funded ERISA plans offer a

                                                                             19 MOOP applicable to all offered EHBs of no more than $6,350 in calendar year 2014, $6,600 in

                                                                             20 calendar year 2015, $6,850 in calendar year 2016, and/or $7,150 in calendar year 2017.

                                                                             21          225.   ERISA is an appropriate mechanism for the enforcement of the federal ACA

                                                                             22 requirements imposed on self-funded ERISA plans. See, e.g., 29 U.S.C. § 1185d (incorporating

                                                                             23 the provisions of part A of title XXVII of the PHS Act, including ACA Section 2707, into

                                                                             24 ERISA); see also King v. Blue Cross & Blue Shield of Illinois, -- F.3d. --, No. 15-55880, 2017 WL

                                                                             25 3928339 (9th Cir. Sept. 8, 2017) (recognizing that ACA amended ERISA and therefore imposes

                                                                             26 additional benefit mandates upon self-funded ERISA plans).

                                                                             27

                                                                             28

                                                                                                                                   42
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page47
                                                                                                                                           44of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          226.     The Hospital therefore, and in the alternative, seeks payment for the entire amount

                                                                              2 charged by the Hospital that is above the applicable MOOP limit in each calendar year in which

                                                                              3 the MOOP threshold was incurred by any Rocket Farms beneficiary or participant.

                                                                              4          227.     Because the Plan deliberately chose not to maintain a network of hospital facilities

                                                                              5 that could provide emergency or inpatient care, all out-of-pocket cost sharing amounts, including

                                                                              6 balance billing, must count towards the MOOP limit. After the MOOP limit has been met in any

                                                                              7 given calendar year for any given participant or beneficiary (whether on an individual or family

                                                                              8 basis), the Plan must pay 100% of the Hospital’s charges.

                                                                              9          228.     The Hospital also is entitled to its reasonable attorneys’ fees under ERISA.

                                                                             10                                     THIRD CAUSE OF ACTION

                                                                             11                 (Unfair Competition Under Section 43(a) of the Federal Lanham Act)
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12                                    (Against Defendant Rocket Farms)

                                                                             13          229.     The Hospital incorporates all allegations set forth in the above paragraphs.

                                                                             14          230.     In the alternative, the Hospital seeks to recover for the harm caused by Rocket

                                                                             15 Farms’ false and unfair statements about the nature of the services provided by the Hospital and

                                                                             16 the availability of those services to Rocket Farms employees.

                                                                             17          231.     During the Self-Funded Period, the Hospital is informed and believes that Rocket

                                                                             18 Farms falsely reassured its employees that medical care provided by the Hospital was completely

                                                                             19 covered by the plan, and moreover, that they should continue to go to the Hospital and visit the

                                                                             20 emergency room for any kind of medical care, regardless of whether it was an emergency.

                                                                             21          232.     Rocket Farms knew that these representations were false when they made them.

                                                                             22 First, Rocket Farms knew that the Hospital’s emergency services were no longer covered at an

                                                                             23 adequate level by the Plan set up by Rocket Farms. Regardless, Rocket Farms repeatedly

                                                                             24 encouraged its employees and families to go to the Hospital.

                                                                             25          233.     Second, Rocket Farms knew at the time that the Plan was set up to be administered

                                                                             26 in such a way that was not intended to compensate the Hospital fairly for emergency services

                                                                             27 rendered. Yet Rocket Farms told its employees and their families that treatment at the Hospital

                                                                             28 was covered, when in fact, it was not.

                                                                                                                                    43
1240381.1                                                                                                                      COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page48
                                                                                                                                           45of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          234.    These statements were not only likely to deceive Rocket Farms’ employees and

                                                                              2 their families in a material way, but they did in fact deceive these individuals, who proceeded to

                                                                              3 overutilize the Hospital’s emergency room. At the same time, by shifting to an out-of-network

                                                                              4 arrangement, Rocket Farms made it impossible for its employees to seek a more cost-effective

                                                                              5 level of outpatient care, when appropriate, at the Salinas Valley Memorial Clinic or at Doctors on

                                                                              6 Duty, the Hospital’s network of urgent care centers.

                                                                              7          235.    The Hospital was substantially harmed by Rocket Farms’ false and unfair

                                                                              8 statements. The Hospital is obligated, by law, to treat all individuals who present at its emergency

                                                                              9 room, even where, as here, those individuals had inadequate coverage under the Plan. Not only

                                                                             10 was the Hospital forced to expend emergency room resources to treat each and every Rocket

                                                                             11 Farms patient, regardless of whether there was an emergency; but the Hospital was also forced to
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 accept an extremely low level of payment, which Rocket Farms and the Plan refused to reconsider

                                                                             13 despite hundreds of requests.

                                                                             14          236.    For these reasons, Rocket Farms’ unfair competition made it more difficult for the

                                                                             15 Hospital to compete in the market for healthcare services.

                                                                             16          237.    There can be no doubt that the Hospital engages in interstate commerce.

                                                                             17 Healthcare, as a field, is widely considered to implicate interstate commerce: witness Congress’s

                                                                             18 power to enact the Affordable Care Act and its accompanying mandates on a nationwide level.

                                                                             19          238.    In addition to being compensated for the damages it has suffered, the Hospital is

                                                                             20 entitled to force Rocket Farms to disgorge all of its ill-gotten gains from improperly shifting its

                                                                             21 employees’ healthcare costs onto the Hospital during the Self-Funded Period.

                                                                             22          239.    The Hospital is further entitled to a finding that such damages should be trebled

                                                                             23 because this is an “exceptional” case.

                                                                             24          240.    Finally, the Hospital is entitled to an injunction preventing Rocket Farms from

                                                                             25 repeating its unfair and unlawful behavior in the future.

                                                                             26

                                                                             27

                                                                             28

                                                                                                                                   44
1240381.1                                                                                                                      COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page49
                                                                                                                                           46of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1                                    FOURTH CAUSE OF ACTION

                                                                              2                                     (Intentional Misrepresentation)

                                                                              3                                          (Against all Defendants)

                                                                              4          241.    Hospital incorporates all allegations set forth in the above paragraphs.

                                                                              5          242.    As alleged above, the Plan, through its agents, affirmatively represented to the

                                                                              6 Hospital with respect to each patient at issue that the Plan would cover 70% of the patient’s

                                                                              7 medical bills, up to $21,666, after which, it would cover 100%. The Plan also affirmatively

                                                                              8 represented to the Hospital with respect to each claim that the Plan had a maximum out-of-pocket

                                                                              9 limit of $6,350.

                                                                             10          243.    Defendants never stated any of the limitations or exclusions at the time, which they

                                                                             11 subsequently have sought to apply to pay far less. Stating the coverage without stating the alleged
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 limits and exclusions to that coverage made the coverage statements misleading and the

                                                                             13 concealments into omissions of material facts.

                                                                             14          244.    At the times that these representations and concealments occurred, Defendants

                                                                             15 knew that the representations were false under Defendants’ interpretation of the concealed parts of

                                                                             16 the SPD, and knew that they intended never to pay more than 70% of a much smaller base

                                                                             17 amount, e.g., 140% of Medicare rates, or to comply with the Plan’s MOOP provision.

                                                                             18 Defendants’ statements also were materially misleading because they failed to disclose that

                                                                             19 payments towards the Plan’s MOOP provision would not count the substantial unpaid balance for

                                                                             20 each claim above 140% of Medicare rates. Defendants nonetheless made these representations

                                                                             21 knowing that they were false, and/or made recklessly and without regard for their truth.

                                                                             22          245.    The Hospital reasonably relied upon Defendants’ representations. At no point did

                                                                             23 Defendants explain to the Hospital that the Plan purported to have a limitation or exclusion on

                                                                             24 benefits, whereby the Plan would not pay more than 140% of Medicare for all of the hospital

                                                                             25 services.

                                                                             26          246.      The Hospital was substantially harmed when Defendants instead chose to pay just

                                                                             27 a fraction of the bills for the patients’ care.

                                                                             28

                                                                                                                                     45
1240381.1                                                                                                                         COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page50
                                                                                                                                           47of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1          247.   The Hospital brings this cause of action in its own right, and not on behalf of any of

                                                                              2 its patients. This cause of action is distinct and separate from the ERISA causes of action, and is

                                                                              3 not preempted by ERISA. See, e.g., The Meadows v. Employers Health Ins., 47 F.3d 1006 (9th

                                                                              4 Cir. 1995) (holding provider misrepresentation claims not preempted); Morris B. Silver M.D., Inc.

                                                                              5 v. Int’l Longshore & Warehouse Union—Pacific Mar. Ass’n Welfare Plan, 206 Cal.Rptr.3d 461,

                                                                              6 469-471 (2016) (same); Mem’l Hosp. Sys. v. Northbrook Life Ins. Co., 904 F.2d 236 (5th Cir.

                                                                              7 1990) (same).

                                                                              8          248.   Accordingly, the Hospital seeks payment for 70% of each patient’s medical bills,

                                                                              9 up to $21,666, and 100% of the patients’ bills above that threshold, consistent with Defendants’

                                                                             10 promises to the Hospital.

                                                                             11          249.   The Hospital also seeks payment of all out-of-pocket expenses incurred for each
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 patient above the $6,350 MOOP limitation that Defendants described in their calls with the

                                                                             13 Hospital.

                                                                             14                                    FIFTH CAUSE OF ACTION

                                                                             15                                    (Negligent Misrepresentation)

                                                                             16                                       (Against all Defendants)

                                                                             17          250.   Hospital incorporates all allegations set forth in the above paragraphs.

                                                                             18          251.   As alleged above, the Plan, through one or more of the Defendants, affirmatively

                                                                             19 represented to the Hospital that it would cover would cover 70% of the patient’s medical bills, up

                                                                             20 to $21,666, after which, it would cover 100%, and also, that the Plan had a $6,350 out-of-pocket

                                                                             21 maximum. Defendants never stated any of the limitations or exclusions at the time which they

                                                                             22 subsequently have sought to apply to pay far less.

                                                                             23          252.   At the times that these representations were made, Defendants had no reasonable

                                                                             24 basis for believing that they were true. Defendants’ statements were materially misleading

                                                                             25 because they failed to disclose that the “70%” and the “100%” they promised to pay were, in fact,

                                                                             26 based on a much smaller amount, calculated at 140% of Medicare, and not the entire bill.

                                                                             27 Defendants’ statements also were materially misleading because they failed to disclose that

                                                                             28 payments towards the Plan’s MOOP provision would not count the substantial unpaid balance for

                                                                                                                                   46
1240381.1                                                                                                                     COMPLAINT
                                                                                    Case
                                                                                    Case5:20-cv-01660-NC
                                                                                         5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page51
                                                                                                                                           48of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 each claim above 140% of Medicare rates. Defendants’ statements were materially misleading

                                                                              2 because they failed to disclose that 70% would be calculated not based on the Hospital’s full billed

                                                                              3 charges, but based on a much smaller, arbitrary, and inadequate level of payment.

                                                                              4          253.      The Hospital reasonably relied upon Defendants’ representations. At no point did

                                                                              5 Defendants explain to the Hospital that the Plan purported to have a limitation or exclusion on

                                                                              6 benefits, whereby the Plan would not pay more than 140% of Medicare for all of the hospital

                                                                              7 services.

                                                                              8          254.      The Hospital was substantially harmed when Defendants instead chose to pay just

                                                                              9 a fraction of the bills for the patients’ care.

                                                                             10          255.      The Hospital brings this cause of action in its own right, and not on behalf of any of

                                                                             11 its patients. This cause of action is distinct and separate from the ERISA causes of action, and is
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 not preempted by ERISA.

                                                                             13          256.      Accordingly, the Hospital seeks payment for 70% of each patient’s medical bills,

                                                                             14 up to $21,666, and 100% of the patients’ bills above that threshold, consistent with Defendants’

                                                                             15 promises to the Hospital.

                                                                             16          257.      The Hospital also seeks payment of all out-of-pocket expenses incurred for each

                                                                             17 patient above the $6,350 MOOP limitation that Defendants described in their calls with the

                                                                             18 Hospital.

                                                                             19

                                                                             20          WHEREFORE, The Hospital prays for and demand judgment against the Defendants as

                                                                             21 set forth above and as follows:

                                                                             22          A.        On the First Claim for Relief under ERISA, for an order compelling Defendants to

                                                                             23 immediately pay for the care provided to all of the patients under the Plan in accordance with

                                                                             24 ERISA and the terms of the Plan, based on a fair interpretation of Reasonable and Customary and

                                                                             25 the MOOP limitation in the plan, in the amount of $1,438,557.75, or alternatively, an amount to be

                                                                             26 proved at trial;

                                                                             27          B.        On the Second Claim for Relief under ERISA and ACA, for an order compelling

                                                                             28 Defendants to immediately and timely re-process the reimbursement claims for the care provided

                                                                                                                                     47
1240381.1                                                                                                                         COMPLAINT
                                                                                    Case5:20-cv-01660-NC
                                                                                    Case 5:17-cv-07076-SVKDocument
                                                                                                           Document101 Filed
                                                                                                                       Filed04/06/20
                                                                                                                             12/12/17 Page
                                                                                                                                      Page52
                                                                                                                                           49of
                                                                                                                                             of156
                                                                                                                                                50




                                                                              1 to the patients in accordance with the ACA MOOP requirements for the applicable calendar year,

                                                                              2 such that the Plan must pay 100% of the Hospital’s charges after accounting for the Plan’s

                                                                              3 Deductible, in the total amount of $1,438,557.75, or in an amount to be proved at trial;

                                                                              4          C.     On the Third Claim for Relief (Unfair Competition, Section 43(a) of the Lanham

                                                                              5 Act), for an order requiring Rocket Farms to disgorge the illicit profits from improperly shifting its

                                                                              6 employees’ healthcare costs onto the hospital, along with an award of the damages suffered by the

                                                                              7 Hospital, along with a finding that such damages should be trebled because this is an

                                                                              8 “exceptional” case, plus an injunction preventing Defendants from repeating their unlawful

                                                                              9 behavior in the future;

                                                                             10          D.      On the Fourth Claim for Relief, payment for 70% of each patient’s medical bills,

                                                                             11 up to $21,666, and 100% of the patients’ bills above that threshold, consistent with Defendants’
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12 promises to the Hospital, and in the alternative, payment of all out-of-pocket expenses incurred for

                                                                             13 each patient above the $6,350 MOOP limitation that Defendants represented to the Hospital.

                                                                             14          E.     On the Fifth Claim for Relief, payment for 70% of each patient’s medical bills, up

                                                                             15 to $21,666, and 100% of the patients’ bills above that threshold, consistent with Defendants’

                                                                             16 promises to the Hospital, and in the alternative, payment of all out-of-pocket expenses incurred for

                                                                             17 each patient above the $6,350 MOOP limitation that Defendants represented to the Hospital.

                                                                             18          F.     Awarding costs, including attorneys’ fees to the full extent permitted under the law,

                                                                             19 including without limitation, pursuant to ERISA, the Lanham Act, and any other applicable law;

                                                                             20          G.     Awarding pre- and post-judgment interest to the full extent permitted under law;

                                                                             21          H.     Awarding punitive damages to the full extent permitted under law;

                                                                             22          I.     And awarding such other relief as the Court deems just, proper and available under

                                                                             23 the law.

                                                                             24 Dated: December 12, 2017                     HOOPER, LUNDY & BOOKMAN, P.C.

                                                                             25

                                                                             26
                                                                                                                             By:          /s/ Eric D. Chan
                                                                             27                                                                  ERIC D. CHAN
                                                                                                                             Attorneys for Salinas Valley Memorial Hospital System
                                                                             28

                                                                                                                                   48
1240381.1                                                                                                                     COMPLAINT
                                                                                  Case
                                                                                  Case5:20-cv-01660-NC
                                                                                       5:17-cv-07076-SVKDocument
                                                                                                         Document101 Filed
                                                                                                                     Filed04/06/20
                                                                                                                           12/12/17 Page
                                                                                                                                    Page53
                                                                                                                                         50of
                                                                                                                                           of156
                                                                                                                                              50




                                                                              1                                DEMAND FOR JURY TRIAL

                                                                              2      Plaintiff hereby demands a jury trial on all claims so triable.

                                                                              3

                                                                              4

                                                                              5

                                                                              6

                                                                              7

                                                                              8

                                                                              9

                                                                             10

                                                                             11
 HOOPER, LUNDY & BOOKMAN, P.C.


                                 TEL: (310) 551-8111 • FAX: (310) 551-8181
                                  LOS ANGELES, CALIFORNIA 90067-2517
                                  1875 CENTURY PARK EAST, SUITE 1600




                                                                             12

                                                                             13

                                                                             14

                                                                             15

                                                                             16

                                                                             17

                                                                             18

                                                                             19

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                                49
1240381.1                                                                                                                  COMPLAINT
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 54 of 156




             EXHIBIT 2
                                                                                          Case
                                                                                          Case5:20-cv-01660-NC
                                                                                               5:17-cv-07076-SVKDocument
                                                                                                                 Document1044Filed
                                                                                                                               Filed
                                                                                                                                   04/06/20
                                                                                                                                     12/13/18Page
                                                                                                                                              Page551of
                                                                                                                                                     of156
                                                                                                                                                        26




                                                                                    1 KENNADAY LEAVITT OWENSBY PC
                                                                                      CURTIS S. LEAVITT (SBN 162032)
                                                                                    2 cleavitt@kennadayleavitt.com
                                                                                      LANCE M. MARTIN (SBN 294457)
                                                                                    3 lmartin@kennadayleavitt.com
                                                                                      621 Capitol Mall, Suite 2500
                                                                                    4 Sacramento, California 95814
                                                                                      Telephone:     (916) 732-3060
                                                                                    5
                                                                                      Attorneys for Defendants
                                                                                    6 MONTEREY PENINSULA
                                                                                      HORTICULTURE, INC. dba ROCKET
                                                                                    7 FARMS;
                                                                                      MONTEREY PENINSULA
                                                                                    8 HORTICULTURE, INC. / STEVEN
                                                                                      ROBERTS ORIGINAL DESSERTS, LLC,
                                                                                    9 EMPLOYEE BENEFIT PLAN

                                                                                   10
                                                                                                                     UNITED STATE DISTRICT COURT
                                                                                   11
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                                                   12

                                                                                   13 SALINAS VALLEY MEMORIAL                             Case No. 5:17-cv-07076-VKD
                                                                                      HEALTHCARE SYSTEM,
                                                                                   14                                                     MONTEREY PENINSULA
                                                                                                Plaintiff,                                HORTICULTURE, INC.’S
                                                                                   15                                                     THIRD-PARTY COMPLAINT
                                                                                           v.
                                                                                   16
                                                                                                                                          Judge: Hon. Mag. Judge Virginia K. DeMarchi
                                                                                      MONTEREY PENINSULA
                                                                                   17 HORTICULTURE, INC. dba ROCKET
                                                                                                                                          Complaint Filed: December 13, 2017
                                                                                      FARMS; MONTEREY PENINSULA
                                                                                   18 HORTICULTURE, INC. / STEVEN                         Trial Date: None set.
                                                                                      ROBERTS ORIGINAL DESSERTS, LLC,
                                                                                   19 EMPLOYEE BENEFIT PLAN,

                                                                                   20                 Defendants.
                                                                                   21

                                                                                   22
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23          Third-Party Plaintiff, MONTEREY PENINSULA HORTICULTURE, INC. (“Monterey”),
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 for itself and as fiduciary of the Monterey Peninsula Horticulture / Steven Roberts Original Desserts,
                                 L AW
                                  AT




                                                                                   25 LLC, Employee Benefit Plan (the “Plan” or Self-Funded Plan), files this Third-Party Complaint
                                 A TTORNEYS




                                                                                   26 against Third-Party Defendants, EMPLOYEE BENEFIT MANAGEMENT SERVICES, INC.

                                                                                   27 (“EBMS”), CLAIMS DELEGATE SERVICES, LLC (“CDS”), ADVANCED MEDICAL PRICING

                                                                                   28 SOLUTIONS, INC. (“AMPS”), and ALLIANT INSURANCE SERVICES, INC. (“Alliant”)
                                                                                      00141025.1                         -1-
                                                                                                    MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case
                                                                                          Case5:20-cv-01660-NC
                                                                                               5:17-cv-07076-SVKDocument
                                                                                                                 Document1044Filed
                                                                                                                               Filed
                                                                                                                                   04/06/20
                                                                                                                                     12/13/18Page
                                                                                                                                              Page562of
                                                                                                                                                     of156
                                                                                                                                                        26




                                                                                    1 (collectively, Third-Party Defendants”) for breach of fiduciary duty, breach of written contract and

                                                                                    2 professional negligence.

                                                                                    3                                    JURISDICTION AND VENUE

                                                                                    4          1.      Jurisdiction is proper in this Court under 28 U.S.C. sections 1331, 1332 and 1367.

                                                                                    5 Federal questions exist under 28 U.S.C. section 1331 because Monterey alleges claims under the

                                                                                    6 following federal statute: the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

                                                                                    7 U.S.C. § 1132(e)(1). Diversity jurisdiction exists under 28 U.S.C. section 1332 because this case is

                                                                                    8 between citizens of different states and the amount in controversy exceeds $75,000 to each of them.

                                                                                    9 Supplemental jurisdiction exists under 28 U.S.C. section 1367 because Monterey’s claims are based

                                                                                   10 on, arise from, and are factually interrelated with Salinas’ allegations against Monterey.

                                                                                   11          2.      This Court has personal jurisdiction over the parties because each Defendant

                                                                                   12 systematically and continuously conducts business in this State, and otherwise has minimum contacts

                                                                                   13 with this State sufficient to establish personal jurisdiction over each of them.

                                                                                   14          3.      Venue is proper in the San Jose Division of the United States District Court for the

                                                                                   15 Northern District of California under 28 U.S.C. sections 1391(b) and (c), and 29 U.S.C. section

                                                                                   16 1132(e)(2). This judicial district is the appropriate venue under 28 U.S.C. sections 1391(b) and (c)

                                                                                   17 because this district is where the acts, omissions and events giving rise to Monterey’s causes of action

                                                                                   18 occurred, and where EBMS, CDS (now known as AMPS) conduct business. This judicial district is

                                                                                   19 the appropriate venue under 29 U.S.C. section 1132(e)(2) because this district is where the Plan was

                                                                                   20 administered and where the breaches too laces that causes loss and damage to Monterey.

                                                                                   21                                             THE PARTIES

                                                                                   22          4.      Third-Party Plaintiff Monterey is a California corporation with its principle place of
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 business in Salinas, California. Monterey is in the agricultural business and provides nursery
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 products, including greenhouse growers, indoor potted foliage plants, and edible herbs, fruits and
                                 L AW
                                  AT




                                                                                   25 vegetables to its customers. Monterey is the sponsor and plan administer of the Plan. Monterey is a
                                 A TTORNEYS




                                                                                   26 fiduciary of the Plan under ERISA section 3(21)(A)(i) and (iii).

                                                                                   27          5.      Third-Party Defendant Employee Benefit Management Services, Inc. is a Montana

                                                                                   28 corporation with its principle place of business at 1075 Overland Ave, Billings, MT. EBMS conducts
                                                                                      00141025.1                                         -2-
                                                                                                    MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case
                                                                                          Case5:20-cv-01660-NC
                                                                                               5:17-cv-07076-SVKDocument
                                                                                                                 Document1044Filed
                                                                                                                               Filed
                                                                                                                                   04/06/20
                                                                                                                                     12/13/18Page
                                                                                                                                              Page573of
                                                                                                                                                     of156
                                                                                                                                                        26




                                                                                    1 business in California and is a third-party administrator providing administrative services, including

                                                                                    2 plan design, medical bill review, and claims administrative services, to self-funded plans. EBMS is

                                                                                    3 the claims administrator of the Plan. EBMS drafted and provided Monterey with its plan documents.

                                                                                    4 In addition to its third-party administrative services, EBMS adjusted, reviewed and paid claims under

                                                                                    5 the Plan. Specifically, EBMS determined what healthcare providers would be paid by the Plan, and

                                                                                    6 in what amount. EBMS received compensation from Monterey and/or the Plan for services provided

                                                                                    7 to Monterey and the Plan. EBMS is a fiduciary of the Plan under ERISA section 3(21)(A)(i) and (iii)

                                                                                    8 with regard to the design and terms of the Plan document, with regarding to cost saving mechanism

                                                                                    9 for claims processing, and with regard to the decision to retain AMPS and CDS.

                                                                                   10          6.     Third-Party Defendant Advanced Medical Pricing Solutions is an Arizona corporation

                                                                                   11 with its principal place of business at 35 Technology Parkway, Suite 100, Peachtree Corners, GA.

                                                                                   12 AMPS conducts business in California, and provides administrative services, including medical bill

                                                                                   13 review and reference based pricing and reimbursement processes, and the determination of what

                                                                                   14 health claims should be paid and in what amount. Monterey contracted with AMPS (through

                                                                                   15 Monterey’s contract with CDS) for administrative services, and AMPS provided administrative

                                                                                   16 services, including whether the Plan should be amended to reflect AMPS’ medical bill review and

                                                                                   17 reference based pricing and reimbursement processes, setting out-of-network reimbursement rates for

                                                                                   18 healthcare provider claims, negotiation of direct provider contracts, medical bill or claim review, and

                                                                                   19 the determination of what health claims should be paid and in what amount. Thus, AMPS is a

                                                                                   20 fiduciary of the Plan under ERISA section 3(21)(A)(i) and (iii).

                                                                                   21          7.     Third-Party Defendant CDS is a Florida limited liability company with its principal

                                                                                   22 place of business at 420 Technology Parkway, Norcross, GA. On or around August 1, 2014, CDS
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 became a wholly-owned subsidiary of AMPS. CDS conducts business in California, both on its own
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 and through its parent company AMPS. CDS provides administrative services, including medical bill
                                 L AW
                                  AT




                                                                                   25 review and reference based pricing and reimbursement processes, and the determination of what
                                 A TTORNEYS




                                                                                   26 health claims should be paid and in what amount. Monterey contracted with CDS for administrative

                                                                                   27 services, and CDS provided administrative services, including whether the Plan should be amended

                                                                                   28 to reflect CDS’ medical bill review and reference based pricing and reimbursement process, setting
                                                                                      00141025.1                                      -3-
                                                                                                    MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                            Case
                                                                                            Case5:20-cv-01660-NC
                                                                                                 5:17-cv-07076-SVKDocument
                                                                                                                   Document1044Filed
                                                                                                                                 Filed
                                                                                                                                     04/06/20
                                                                                                                                       12/13/18Page
                                                                                                                                                Page584of
                                                                                                                                                       of156
                                                                                                                                                          26




                                                                                    1 out-of-network reimbursement rates for healthcare provider claims, negotiation of direct provider

                                                                                    2 contracts, medical bill or claim review, referenced based pricing and referenced based reimbursement

                                                                                    3 of claims, and the determination of what health claims should be paid and in what amount. Thus,

                                                                                    4 AMPS is a fiduciary of the Plan under ERISA section 3(21)(A)(i) and (iii).

                                                                                    5            8.      Third-Party Defendant Alliant is a Delaware corporation with its principal place of

                                                                                    6 business at 1301 Dove Street, Suite 200, Newport Beach, CA. Alliant conducts business in California,

                                                                                    7 and provides insurance broker and employee benefit plan consulting services to employers. Alliant

                                                                                    8 serves Monterey as insurance broker, employee benefits consultants, and trusted advisors. Alliant

                                                                                    9 counseled and assisted Monterey on the Plan’s design, legal compliance aspects, administration, and

                                                                                   10 by procuring stop-loss insurance coverage for the Plan. Alliant received compensation from Monterey

                                                                                   11 and/or the Plan for services provided to Monterey and the Plan. Alliant is a part in interest under

                                                                                   12 ERISA section 3(14)(A) with regard to the Plan.

                                                                                   13                                       FACTUAL ALLEGATIONS

                                                                                   14 The Plan Provides Healthcare Services for Monterey’s Employees and Employees’ Dependents.

                                                                                   15            9.      The Plan was a health benefit plan that was sponsored by Monterey from July 1, 2014

                                                                                   16 through June 30, 2017. The Plan was self-funded by Monterey through employer and participant

                                                                                   17 contributions.

                                                                                   18            10.     The Plan is an employee benefit plan within the meaning of ERISA section 3(1), and

                                                                                   19 is subject to Title I of ERISA and its fiduciary standards. The Plan is required to file Form 5500s for

                                                                                   20 each plan year.

                                                                                   21            11.     Monterey’s employees and employees’ dependents are participants of the Plan (“Plan

                                                                                   22 participants”). The Plan insures Monterey’s employees and employees’ dependents against losses
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 arising from their medical care. Monterey’s employees and employees’ dependents rely upon the
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 Plan’s benefits to cover the costs of their healthcare in the same manner as a health insurance policy.
                                 L AW
                                  AT




                                                                                   25            12.     Monterey intended for the Plan to cover health claims of its employees and employees’
                                 A TTORNEYS




                                                                                   26 dependents similar to the health insurance policies Monterey utilized to provide healthcare coverage

                                                                                   27 before July 1, 2014.

                                                                                   28 ///
                                                                                        00141025.1                                        -4-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                         Case
                                                                                         Case5:20-cv-01660-NC
                                                                                              5:17-cv-07076-SVKDocument
                                                                                                                Document1044Filed
                                                                                                                              Filed
                                                                                                                                  04/06/20
                                                                                                                                    12/13/18Page
                                                                                                                                             Page595of
                                                                                                                                                    of156
                                                                                                                                                       26




                                                                                    1          13.     To limit its maximum potential liability, Monterey purchased excess liability

                                                                                    2 insurance (stop-loss) policy for the Plan. Defendants advised Monterey in procuring stop-loss

                                                                                    3 insurance coverage for the plan.

                                                                                    4 Monterey Creates the Plan at The Recommendation of Alliant, EBMS, AMPS and CDS.

                                                                                    5          14.     The relationship and transaction between Monterey and the Third-Party Defendants

                                                                                    6 began with the Plan and arose from the trusted relationship of Monterey with insurance agent and

                                                                                    7 benefit consultants, Alliant, in 2014.

                                                                                    8          15.     In 2014, Monterey was presented by Alliant, itself and on behalf of EBMS, CDS

                                                                                    9 and/or AMPS, with a proposal to change Monterey healthcare insurance coverage for its employees

                                                                                   10 and employees’ dependents from a fully insured plan to a self-insured plan.

                                                                                   11          16.     As part of the switch to a self-insured plan, EBMS, AMPS, CDS, and Alliant presented

                                                                                   12 the self-insured plan as a cost-savings mechanism. As part of the self-funded plan, AMPS, CDS,

                                                                                   13 EBMS, and Alliant also presented a Claim Review and Validation Program and a Reference Based

                                                                                   14 Reimbursement (“RBR”) program to Monterey and the Plan. AMPS, CDS, EBMS, and Alliant

                                                                                   15 represented to Monterey and the Plan that their self-funded plan was the type of RBR program that

                                                                                   16 was accepted and would enable Monterey to reduce its costs for providing health insurance to its

                                                                                   17 employees and employees’ dependents.

                                                                                   18          17.     At the time the self-funded plan, the Claim Review and Validation Program, and RBR

                                                                                   19 Program were presented to Monterey, EBMS, AMPS, CDS, and Alliant represented they were

                                                                                   20 knowledgeable in self-funded plans, claim review and validation, and RBR and pricing programs,

                                                                                   21 and Monterey relied upon them and their representations.

                                                                                   22          18.     Alliant advised Monterey to utilize EBMS, AMPS and CDS’ services with respect to
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 the Plan.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24          19.     Alliant, EBMS, AMPS, and CDS were in a position of trust and confidence with
                                 L AW
                                  AT




                                                                                   25 regard to Monterey, often rendered compliance advice to Monterey concerning the Plan, and
                                 A TTORNEYS




                                                                                   26 represented to Monterey that changing to a self-funded plan would help manage costs. Monterey

                                                                                   27 relied upon the advice of Alliant, EBMS, AMPS, and CDS, and amended Monterey’s healthcare

                                                                                   28 insurance coverage from a fully-insured plan to a self-funded plan, and implemented the Claim
                                                                                      00141025.1                                    -5-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case
                                                                                           Case5:20-cv-01660-NC
                                                                                                5:17-cv-07076-SVKDocument
                                                                                                                  Document1044Filed
                                                                                                                                Filed
                                                                                                                                    04/06/20
                                                                                                                                      12/13/18Page
                                                                                                                                               Page606of
                                                                                                                                                      of156
                                                                                                                                                         26




                                                                                    1 Review and Validation Program and the RBR under the self-funded plan.

                                                                                    2            20.     In 2014, Monterey established the Plan as a self-funded plan.

                                                                                    3 Alliant, EBMS, AMPS and CDS Neither Properly Created Nor Properly Administered the Plan.

                                                                                    4            21.     The operative Plan document, the Summary Plan Description (“SPD”), stated that

                                                                                    5 EBMS was the Claims Administrator for the Plan. The services agreement between Monterey and

                                                                                    6 EBMS listed EBMS’ duties and responsibilities as Claim Administrator. As Claim Administrator,

                                                                                    7 EBMS’ duties and responsibilities included, but were not limited to, preparing the SPD, processing

                                                                                    8 and adjudicating all claims, reviewing and responding to appeals regarding benefit determinations,

                                                                                    9 facilitating reviews by independent review organizations, and answering medical benefit and claim

                                                                                   10 questions.

                                                                                   11            22.     The services agreement between Monterey and AMPS and CDS listed AMPS and

                                                                                   12 CDS’ duties and responsibilities as third-party administrators. As the third-party administrator,

                                                                                   13 AMPS and CDS’ duties and responsibilities included, but were not limited to, implementing and

                                                                                   14 administering the Claim Review and Validation Program and the RBR Program, engaging billing

                                                                                   15 review specialists and medical review specialists, making benefit determinations under the SPD, and

                                                                                   16 handling benefit determination appeals. Additionally, the service agreement mandated that the Plan

                                                                                   17 be amended to include a list of “Required Modifications.” These “Required Modifications” change

                                                                                   18 the Plan materially, impacting the Plan’s “structure, design, concepts, definitions, terms and

                                                                                   19 provisions” applicable to all benefit claims submitted to the Plan. The result of the “Required

                                                                                   20 Modifications” that AMPS and CDS dictate be made to the Plan was that AMPS and CDS were given

                                                                                   21 total discretion and authority over benefit claims.

                                                                                   22            23.     The service agreements between Monterey and the Defendants and the SPD purport
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 to be legitimate, but operationally, the agreements were not followed and the Plan operated nothing
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 like the plan presented to Monterey. The services actually perpetrated upon Monterey, the Plan and
                                 L AW
                                  AT




                                                                                   25 Monterey’s employees and employees’ dependents who participated in the Plan was nothing like
                                 A TTORNEYS




                                                                                   26 what Monterey and the Plan contracted to receive for the following reasons:

                                                                                   27            a.      The SPD prepared and modified by EBMS, AMPS, and CDS violates federal law.

                                                                                   28                    Specifically, AMPS’ and CDS’ Claim Review and Validation Program and RBR
                                                                                        00141025.1                                    -6-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case
                                                                                           Case5:20-cv-01660-NC
                                                                                                5:17-cv-07076-SVKDocument
                                                                                                                  Document1044Filed
                                                                                                                                Filed
                                                                                                                                    04/06/20
                                                                                                                                      12/13/18Page
                                                                                                                                               Page617of
                                                                                                                                                      of156
                                                                                                                                                         26




                                                                                    1                    Program shifted healthcare costs to participants and violated the Affordable Care Act

                                                                                    2                    (“ACA”) mandates, including the “minimum value” provision to participants from the

                                                                                    3                    Plan and rendering the Plan unaffordable. Additionally, the Claims Review and

                                                                                    4                    Validation Program and Plan Limitations violate ERISA, including the disclosure

                                                                                    5                    rules;

                                                                                    6            b.      EBMS, AMPS, and CDS did not administer the Plan in accordance with the SPD.

                                                                                    7                    EBMS, AMPS, and CDS discounted virtually all substantive medical claims

                                                                                    8                    submitted to the Plan by healthcare providers in a similar fashion for claims incurred

                                                                                    9                    or presented in the 2014 and 2017 time period. Specifically, EBMS, AMPS, and CDS

                                                                                   10                    did not administer the Plan according to the SPD and did not utilize the RBR program;

                                                                                   11            c.      EBMS, AMPS, and CDS made false communications to healthcare providers

                                                                                   12                    regarding the level of plan benefits under assignment of benefits received from Plan

                                                                                   13                    participants. EBMS, AMPS, and CDS communicated benefits to healthcare providers

                                                                                   14                    that exceeded the actual Plan benefits. Specifically, EBMS, AMPS, and CDS made

                                                                                   15                    false representations to healthcare providers that the Plan would cover 70% of the

                                                                                   16                    medical bills, up to $21,666, after which, the Plan would cover 100%. EBMS, AMPS,

                                                                                   17                    and CDS also made false representations to healthcare providers that the Plan had a

                                                                                   18                    maximum out-of-pocket limit of $6,350 for all services without limitation; and

                                                                                   19            d.      AMPS’ and CDS’ Claim Review and Validation Program and RBR Program, when

                                                                                   20                    applied to the Plan’s design, guaranteed Monterey’s employees and employees’

                                                                                   21                    dependents would be subject to balance billing from healthcare providers.

                                                                                   22            24.     Operationally, EBMS, CDS, and AMPS act with complete discretion and authority as
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 to the disbursement of Plan assets on all healthcare provider claims. EBMS, CDS and AMPS
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 exercised complete authority and control over Plan assets by determining what payment would be
                                 L AW
                                  AT




                                                                                   25 made out of Plan assets, to whom such payments would be made, and in what amount. Monterey
                                 A TTORNEYS




                                                                                   26 approved aggregate funding requests, but did not determine any individual claim or vendor payment

                                                                                   27 amounts.

                                                                                   28            25.     EBMS, AMPS, and CDS did not disclose to Monterey or the Plan the full nature and
                                                                                        00141025.1                                   -7-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case
                                                                                          Case5:20-cv-01660-NC
                                                                                               5:17-cv-07076-SVKDocument
                                                                                                                 Document1044Filed
                                                                                                                               Filed
                                                                                                                                   04/06/20
                                                                                                                                     12/13/18Page
                                                                                                                                              Page628of
                                                                                                                                                     of156
                                                                                                                                                        26




                                                                                    1 scope of EBMS’, AMPS’, and CDS’ business methodologies with regard to services EBMS, AMPS,

                                                                                    2 and CDS rendered to the Plan, although EBMS, AMPS, and CDS had a legal duty to do so. Further,

                                                                                    3 EBMS, AMPS and CDS did not disclose to Plan participants the nature and scope of their liability to

                                                                                    4 healthcare providers, although EBMS had a legal duty to do so.

                                                                                    5          26.     EBMS, AMPS, and CDS represented to Monterey that the self-funded plan would

                                                                                    6 protect participants against healthcare provider “balance billing.” EBMS, AMPS, and CDS failed to

                                                                                    7 disclose to Plan participants the nature, scope, and amount of monetary liability they would owe to

                                                                                    8 healthcare providers as a result of the Claim Review and Validation Program and RBR Program

                                                                                    9 utilized by AMPS and CDS. AMPS and CDS (and other Defendants) also failed to disclosure to Plan

                                                                                   10 participants that virtually all significant claims administered by them would subject participants to

                                                                                   11 monetary liabilities for balances due providers who rendered healthcare services.

                                                                                   12          27.     The SPD by its term and as administered by EBMS, AMPS, and CDS operationally,

                                                                                   13 deceived Monterey, the Plan and Monterey’s employees and employee beneficiaries into believing

                                                                                   14 EBMS, AMPS, and CDS were achieving savings in claims paid by the Plan when no savings were

                                                                                   15 actually realized or could ever possibly be realized.

                                                                                   16 Healthcare Providers Sue Monterey and the Plan for Plan Benefits.

                                                                                   17          28.     As a result of both the flawed design of the Plan as stated in the SPD and the improper

                                                                                   18 administration of the Plan by EBMS, AMPS, and CDS, healthcare providers appealed the benefit

                                                                                   19 determinations. These appeals were adjudicated by EBMS at the first level, and AMPS, and CDS at

                                                                                   20 the second level, as stated in the SPD.

                                                                                   21          29.     After exhausting the first and second appeal levels, healthcare providers sued

                                                                                   22 Monterey and the Plan to recover monies on alleged underpaid services. See Salinas Valley Memorial
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 Healthcare System v. Monterey Peninsula Horticulture, Inc. d/b/a Rocket Farms, et al., Case No.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 5:17-cv-7076-VKD, United States District Court, Northern District of California, San Jose Division,
                                 L AW
                                  AT




                                                                                   25 and Long Beach Memorial Medical Center v. Monterey Peninsula Horticulture, Inc., et al., Case No.
                                 A TTORNEYS




                                                                                   26 BC711222, Superior Court of the State of California, County of Los Angeles. The healthcare

                                                                                   27 providers’ lawsuit alleges, among other allegations, that Monterey and the Plan underpaid the

                                                                                   28 healthcare providers according to the rates established in the SPD and according to representations
                                                                                      00141025.1                                       -8-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case
                                                                                          Case5:20-cv-01660-NC
                                                                                               5:17-cv-07076-SVKDocument
                                                                                                                 Document1044Filed
                                                                                                                               Filed
                                                                                                                                   04/06/20
                                                                                                                                     12/13/18Page
                                                                                                                                              Page639of
                                                                                                                                                     of156
                                                                                                                                                        26




                                                                                    1 made by EBMS, AMPS, and CDS on behalf of Monterey and the Plan.

                                                                                    2          30.     Defendants’ deceitful business practices forced Monterey to expend significant time

                                                                                    3 and resources in identifying, disputing, appealing and negotiating allegedly underpaid claims.

                                                                                    4 Defendants’ deceitful self-funded plan and RBR scheme resulted in at least $1.6 million in gross

                                                                                    5 claims contested. Monterey and the Plan have suffered, and continue to suffer, monetary damages in

                                                                                    6 excess of $1.6 million due to the actions and omissions of Defendants.

                                                                                    7                                     FIRST CAUSE OF ACTION

                                                                                    8                          (Breach of Fiduciary Duty against All Defendants)

                                                                                    9 Breach of Fiduciary Duty under Section 502(a)(2) against EBMS

                                                                                   10          31.     All of the factual allegations set forth above in paragraphs 1 through 30 are

                                                                                   11 incorporated by reference as though set forth herein.

                                                                                   12          32.     “Fiduciary status under ERISA is a functional concept, and if Defendants have acted

                                                                                   13 like a fiduciary, they may have incurred fiduciary obligations.” Walsh v. Principal Life Ins. Co., 266

                                                                                   14 F.R.D. 232, 241 (S.D. IA 2010). In other words, ERISA imposes fiduciary obligations on individuals

                                                                                   15 who are not named as fiduciaries, but nevertheless exercise actual authority over plan assets.

                                                                                   16 Furthermore, the Eighth Circuit has stated that “courts should construe the term fiduciary broadly

                                                                                   17 under ERISA, and in favor of finding that a fiduciary duty exists.” Id. at 241; Olson v. E.F. Hutton &

                                                                                   18 Co., Inc., 957 F.2d 622, 625 (8th Cir. 1992).

                                                                                   19          33.     Here, EBMS is a fiduciary because EBMS exercises authority over Plan assets.

                                                                                   20 Although EBMS is not a named fiduciary under the SPD, EBMS is a fiduciary of the Plan within the

                                                                                   21 meaning of ERISA section 3(21)(A)(i) and (iii) because EBMS had authority over Plan assets,

                                                                                   22 exercised discretion regarding the design and terms of the SPD, with regard to cost savings
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 mechanisms for claim processing, and with regard to the decision to retain AMPS and CDS.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24          34.     A fiduciary has a duty to perform its obligations and responsibilities under the Plan
                                 L AW
                                  AT




                                                                                   25 prudently, in the best interest of the participants and beneficiaries, and in accordance with the terms
                                 A TTORNEYS




                                                                                   26 of the Plan document. 29 U.S.C. § 1104(a)(1).

                                                                                   27          35.     As part of its fiduciary duty, EBMS has the legal duty to provide full, fair and prompt

                                                                                   28 disclosure to Monterey of all facts within its knowledge which were or could have been material to
                                                                                      00141025.1                                        -9-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                         Case 5:20-cv-01660-NC
                                                                                              5:17-cv-07076-SVK Document
                                                                                                                 Document10
                                                                                                                          44 Filed
                                                                                                                              Filed04/06/20
                                                                                                                                    12/13/18 Page
                                                                                                                                              Page64
                                                                                                                                                   10ofof156
                                                                                                                                                          26




                                                                                    1 matters within EBMS’ relationship with Monterey. The facts show EBMS breached this legal duty.

                                                                                    2 Specific examples are shown by the following actions and/or omissions:

                                                                                    3         a.      Drafting an SPD which violated federal law, including, but not limited to: (1) the ACA

                                                                                    4                 mandates, including the “minimum value” provision and rendering the Plan

                                                                                    5                 unaffordable, and (2) ERISA, including the disclosure requirements for plan subjects;

                                                                                    6         b.      Drafting an illusory SPD which shifted the risk for losses to Monterey and Monterey’s

                                                                                    7                 employees and employees’ dependents;

                                                                                    8         c.      Failing to act in the best interest of Monterey, the Plan, Monterey’s employees, and

                                                                                    9                 employees’ dependents by causing Monterey and the Plan to engage AMPS and CDS’

                                                                                   10                 services, which exposed Monterey and Monterey’s employees and employees’

                                                                                   11                 dependents to collection activities from providers;

                                                                                   12         d.      Failing to disclose to Monterey, the Plan, and Monterey’s employees and employees’

                                                                                   13                 dependents the nature and scope of their liability for claims left unpaid by the self-

                                                                                   14                 funded plan, the Claim Review and Validation Program, and the RBR Program, and

                                                                                   15                 then exposing them to that liability for unpaid claims;

                                                                                   16         e.      Failing to administer the Plan according to the SPD and discounting all medical claims

                                                                                   17                 paid;

                                                                                   18         f.      Failing to correctly communicate the Plan’s benefits to healthcare providers and

                                                                                   19                 making false representations about the Plan’s benefits to healthcare providers. For

                                                                                   20                 example, EBMS made false representations to Salinas Valley Hospital that the Plan

                                                                                   21                 would cover 70% of a patient’s medical bills, up to $21,666, after which the Plan

                                                                                   22                 would cover 100%; and
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23         g.      Or otherwise as alleged above.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24         36.     EBMS further breached its fiduciary duty by misrepresenting to Monterey that the
                                 L AW
                                  AT




                                                                                   25 self-funded plan, Claim Review and Validation Program, and RBR Program would result in savings
                                 A TTORNEYS




                                                                                   26 to Monterey and the Plan. These representations were made in order to induce Monterey to create a

                                                                                   27 self-funded plan administered by EBMS and to retain AMPS and CDS to administer the Claim

                                                                                   28 Review and Validation and RBR Programs. These misrepresentations were material because without
                                                                                      00141025.1                                 -10-
                                                                                                    MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case 5:20-cv-01660-NC
                                                                                                5:17-cv-07076-SVK Document
                                                                                                                   Document10
                                                                                                                            44 Filed
                                                                                                                                Filed04/06/20
                                                                                                                                      12/13/18 Page
                                                                                                                                                Page65
                                                                                                                                                     11ofof156
                                                                                                                                                            26




                                                                                    1 them, and the trust that Monterey had in Alliant and EBMS, Monterey would not have signed the

                                                                                    2 services agreement with EBMS, AMPS, and CDS. As a result of Monterey reliance on EBMS’

                                                                                    3 misrepresentations, Monterey and the Plan was damaged in the amount of claims payments that it has

                                                                                    4 incurred as a result of healthcare providers’ refusal to accept the amount processed by EBMS, AMPS,

                                                                                    5 and CDS.

                                                                                    6            37.     In taking these and other actions, EBMS failed to act in a manner which was solely in

                                                                                    7 the interest of Monterey, the Plan, and Monterey’s employees and employees’ dependents who

                                                                                    8 participated in the Plan or to act with the care, skill, prudence, and diligence under the circumstances

                                                                                    9 that a prudent person acting in a like capacity would use.

                                                                                   10            38.     EBMS is liable under ERISA section 409 to make good any losses incurred by the

                                                                                   11 Plan as a result of EBMS’ breach, to restore any personal profits it received, and for such other

                                                                                   12 equitable or remedial relief as the court may deem appropriate.

                                                                                   13            39.     As a result of EBMS’ breach of fiduciary duties, Monterey and the Plan suffered

                                                                                   14 damages in excess of $1.6 million.

                                                                                   15 Breach of Fiduciary Duty under Section 502(a)(2) against CDS

                                                                                   16            40.     All of the factual allegations set forth above in paragraphs 1 through 39 are

                                                                                   17 incorporated by reference as though set forth herein.

                                                                                   18            41.     CDS is a named fiduciary of the Plan in Monterey’s service agreement with CDS and

                                                                                   19 AMPS. Additionally, CDS is also fiduciary of the Plan within the meaning of ERISA sections

                                                                                   20 3(21)(A)(i) and (iii) because CDS had authority over Plan assets, and exercised discretion regarding

                                                                                   21 the design and terms of the SPD as well as cost savings mechanisms for claim processing.

                                                                                   22            42.     As part of its fiduciary duty, CDS has the legal duty to provide full, fair and prompt
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 disclosure to Monterey of all facts within its knowledge which were or could have been material to
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 matters within CDS’ relationship with Monterey. The facts show CDS breached this legal duty.
                                 L AW
                                  AT




                                                                                   25 Specific examples are shown by the following actions and/or omissions:
                                 A TTORNEYS




                                                                                   26            a.      Drafting an SPD which violated federal law, including, but not limited to: (1) the ACA

                                                                                   27                    mandates, including the “minimum value” provision and rendering the Plan

                                                                                   28                    unaffordable, and (2) ERISA, including the disclosure requirements for plan subjects;
                                                                                        00141025.1                                       -11-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                            Case 5:20-cv-01660-NC
                                                                                                 5:17-cv-07076-SVK Document
                                                                                                                    Document10
                                                                                                                             44 Filed
                                                                                                                                 Filed04/06/20
                                                                                                                                       12/13/18 Page
                                                                                                                                                 Page66
                                                                                                                                                      12ofof156
                                                                                                                                                             26




                                                                                    1           b.      Drafting an illusory SPD which shifted the risk for losses from to Monterey and

                                                                                    2                   Monterey’s employees and employees’ dependents;

                                                                                    3           c.      Failing to disclose to Monterey, the Plan, and Monterey’s employees and employees’

                                                                                    4                   dependents the nature and scope of their liability for claims left unpaid by the self-

                                                                                    5                   funded plan and the Claim Review and Validation and RBR Programs, and then

                                                                                    6                   exposing them to that liability for unpaid claims;

                                                                                    7           d.      Failing to administer the Plan according to the SPD and discounting all medical claims

                                                                                    8                   paid;

                                                                                    9           e.      Failing to correctly communicate the Plan’s benefits to healthcare providers and

                                                                                   10                   making false representations about the Plan’s benefits to healthcare providers. For

                                                                                   11                   example, EBMS made false representations to Salinas Valley Hospital that the Plan

                                                                                   12                   would cover 70% of a patient’s medical bills, up to $21,666, after which the Plan

                                                                                   13                   would cover 100%; and

                                                                                   14           f.      Engaging in a pricing scheme and exposing Monterey and the Plan to litigation from

                                                                                   15                   hospitals.

                                                                                   16           g.      Or otherwise as alleged above.

                                                                                   17           43.     CDS further breached its fiduciary duty by misrepresenting to Monterey that the self-

                                                                                   18 funded plan and Claim Review and Validation and RBR Programs would result in savings to

                                                                                   19 Monterey and the Plan. These representations were made in order to induce Monterey to create a self-

                                                                                   20 funded plan administered by EBMS and retain AMPS and CDS to administer the Claim Review and

                                                                                   21 Validation and RBR Programs. These misrepresentations were material because without them,

                                                                                   22 Monterey would not have signed the services agreement with AMPS and CDS. As a result of
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 Monterey’s reliance on CDS’ misrepresentations, Monterey was damaged in the amount of claims
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 payments that it has incurred as a result of healthcare providers’ refusal to accept the amount
                                 L AW
                                  AT




                                                                                   25 processed by EBMS, AMPS, and CDS.
                                 A TTORNEYS




                                                                                   26 ///

                                                                                   27           44.     In taking these and other actions, CDS failed to act in a manner which was solely in

                                                                                   28 the interest of Monterey, the Plan, and Monterey’s employees and employees’ dependents who
                                                                                      00141025.1                                   -12-
                                                                                                      MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case 5:20-cv-01660-NC
                                                                                                5:17-cv-07076-SVK Document
                                                                                                                   Document10
                                                                                                                            44 Filed
                                                                                                                                Filed04/06/20
                                                                                                                                      12/13/18 Page
                                                                                                                                                Page67
                                                                                                                                                     13ofof156
                                                                                                                                                            26




                                                                                    1 participated in the Plan, or to act with the care, skill, prudence, and diligence under the circumstances

                                                                                    2 that a prudent person acting in a like capacity would use.

                                                                                    3            45.     CDS is liable under ERISA section 409 to make good any losses incurred by the Plan

                                                                                    4 as a result of EBMS’ breach, to restore any personal profits it received, and for such other equitable

                                                                                    5 or remedial relief as the court may deem appropriate.

                                                                                    6            46.     As a result of CDS’ breach of fiduciary duties, Monterey and the Plan suffered

                                                                                    7 damages in excess of $1.6 million.

                                                                                    8 Breach of Fiduciary Duty under Section 502(a)(2) against AMPS

                                                                                    9            47.     All of the factual allegations set forth above in paragraphs 1 through 46 are

                                                                                   10 incorporated by reference as though set forth herein.

                                                                                   11            48.     AMPS purchased CDS in 2014, and took full managerial control of CDS in 2016.

                                                                                   12 Pursuant to Monterey’s service agreement with CDS, CDS assigned all of its rights and obligations

                                                                                   13 under the services agreement to AMPS.

                                                                                   14            49.     AMPS (through CDS) is a named fiduciary of the Plan in Monterey’s service

                                                                                   15 agreement. Additionally, AMPS is also a fiduciary of the Plan within the meaning of ERISA sections

                                                                                   16 3(21)(A)(i) and (iii) because AMPS had authority over Plan assets, and exercised discretion regarding

                                                                                   17 the design and terms of the SPD, and cost savings mechanisms for claim processing.

                                                                                   18            50.     As part of its fiduciary duty, AMPS had the legal duty to provide full, fair and prompt

                                                                                   19 disclosure to Monterey of all facts within its knowledge which were or could have been material to

                                                                                   20 matters within AMPS’ relationship with Monterey. The facts show AMPS breached this legal duty.

                                                                                   21 Specific examples are shown by the following actions and/or omissions:

                                                                                   22            a.      Drafting an SPD which violated federal law, including, but not limited to: (1) the ACA
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23                    mandates including the “minimum value” provision and rendering the Plan
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24                    unaffordable, and (2) ERISA, including the disclosure requirements for plan subjects;
                                 L AW
                                  AT




                                                                                   25            b.      Drafting an illusory SPD which shifted the risk for losses to Monterey and Monterey’s
                                 A TTORNEYS




                                                                                   26                    employees and employees’ dependents;

                                                                                   27            c.      Failing to disclose to Monterey, the Plan, and Monterey’s employees and employees’

                                                                                   28                    dependents the nature and scope of their liability for claims left unpaid by the self-
                                                                                        00141025.1                                      -13-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:20-cv-01660-NC
                                                                                               5:17-cv-07076-SVK Document
                                                                                                                  Document10
                                                                                                                           44 Filed
                                                                                                                               Filed04/06/20
                                                                                                                                     12/13/18 Page
                                                                                                                                               Page68
                                                                                                                                                    14ofof156
                                                                                                                                                           26




                                                                                    1                  funded plan and Claim Review and Validation and RBR Programs, and then exposing

                                                                                    2                  them to that liability for unpaid claims;

                                                                                    3          d.      Failing to administer the Plan according to the SPD and discounting all medical claims

                                                                                    4                  paid;

                                                                                    5          e.      Failing to correctly communicate the Plan’s benefits to healthcare providers; and

                                                                                    6                  making false representations about the Plan’s benefits to healthcare providers. For

                                                                                    7                  example, EBMS made false representations to Salinas Valley Hospital that the Plan

                                                                                    8                  would cover 70% of a patient’s medical bills, up to $21,666, after which the Plan

                                                                                    9                  would cover 100%; and

                                                                                   10          f.      Engaging in a pricing scheme and exposing Monterey and the Plan to litigation from

                                                                                   11                  hospitals.

                                                                                   12          g.      Or otherwise as alleged above.

                                                                                   13          51.     AMPS further breached its fiduciary duty by misrepresenting to Monterey that the

                                                                                   14 self-funded plan and the Claim Review and Validation and RBR Programs would result in savings to

                                                                                   15 Monterey and the Plan. These representations were made in order to induce Monterey to create a self-

                                                                                   16 funded plan administered by EBMS and retain AMPS and CDS to administer the Claim Review and

                                                                                   17 Validation and RBR Programs. These misrepresentations were material because without them,

                                                                                   18 Monterey would not have signed the services agreement with AMPS and CDS. As a result of

                                                                                   19 Monterey’s reliance on AMPS’ misrepresentations, Monterey and the Plan were damaged in the

                                                                                   20 amount of claims payments that they have incurred as a result of healthcare providers’ refusal to

                                                                                   21 accept the amount processed by EBMS, AMPS, and CDS.

                                                                                   22          52.     In taking these and other actions, AMPS failed to act in a manner which was solely in
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 the interest of Monterey, the Plan, and Monterey’s employees and employees’ dependents who
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 participated in the Plan or to act with the care, skill, prudence, and diligence under the circumstances
                                 L AW
                                  AT




                                                                                   25 that a prudent person acting in a like capacity would use.
                                 A TTORNEYS




                                                                                   26          53.     AMPS is liable under ERISA section 409 to make good any losses incurred by the

                                                                                   27 Plan as a result of EBMS’ breach, to restore any personal profits it received, and for such other

                                                                                   28 equitable or remedial relief as the court may deem appropriate.
                                                                                      00141025.1                                       -14-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case 5:20-cv-01660-NC
                                                                                                5:17-cv-07076-SVK Document
                                                                                                                   Document10
                                                                                                                            44 Filed
                                                                                                                                Filed04/06/20
                                                                                                                                      12/13/18 Page
                                                                                                                                                Page69
                                                                                                                                                     15ofof156
                                                                                                                                                            26




                                                                                    1            54.     As a result of AMPS’ breach of fiduciary duties, Monterey and the Plan suffered

                                                                                    2 damages in excess of $1.6 million.

                                                                                    3 Breach of Fiduciary Duty under Section 502(a)(3) against ALLIANT

                                                                                    4            55.     All of the factual allegations set forth in paragraphs 1 through 54 above are

                                                                                    5 incorporated by reference as though set forth herein.

                                                                                    6            56.     Alliant is liable as a non-fiduciary service provider to the Plan for the breach of

                                                                                    7 fiduciary duty by EBMS, AMPS, and CDS because Alliant knowingly participated in the violations

                                                                                    8 against the Plan. 29 U.S.C. § 1105.

                                                                                    9            57.     The facts, as outlined above, show that Alliant knew EBMS, AMPS, and CDS were

                                                                                   10 fiduciaries of the Plan and that they owed special duties to Monterey and the Plan as a result of that

                                                                                   11 relationship. Alliant was aware of the misrepresentations made to the Plan and Monterey relating to

                                                                                   12 purported savings of utilizing a self-funded plan and the Claim Review and Validation and RBR

                                                                                   13 programs, and how the Claim Review and Validation and RBR programs worked. However, Alliant

                                                                                   14 never informed Monterey or the Plan that these representations were false. Instead, Alliant permitted

                                                                                   15 EBMS, AMPS, and CDS to proceed with their scheme against Monterey and the Plan and their breach

                                                                                   16 of fiduciary duties.

                                                                                   17            58.     As a result of Alliant’s knowing participation in EBMS, AMPS, and CDS’ breach of

                                                                                   18 fiduciary duties, Alliant is liable to Monterey and the Plan for damages it incurred as a result of these

                                                                                   19 breaches.

                                                                                   20                                     SECOND CAUSE OF ACTION

                                                                                   21                          (Breach of Written Contract against All Defendants)

                                                                                   22 Breach of Written Contract against EBMS
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            59.     All of the factual allegations set forth in paragraphs 1 through 58 above are
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 incorporated by reference as though set forth herein.
                                 L AW
                                  AT




                                                                                   25            60.     Monterey entered into a service agreement with EBMS in 2014. The service
                                 A TTORNEYS




                                                                                   26 agreement required Monterey to pay EBMS a fee. Monterey paid the fee to EBMS. In exchange for

                                                                                   27 the fee, the service agreement required EBMS to perform services for Monterey and the Plan. These

                                                                                   28
                                                                                        00141025.1                                       -15-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                         Case 5:20-cv-01660-NC
                                                                                              5:17-cv-07076-SVK Document
                                                                                                                 Document10
                                                                                                                          44 Filed
                                                                                                                              Filed04/06/20
                                                                                                                                    12/13/18 Page
                                                                                                                                              Page70
                                                                                                                                                   16ofof156
                                                                                                                                                          26




                                                                                    1 services, included, but are not limited to:

                                                                                    2

                                                                                    3      syc it             i>ums ahr nFXpniNsinn n ]K.s ukthr QQKXBace ahm imstkaiot^
                                                                                    4      t.ll I             The rciilrsl A ijiv.i n isLiTHor       hi p^iijriTi i!i( rnllpwiiij! adiranislrativc sefvkes for lli4 Pllln S| lOtiflCH':

                                                                                                              [ill       jjy, ,n iho prupiirariou    puI   iJiinlin^   uCh   Plan Ducumenh hihtittii I'-:, of beixlltt, likiiciCitadino
                                                                                    5                                   curds, and rah^i nui::i liil fiev-L's^iiy n>1hc "pEraih)- of Hie I'I^.il:

                                                                                    6                         [hi        prtfC&i Ji'.a ^djudicak all Lisins presciuKl for payiriint ill acCQL'diinpr with the Plan. Documcnl,
                                                                                                                         mclpdin^ four nut Jimitctl to ncusonuUlt; itwoHigam-itY work in dctenninhig (jiunm eligLliiiiLy, and
                                                                                                                         pnepcrhlg nnd dislribulin^ ;^.nr.r; dwkLSIld l:-Xpluiinuun of BaiEdts 10 Plan                 uihL'ct
                                                                                    7
                                                                                                                         Sfrvke providers. AS appl■i^■ab^t^

                                                                                    8                         ly.i      C-ontfiii^ AdminisIroTor s'nsll      nnd leipurvd to nppciils nifldc hy PIj*> Wcrnbers of iulviwtc
                                                                                                                        benefit ddrirninalMns ns rnny be ncqillrCd in iht Plan L30Ciiiii4i^
                                                                                    9
                                                                                                              id)       I'd die estem Sot futlli in the Plan iKKiinnail, Canlraa AdminfuraLnr. on fodialf of Pi an Sponsor,
                                                                                                                        will fatflllililC reviews nciiuircJ by m IndcpciLdeini Review Of^oniaBiioo ilRO). The Cvnfrati
                                                                                   10                                   Admiitisnalor will suNnil a.I donuner.Lutiun ne^andin;; ;be uppmf bo the IRO nod '.eiir-: with ti e
                                                                                                                        I'tO iw needed In enin^lcLu ils review Tim Contract AdminisUaLDt wlil. IV1SS all roils of the tRO
                                                                                   11                                   review ..n to the F.nn Sponsor os Leso-ioed on Edmlule A. Hun Sc-on.vor will he reiponilMe ffir
                                                                                                                        enlledinj; any -Ileie. able reiirbnrseme'iis tvom the Plan Member:

                                                                                   12                         [c)       eumeapunding -willi Tlan Members and tliciir nepreswtiHiv'OS rcifluJina possible third-party
                                                                                                                        MabHily for eapcnscs paid by Ihe Plan cm PJfln Member's behalf, as scl fitrlli in Sehedulc L.
                                                                                                                        Conli'ut AdmimSlrntor sbiill huve nu rnspcinsihilhy or IIability Tor the refund of Plan Members
                                                                                   13                                   or their nepreMnuul'ves m reimborse the Plan ftic Mich expenses. Contmcx AdministrHlor shall
                                                                                                                        have no oblLgAritni |p rake any legal Hetion to enforce the Plan's submgHtiem rights:
                                                                                   14
                                                                                                              (0        rispnr.ii to iuiiuiries from die Plan Spenser, Plan Membeis and service picvidcis eoneernintg
                                                                                                                        oll'iu. redrieius, ptMocdures cf benciits of die Flan. Ibou^h ;ueh InfonnaLion ahuJl not eotisliniic a
                                                                                   15                                   deiei mi .virion of Eienctuts dial will be pnfd under the Plan or u. giiiuoniee or eirlciimJiiin to
                                                                                                                        anyone thsr nny nmotnl will be paid. □ merit deknnirationi Un only be made after 1 conipletu
                                                                                   16                                   elaiin is stibini'Llerl and lully processed by Lbs CurnniLi Admin iatraiLir, anil aie sc.hjeei to >rll
                                                                                                                        eligibility rcquiiTihunts. liihilaiicms, exelusions anri ntlier provisions in effect wlim a claim is
                                                                                                                        pioecssed:
                                                                                   17

                                                                                   18

                                                                                   19               61.     EBMS breached the services agreement by failing to perform these services, as well

                                                                                   20 as other provisions in the services agreement with Monterey.

                                                                                   21               62.     As a result of EBMS’ breach, Monterey and the Plan suffered damages in excess of

                                                                                   22 $1.6 million.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 Breach of Written Contract against CDS
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24               63.     All of the factual allegations set forth in paragraphs 1 through 62 above are
                                 L AW
                                  AT




                                                                                   25 incorporated by reference as though set forth herein.
                                 A TTORNEYS




                                                                                   26               64.     Monterey entered into a service agreement with CDS in 2014. The services agreement

                                                                                   27 required Monterey to pay CDS a fee. Monterey paid the fee to CDS. In exchange for the fee, the

                                                                                   28 service agreement required CDS to perform services for Monterey and the Plan. These services
                                                                                      00141025.1                                 -16-
                                                                                                          MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                            Case 5:20-cv-01660-NC
                                                                                                 5:17-cv-07076-SVK Document
                                                                                                                    Document10
                                                                                                                             44 Filed
                                                                                                                                 Filed04/06/20
                                                                                                                                       12/13/18 Page
                                                                                                                                                 Page71
                                                                                                                                                      17ofof156
                                                                                                                                                             26




                                                                                    1 included, but were not limited to:

                                                                                    2            65.       CDS breached the services agreement by failing to perform these services, as well as

                                                                                    3         ■DtseripHon or Services. CDS assumei the obligatiois will provide the services described below (the “Services"),
                                                                                              subject lo and in accordance with ihc Required Mudificaiiurs and the New Plan Document. CDS agrees lo:
                                                                                    4         •Manage and cverw* the Claim Review and Validation Program and subjecl Hospital and Facility Claims lo ihe
                                                                                              level qf review Uut, in ihe d iscreti on of CPS, is appropriaie or desirable under the (acts and circumstances relating
                                                                                    5         to such Claims;


                                                                                    6         •Make ihc Delegated Claims Decisions and engage, at its own expense, such Billing Review Specialists, Medical
                                                                                              Review Specialists and other expert or professional advisors as CDS, in its discretion, deems appropriate based on
                                                                                              the relevant facts and circumstances (it being understood that, barring a material reason to do otherwise, CDS
                                                                                    7         imends to use Anasazi Medical Payment Systems, Inc. d'b.a "AMI’S’' os the primary1 Billing Review Specialist);

                                                                                    8         •Handle HFC Benefit Determinations and Final HFC Appeals in accordance with the New Plan Document, and
                                                                                              advise the Plan Administrator and Claims Adminlsnaicr regarding the samet
                                                                                    9
                                                                                              •Maintain the Advocacy Program and offer BatancC'Billing Advocacy for Participants who need and desire lit
                                                                                   10
                                                                                              •Provide an explanatory video (in both English and English with Spanish subtitles) to educate Company employees
                                                                                   11         about the Claim Review and Validation Program, the Permitted Payment Levels for Hospind and Facility benefits,
                                                                                              and the Advocacy Program; and
                                                                                   12

                                                                                   13 other provisions in the services agreement with Monterey.

                                                                                   14            66.       As a result of CDS’ breach, Monterey and the Plan suffered damages in excess of $1.6

                                                                                   15 million.

                                                                                   16 Breach of Written Contract against AMPS

                                                                                   17            67.       All of the factual allegations set forth in paragraphs 1 through 66 above are

                                                                                   18 incorporated by reference as though set forth herein.

                                                                                   19            68.       Monterey entered into a service agreement with CDS in 2014.

                                                                                   20            69.       AMPS purchased CDS in 2014, and took full managerial control of CDS in 2016.

                                                                                   21 Pursuant to Monterey’s service agreement with CDS, CDS assigned all of its rights and obligations

                                                                                   22 under the services agreement with Monterey to AMPS. The services agreement required Monterey
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 to pay AMPS a fee otherwise payable to CDS. Monterey paid the fee to AMPS. Exchange for the fee,
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 the service agreement required AMPS to perform the Services for Monterey and the Plan as stated in
                                 L AW
                                  AT




                                                                                   25 CDS services agreement with Monterey.
                                 A TTORNEYS




                                                                                   26 ///

                                                                                   27 ///

                                                                                   28
                                                                                        00141025.1                                                    -17-
                                                                                                        MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case 5:20-cv-01660-NC
                                                                                                5:17-cv-07076-SVK Document
                                                                                                                   Document10
                                                                                                                            44 Filed
                                                                                                                                Filed04/06/20
                                                                                                                                      12/13/18 Page
                                                                                                                                                Page72
                                                                                                                                                     18ofof156
                                                                                                                                                            26




                                                                                    1            70.       Monterey’s service agreement with CDS required AMPS to perform services for

                                                                                    2 Monterey and the Plan. These services included, but were not limited to:

                                                                                    3
                                                                                              ■Descriollon or Services. CDS assumes ihc obligntioris will provide the services described below (the “Services"),
                                                                                    4         subject lo and in accordance with Ihc Required ModiFceticins and the New Plan Document, CDS agrees lot
                                                                                              •Manage and oversee the Claim Review and Validation Program and subject Hospital and Facility Claims to the
                                                                                    5         level of review that, in the discretion of CDS, is appropriate or desirable under the (acts and circumstances relating
                                                                                              to such Claims;

                                                                                    6         •Make die Delegated Claims Decisions and engage, at its own expense, such Billing Review Specialists, Medical
                                                                                              Review Specialists and other expert or professional advisors as CDS, in il$ discretion, deems appropriate based on
                                                                                    7         the relevant facts and circumstances (it being imderstoad that, barring a material reason to do otherwise, CDS
                                                                                              iniends to use Attasazi Medical Payment Systems, Inc. d/b/a “AMPS1' as the primary Billing Review Specialist);
                                                                                    8
                                                                                              ■Handle HFC Benefit Determinations and Final HFC Appeals in accordance with the New Plan Document, and
                                                                                    9         advise the Platt Administrator and Claims Administrator regarding the same;


                                                                                   10         •Maintain the Advocacy Program and offer BatancO'Bniing Advocacy fer Participants who need and desire it;


                                                                                   11         •Provide an explanatory video (in both English end English with Spanish subtitles) to educate Company employees
                                                                                              □bout the Claim Review and Validation Program, tlie Permitted Payment Levels for Hospital and Facility benefits,
                                                                                              and the Advocacy Program; and
                                                                                   12

                                                                                   13            71.       AMPS, independently and through CDS, breached the services agreement by failing

                                                                                   14 to perform these services, as well as other provisions in the services agreement with Monterey.

                                                                                   15            72.       Moreover, as the owner of CDS, AMPS is liable for CDS’ breaches of the services

                                                                                   16 agreement between Monterey and CDS.

                                                                                   17            73.       As a result of AMPS breach, Monterey and the Plan suffered damages in excess of

                                                                                   18 $1.6 million.

                                                                                   19 Breach of Written Contract against Alliant

                                                                                   20            74.       All of the factual allegations set forth in paragraphs 1 through 73 above are

                                                                                   21 incorporated by reference as though set forth herein.

                                                                                   22            75.       Monterey entered into an agreement with Alliant in 2014.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            76.       The agreement required Monterey to pay Alliant a fee. Monterey paid the fee to
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 Alliant. In exchange for the fee, the agreement required Aliant to perform services for Monterey and
                                 L AW
                                  AT




                                                                                   25 the Plan. These services included, but were not limited to:
                                 A TTORNEYS




                                                                                   26                      a. Prepare a self-funded plan for Monterey that complied with federal law including,

                                                                                   27                           but not limited, to the ACA and ERISA;

                                                                                   28                      b. Select administrative services entities that provided services that complied with
                                                                                        00141025.1                                         -18-
                                                                                                        MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                         Case 5:20-cv-01660-NC
                                                                                              5:17-cv-07076-SVK Document
                                                                                                                 Document10
                                                                                                                          44 Filed
                                                                                                                              Filed04/06/20
                                                                                                                                    12/13/18 Page
                                                                                                                                              Page73
                                                                                                                                                   19ofof156
                                                                                                                                                          26




                                                                                    1                     federal law including, but not limited, to the ACA and ERISA;

                                                                                    2                  c. Prepare and analyze business proposals and supporting documents in the best

                                                                                    3                     interest of Monterey and the proposed self-funded plan;

                                                                                    4                  d. Review contracts, amendments, and the SPD for accuracy and coverage, and

                                                                                    5                     identify errors and coordinate the corrections; and

                                                                                    6                  e. Provide claims, eligibility, billing and plan administration advocacy and

                                                                                    7                     resolution.

                                                                                    8                  f. Otherwise acting as alleged above.

                                                                                    9          77.     Alliant breached the agreement by failing to perform these services, as well as other

                                                                                   10 terms in the agreement with Monterey.

                                                                                   11          78.     As a result of Alliant’s breach, Monterey and the Plan suffered damages in excess of

                                                                                   12 $1.6 million.

                                                                                   13                                        THIRD CAUSE OF ACTION
                                                                                                                    (Professional Negligence against All Defendants)
                                                                                   14

                                                                                   15 Professional Negligence against EBMS

                                                                                   16          79.     All of the factual allegations set forth in paragraphs 1 through 78 above are

                                                                                   17 incorporated by reference as though set forth herein.

                                                                                   18          80.     Throughout the course of their dealings with Monterey, EBMS held themselves out as

                                                                                   19 skilled administrators of self-funded plans, having superior knowledge regarding their ability to

                                                                                   20 administer self-funded plans. EBMS intended that Monterey rely, and Monterey did rely, on EBMS’

                                                                                   21 alleged expertise and advice in connection with Monterey’s self-funded plan.

                                                                                   22          81.     Monterey entered into a service agreement with EBMS in 2014. Monterey’s service
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 agreement with EBMS required EBMS to perform services for Monterey and the Plan as stated
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 previously in this Third-Party Complaint, including paragraph 60. In doing so, EBMS was required
                                 L AW
                                  AT




                                                                                   25 to use the skill and care that a reasonably careful administrative service organization/third-party
                                 A TTORNEYS




                                                                                   26 administrator would have used in similar circumstances.

                                                                                   27          82.     Monterey is informed and believes, and on that basis alleges, that EBMS failed to use

                                                                                   28 the skill and care that a reasonably careful administrative service organization/third-party
                                                                                      00141025.1                                -19-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case 5:20-cv-01660-NC
                                                                                                5:17-cv-07076-SVK Document
                                                                                                                   Document10
                                                                                                                            44 Filed
                                                                                                                                Filed04/06/20
                                                                                                                                      12/13/18 Page
                                                                                                                                                Page74
                                                                                                                                                     20ofof156
                                                                                                                                                            26




                                                                                    1 administrator would have used in similar circumstances by, among other things:

                                                                                    2            a.      Drafting an SPD which violated federal law, including, but not limited to: (1) the ACA

                                                                                    3                    mandates, including the “minimum value” provision and rendering the Plan

                                                                                    4                    unaffordable, and (2) ERISA, including the disclosure requirements for plan subjects;

                                                                                    5            b.      Drafting an illusory SPD which shifted the risk for losses to Monterey and Monterey’s

                                                                                    6                    employees and employees’ dependents;

                                                                                    7            c.      Failing to act in the best interest of Monterey, the Plan, Monterey’s employees, and

                                                                                    8                    employees’ dependents by causing Monterey and the Plan to engage AMPS and CDS’

                                                                                    9                    services, which exposed Monterey and Monterey’s employees and employees’

                                                                                   10                    dependents to collection activities from providers;

                                                                                   11            d.      Failing to disclose to Monterey, the Plan, and Monterey’s employees and employees’

                                                                                   12                    dependents the nature and scope of their liability for claims left unpaid by the self-

                                                                                   13                    funded plan, the Claim Review and Validation Program, and the RBR Program, and

                                                                                   14                    then exposing them to that liability for unpaid claims;

                                                                                   15            e.      Failing to administer the Plan according to the SPD and discounting all medical claims

                                                                                   16                    paid;

                                                                                   17            f.      Failing to correctly communicate the Plan’s benefits to healthcare providers and

                                                                                   18                    making false representations about the Plan’s benefits to healthcare providers. For

                                                                                   19                    example, EBMS made false representations to Salinas Valley Hospital that the Plan

                                                                                   20                    would cover 70% of a patient’s medical bills, up to $21,666, after which the Plan

                                                                                   21                    would cover 100%; and

                                                                                   22            g.      Otherwise acting as alleged above.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            83.     As a direct and proximate cause of EBMS’ negligence, Monterey suffered damages in
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 excess of $1.6 million, plus costs and interest thereon.
                                 L AW
                                  AT




                                                                                   25 Professional Negligence against CDS
                                 A TTORNEYS




                                                                                   26            84.     All of the factual allegations set forth in paragraphs 1 through 83 above are

                                                                                   27 incorporated by reference as though set forth herein.

                                                                                   28            85.     Throughout the course of their dealings with Monterey, CDS held itself out as a skilled
                                                                                        00141025.1                                        -20-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case 5:20-cv-01660-NC
                                                                                                5:17-cv-07076-SVK Document
                                                                                                                   Document10
                                                                                                                            44 Filed
                                                                                                                                Filed04/06/20
                                                                                                                                      12/13/18 Page
                                                                                                                                                Page75
                                                                                                                                                     21ofof156
                                                                                                                                                            26




                                                                                    1 third-party administrator of self-funded plans, having superior knowledge regarding its ability to

                                                                                    2 administer self-funded plans, including pricing and adjudicating healthcare claims. CDS intended that

                                                                                    3 Monterey rely, and Monterey did rely, on CDS’ alleged expertise and advice in connection with

                                                                                    4 Monterey’s self-funded plan.

                                                                                    5            86.     Monterey entered into a service agreement with CDS in 2014. Monterey’s service

                                                                                    6 agreement with CDS required CDS to perform services for Monterey and the Plan as stated previously

                                                                                    7 in this Third-Party Complaint, including paragraph 64. In doing so, CDS was required to use the skill

                                                                                    8 and care that a reasonably careful third-party administrator would have used in similar circumstances.

                                                                                    9            87.     Monterey is informed and believes, and on that basis alleges, that CDS failed to use

                                                                                   10 the skill and care that a reasonably careful third-party administrator would have used in similar

                                                                                   11 circumstances by, among other things:

                                                                                   12            a.      Drafting an SPD which violated federal law, including, but not limited to: (1) the ACA

                                                                                   13                    mandates, including the “minimum value” provision and rendering the Plan

                                                                                   14                    unaffordable, and (2) ERISA, including the disclosure requirements for plan subjects;

                                                                                   15            b.      Drafting an illusory SPD which shifted the risk for losses from to Monterey and

                                                                                   16                    Monterey’s employees and employees’ dependents;

                                                                                   17            c.      Failing to disclose to Monterey, the Plan, and Monterey’s employees and employees’

                                                                                   18                    dependents the nature and scope of their liability for claims left unpaid by the self-

                                                                                   19                    funded plan and the Claim Review and Validation and RBR Programs, and then

                                                                                   20                    exposing them to that liability for unpaid claims;

                                                                                   21            d.      Failing to administer the Plan according to the SPD and discounting all medical claims

                                                                                   22                    paid;
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            e.      Failing to correctly communicate the Plan’s benefits to healthcare providers and
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24                    making false representations about the Plan’s benefits to healthcare providers. For
                                 L AW
                                  AT




                                                                                   25                    example, EBMS made false representations to Salinas Valley Hospital that the Plan
                                 A TTORNEYS




                                                                                   26                    would cover 70% of a patient’s medical bills, up to $21,666, after which the Plan

                                                                                   27                    would cover 100%;

                                                                                   28            f.      Engaging in a pricing scheme and exposing Monterey and the Plan to litigation from
                                                                                        00141025.1                                      -21-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case 5:20-cv-01660-NC
                                                                                                5:17-cv-07076-SVK Document
                                                                                                                   Document10
                                                                                                                            44 Filed
                                                                                                                                Filed04/06/20
                                                                                                                                      12/13/18 Page
                                                                                                                                                Page76
                                                                                                                                                     22ofof156
                                                                                                                                                            26




                                                                                    1                    hospitals; and

                                                                                    2            g.      Otherwise acting as alleged above.

                                                                                    3            88.     As a direct and proximate cause of CDS’ negligence, Monterey suffered damages in

                                                                                    4 excess of $1.6 million, plus costs and interest thereon.

                                                                                    5            Professional Negligence against AMPS

                                                                                    6            89.     All of the factual allegations set forth in paragraphs 1 through 88 above are

                                                                                    7 incorporated by reference as though set forth herein.

                                                                                    8            90.     Throughout the course of their dealings with Monterey, AMPS held itself out as a

                                                                                    9 skilled third-party administrator of self-funded plans, having superior knowledge regarding its ability

                                                                                   10 to administer self-funded plans, including pricing and adjudicating healthcare claims. AMPS intended

                                                                                   11 that Monterey rely, and Monterey did rely, on AMPS’ alleged expertise and advice in connection

                                                                                   12 with Monterey’s self-funded plan.

                                                                                   13            91.     Monterey entered into a service agreement with CDS in 2014.

                                                                                   14            92.     AMPS purchased CDS in 2014, and took full managerial control of CDS in 2016.

                                                                                   15 Pursuant to Monterey’s service agreement with CDS, CDS assigned all of its rights and obligations

                                                                                   16 under the services agreement with Monterey to AMPS.

                                                                                   17            93.     Monterey’s service agreement with CDS required AMPS to perform services for

                                                                                   18 Monterey and the Plan as stated previously in this Third-Party Complaint, including paragraph 70. In

                                                                                   19 doing so, AMPS was required to use the skill and care that a reasonably careful third-party

                                                                                   20 administrator would have used in similar circumstances.

                                                                                   21            94.     Monterey is informed and believes, and on that basis alleges, that AMPS failed to use

                                                                                   22 the skill and care that a reasonably careful administrative service organization/third-party
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 administrator would have used in similar circumstances by, among other things:
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24            a.      Drafting an SPD which violated federal law, including, but not limited to: (1) the ACA
                                 L AW
                                  AT




                                                                                   25                    mandates, including the “minimum value” provision and rendering the Plan
                                 A TTORNEYS




                                                                                   26                    unaffordable, and (2) ERISA, including the disclosure requirements for plan subjects;

                                                                                   27            b.      Drafting an illusory SPD which shifted the risk for losses to Monterey and Monterey’s

                                                                                   28                    employees and employees’ dependents;
                                                                                        00141025.1                                     -22-
                                                                                                       MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                          Case 5:20-cv-01660-NC
                                                                                               5:17-cv-07076-SVK Document
                                                                                                                  Document10
                                                                                                                           44 Filed
                                                                                                                               Filed04/06/20
                                                                                                                                     12/13/18 Page
                                                                                                                                               Page77
                                                                                                                                                    23ofof156
                                                                                                                                                           26




                                                                                    1          c.      Failing to act in the best interest of Monterey, the Plan, Monterey’s employees, and

                                                                                    2                  employees’ dependents by causing Monterey and the Plan to engage AMPS and CDS’

                                                                                    3                  services, which exposed Monterey and Monterey’s employees and employees’

                                                                                    4                  dependents to collection activities from providers;

                                                                                    5          d.      Failing to disclose to Monterey, the Plan, and Monterey’s employees and employees’

                                                                                    6                  dependents the nature and scope of their liability for claims left unpaid by the self-

                                                                                    7                  funded plan, the Claim Review and Validation Program, and the RBR Program, and

                                                                                    8                  then exposing them to that liability for unpaid claims;

                                                                                    9          e.      Failing to administer the Plan according to the SPD and discounting all medical claims

                                                                                   10                  paid;

                                                                                   11          f.      Failing to correctly communicate the Plan’s benefits to healthcare providers and

                                                                                   12                  making false representations about the Plan’s benefits to healthcare providers. For

                                                                                   13                  example, EBMS made false representations to Salinas Valley Hospital that the Plan

                                                                                   14                  would cover 70% of a patient’s medical bills, up to $21,666, after which the Plan

                                                                                   15                  would cover 100%; and

                                                                                   16          g.      Otherwise acting as alleged above.

                                                                                   17          95.     As a direct and proximate cause of AMPS’ negligence, Monterey suffered damages in

                                                                                   18 excess of $1.6 million, plus costs and interest thereon.

                                                                                   19 Professional Negligence against Alliant

                                                                                   20          96.     All of the factual allegations set forth in paragraphs 1 through 95 above are

                                                                                   21 incorporated by reference as though set forth herein.

                                                                                   22          97.     Throughout the course of its dealings with Monterey, Alliant held itself out as a skilled
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 insurance broker, having superior knowledge regarding its ability to procure insurance policies for
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 Monterey. Alliant intended that Monterey rely, and Monterey did rely, on Alliant’ alleged expertise
                                 L AW
                                  AT




                                                                                   25 and advice in connection with Monterey’s self-funded plan.
                                 A TTORNEYS




                                                                                   26          98.     Monterey entered into an agreement with Alliant. Monterey’s agreement with Alliant

                                                                                   27 required Alliant to perform services for Monterey and the Plan as stated previously in this Third-

                                                                                   28 Party Complaint, including paragraph 76. In doing so, EBMS was required to use the skill and care
                                                                                      00141025.1                                    -23-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case 5:20-cv-01660-NC
                                                                                                5:17-cv-07076-SVK Document
                                                                                                                   Document10
                                                                                                                            44 Filed
                                                                                                                                Filed04/06/20
                                                                                                                                      12/13/18 Page
                                                                                                                                                Page78
                                                                                                                                                     24ofof156
                                                                                                                                                            26




                                                                                    1 that a reasonably careful insurance broker would have used in similar circumstances.

                                                                                    2            99.      Monterey is informed and believes, and on that basis alleges, that EBMS failed to use

                                                                                    3 the skill and care that a reasonably careful insurance broker would have used in similar circumstances

                                                                                    4 by, among other things:

                                                                                    5                     a. Prepare a self-funded plan for Monterey that complied with federal law including,

                                                                                    6                        but not limited, to the ACA and ERISA;

                                                                                    7                     b. Select administrative services entities that provided services that complied with

                                                                                    8                        federal law including, but not limited, to the ACA and ERISA;

                                                                                    9                     c. Prepare and analyze business proposals and supporting documents in the best

                                                                                   10                        interest of Monterey and the proposed self-funded plan;

                                                                                   11                     d. Review contracts, amendments, and the SPD for accuracy and coverage, and

                                                                                   12                        identify errors and coordinate the corrections;

                                                                                   13                     e. Provide claims, eligibility, billing and plan administration advocacy and

                                                                                   14                        resolution; and

                                                                                   15                     f. Otherwise acting as alleged above.

                                                                                   16            100.     As a direct and proximate cause of EBMS’ negligence, Monterey suffered damages in

                                                                                   17 excess of $1.6 million, plus costs and interest thereon.

                                                                                   18                                           PRAYER FOR RELIEF

                                                                                   19            WHEREFORE, Monterey prays for a judgment against Defendants as follows:

                                                                                   20            A.       Judgment in an amount equal to Monterey’s actual damages for each claim;

                                                                                   21            B.       Ordering EBMS, AMPS, CDS, and Alliant to each pay all reasonable costs and

                                                                                   22                     expenses of an independent administrator in re-adjudicating the claims set forth above
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23                     and the reasonable costs and expenses associates with correcting all improperly
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24                     adjudicated claims identified in this Complaint;
                                 L AW
                                  AT




                                                                                   25            C.       Requiring each Defendant to disgorge all unjust enrichment or profits received as a
                                 A TTORNEYS




                                                                                   26                     result of fiduciary breaches committed by them or for which they are liable;

                                                                                   27            D.       For an injunction against each EBMS, AMPS, CDS, and Alliant for any and all such

                                                                                   28                     continuing conduct;
                                                                                        00141025.1                                         -24-
                                                                                                        MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case 5:20-cv-01660-NC
                                                                                                5:17-cv-07076-SVK Document
                                                                                                                   Document10
                                                                                                                            44 Filed
                                                                                                                                Filed04/06/20
                                                                                                                                      12/13/18 Page
                                                                                                                                                Page79
                                                                                                                                                     25ofof156
                                                                                                                                                            26




                                                                                    1            E.     Attorney’s fees and costs pursuant to ERISA section 502(g); and

                                                                                    2            F.     Such other and further relief as the Court deems just and proper.

                                                                                    3                                     DEMAND FOR JURY TRIAL

                                                                                    4            Monterey demands a jury trial against EBMS, CDS, AMPS and Alliant, and each of them.

                                                                                    5

                                                                                    6 DATED: December 13, 2018                                  KENNADAY LEAVITT OWENSBY PC

                                                                                    7

                                                                                    8                                                 By: _________________________________
                                                                                                                                                      LANCE M. MARTIN
                                                                                    9                                                                Attorneys for Defendants
                                                                                   10                                                               MONTEREY PENINSULA
                                                                                                                                               HORTICULTURE, INC. dba ROCKET
                                                                                   11                                                         FARMS; and MONTEREY PENINSULA
                                                                                                                                              HORTICULTURE / STEVEN ROBERTS
                                                                                   12                                                        ORIGINAL DESSERTS, LLC, EMPLOYEE
                                                                                                                                                         BENEFIT PLAN
                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW
                                  AT




                                                                                   25
                                 A TTORNEYS




                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        00141025.1                                       -25-
                                                                                                      MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
                                                                                           Case 5:20-cv-01660-NC
                                                                                                5:17-cv-07076-SVK Document
                                                                                                                   Document10
                                                                                                                            44 Filed
                                                                                                                                Filed04/06/20
                                                                                                                                      12/13/18 Page
                                                                                                                                                Page80
                                                                                                                                                     26ofof156
                                                                                                                                                            26




                                                                                    1                                         PROOF OF SERVICE
                                                                                    2         At the time of service, I was over 18 years of age and not a party to this action. I am employed
                                                                                      in the County   of Sacramento, State of California. My business address is 621 Capitol Mall, Suite
                                                                                    3
                                                                                      2500, Sacramento, CA 95814.
                                                                                    4
                                                                                              On December 13, 2018, I served true copies of the following document(s) described as
                                                                                    5 MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT on
                                                                                      the interested parties in this action as follows:
                                                                                    6
                                                                                      [x]     BY   EMAIL:
                                                                                               I caused  suchI documents
                                                                                                                caused suchto documents  to be
                                                                                                                               be served via    served via
                                                                                                                                             electronic mailelectronic  mail
                                                                                                                                                              transmittal  to transmittal
                                                                                                                                                                               the        to the
                                                                                    7         offices of the email addresses herein described.
                                                                                    8
                                                                                      Eric D. Chan
                                                                                    9 HOOPER, LUNDY & BOOKMAN, P.C.
                                                                                      1875 Century Park East, Suite 1600
                                                                                   10 Los Angeles, California 90067
                                                                                      echan@health-law.com
                                                                                   11
                                                                                      cc: Griselda Rodriguez (grodriguez@health-law.com)
                                                                                   12

                                                                                   13 [x]        BY PERSONAL SERVICE: By causing delivery by hand via reliable messenger service
                                                                                                 to the interested parties at the address(es) set forth herein.
                                                                                   14
                                                                                         EMPLOYEE BENEFIT              MANAGEMENT            ADVANCED MEDICAL PRICING
                                                                                   15    SERVICES, INC.                                      SOLUTIONS, INC.
                                                                                         1075 Overland Ave.                                  35 Technology Parkway, Suite 100
                                                                                   16    Billings, MT 59102                                  Peachtree Corners, GA 30092
                                                                                   17
                                                                                         CLAIMS DELEGATE SERVICES, LLC                       ALLIANT INSURANCE SERVICES, INC.
                                                                                   18    420 Technology Parkway                              1301 Dove Street, Suite 200
                                                                                         Norcross, GA 30092                                  Newport Beach, CA 92660
                                                                                   19

                                                                                   20

                                                                                   21           I declare that I am employed in the office of a member of the bar of this Court at whose
                                                                                        direction the service was made. Executed on December 13, 2018, at Sacramento, California.
                                                                                   22
                                                                                                                                                 (C/ViA^ ’W/PVWfr
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24                                                                         Erin Harris
                                 L AW
                                  AT




                                                                                   25
                                 A TTORNEYS




                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        00141025.1                                        -26-
                                                                                                     MONTEREY PENINSULA HORTICULTURE, INC.’S THIRD-PARTY COMPLAINT
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 81 of 156




             EXHIBIT 3
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 82 of 156
       Case 5:17-cv-07076-VKD Document 71 Filed 02/22/19 Page 1 of 7


 1   DANIEL A. PLATT (SEN 132665)
     dplatt@loeb.com
 2   ARTHUR PELS (SEN 294802)
     afels@loeb.com
 3   LOEB & LOEB LLP
     10100 Santa Monica Blvd., Suite 2200
 4   Los Angeles, CA 90067
     Telephone: J 10.282.2000
 5   Facsimile: 310.282.2200
 6   Attorneys for Third Party Defendant
     EMPLOYEE BENEFIT
 7   MANAGEMENT SERVICES, INC.
 8
 9                                 UNITED STATES DISTRICT COURT

10                NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

11
12   SALINAS VALLEY MEMORIAL                           Case No.: 5:17-cv-07076-VKD
     HEALTHCARE SYSTEM,
13                                                     Hon. Mag. Judge Virginia K.
                      Plaintiff,                       DeMarchi
14
              vs.                                      Date: April 2,2019
15                                                     Time: 10:00 a.m.
     MONTEREY PENINSULA                                Place: Courtroom 2
16   HORTICULTURE, INC. d/b/a
     ROCKET FARMS; MONTEREY                            THIRD-PARTY DEFENDANT
17   PENINSULA HORTICULTURE.                           EMPLOYEE BENEFIT
     INC./STEVEN ROBERTS, ORIGINAL                     MANAGEMENT SERVICES,
18   DESSERTSlLLC EMPLOYEE                             INC.’S NOTICE OF MOTION
     BENEFIT PLAN: EMPLOYEE                            AND MOTION TO DISMISS
19   BENEFIT MANAGEMENT                                MONTEREY PENINSULA
     SERVICES, INC.; ANASAZI                           HORTICULTURE, INC.’S THIRD-
     medical Payment solutions,                        PARTY COMPLAINT
20
     INC. d/b/a ADVANCED MEDICAL                       PURSUANT TO FED. R. CIV. P.
21   PRICING SOLUTIONS;                                12(B)(6): MEMORANDUM OF
                                                       LAW IN SUPPORT THEREOF
22                    Defendants.
                                                       Complaint Filed: December 13,2017
23                                                     Trial Date: None Set

24
25
26
27
28

     17407183.4                    NOTICE OF MOTION AND MOTION TO DISMISS;
     231426-10003                           MEMORANDUM OF LAW
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 83 of 156
       Case 5:17-cv-07076-VKD Document 71 Filed 02/22/19 Page 2 of 7


 1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2            PLEASE TAKE NOTICE THAT on April 2, 2019 at 10:00 a.m., or as soon
 3   thereafter as counsel may be heard, in Courtroom 2 of the San Jose Courthouse at 280
 4   South 1st Street in San Jose, California, third-party defendant Employee Benefit
 5   Management Services, Inc. (“EBMS”) will, and hereby does, move this Court for an
 6 order dismissing defendant and third-party counterclaimant Monterey Peninsula
 7   Horticulture, Inc. dba Rocket Farm’s causes of action for Breach of Fiduciary Duty,
 8   Breach of Written Contact, and Professional Negligence, to the extent they relate to
 9   EBMS, pursuant to Federal Rules of Civil Procedure, Rule 12(b)(6) on the grounds that
10   the Complaint fails to state a claim upon which relief may be granted.
11            This motion is based upon this Notice of Motion, Motion, and Memorandum
12   of Law, the concurrently filed Declaration of J. Matthew Johnson, all pleadings and
13   papers on file in this action, any reply papers that may be filed in support of the
14   Motion, and upon such other evidence and arguments as may be presented to the Court
15   at the time of the hearing.
16
     Dated: February 21, 2019                     LOEB & LOEB LLP
17                                                DANIEL A. PLATT
                                                  ARTHUR PELS
18
19
20                                                By:     /s/ Arthur Fels__________
                                                         ARTHUR PELS
21                                                       ATTORNEYS FOR THIRD-
                                                         PARTY COUNTER­
22                                                       DEFENDANT EMPLOYEE
                                                         BENEFIT MANAGEMENT
23                                                       SERVICES, INC.
24
25
26
27
28
                       ___________________________ 1_____________________
     17407183.4              NOTICE OF MOTION AND MOTION TO DISMISS;
     231426-10003                     MEMORANDUM OF LAW
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 84 of 156
       Case 5:17-cv-07076-VKD Document 71 Filed 02/22/19 Page 3 of 7


 1                                 MEMORANDUM OF LAW
 2   I.       INTRODUCTION
 3            Defendant and counterclaimant Monterey Farms Peninsula Horticulture, Inc.
 4   dba Rocket Farms (“Rocket Farms”) filed its third-party complaint (the “TPC”)
 5   against, among others, third party counter defendant Employee Benefit Management
 6 Services, Inc. (“EBMS”)1 based on claims arising out of an Administrative Services
 7   Agreement (“ASA”) among them. The ASA requires the parties to mediate before
 8   filing a lawsuit. Because Rocket Farms never initiated such a procedure, the claims
 9   are not ripe and the TPC should be dismissed as to EBMS.
10   II.      FACTS ALLEGED IN THE TPC
11            Rocket Farms alleges, in relevant part, that it retained EBMS to act as a third-
12 party administrator for the Monterey Peninsula Horticulture/Steven Roberts Original
13   Desserts, LLC, Employee Benefit Plan (the “Plan”). (TPC, If 5.) The relationship
14   between Rocket Farms and EBMS was governed at all times by the ASA, which
15   “listed EBMS’[s] duties and responsibilities as Claim Administrator.” (TPC, If 21.)
16   The ASA specifically provides that “[t]his agreement, together with the Schedule(s)
17   and any Amendments, constitutes the entire Agreement between [EBMS] and [Rocket
18   Farms] with respect to the subject matter hereof, and supersedes all prior proposals,
19   discussions, negotiations, and writings between the parties relating to such subject
20   matter.”2 In addition to adjusting, reviewing, and paying claims, EBMS’s duties
21   under the ASA included “preparing the SPD [Summary Plan Description], processing
22
23          1 EBMS has also been named as a defendant, but has not been served.
            2 Although referenced extensively by Rocket Farms in the TPC. Rocket Farms
24   did not attach the ASA as an exhibit to the TPC. The Court may consider the contents
     of the ASA because it is “integral to the plaintiffs claims” and is referred to
25   extensively in the TPC. Parrino v. FHP, Inc., 146 F.3d 699,706, fh. 4 (9th Cir. 1998);
     U.S. v. Corinthian Colleges, 655 F.3d 984, 999 (9th Cir. 2011) (the court may
26   “consider unattached evidence on which the complaint ‘necessarily relies’ if: (1) the
     complaint refers to the document; (2) the document is central to plaintiffs claim; and
27   (3) no party questions the authenticity of the document.”) (Internal citations omitted).
     The ASA is attached to the Declaration of J.M. Johnson (“Johnson DecI”), filed
28   concurrently herewith, as Exhibit A.
                                                  2
     17407183.4                NOTICE OF MOTION AND MOTION TO DISMISS;
     231426-10003                       MEMORANDUM OF LAW
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 85 of 156
        Case 5:17-cv-07076-VKD Document 71 Filed 02/22/19 Page 4 of 7


 1   and adjudicating all claims, reviewing and responding to appeals regarding benefit
 2   determinations, facilitating reviews by independent review organizations, and
 3   answering medical benefit and claim questions.” (TPC, If 21.)
 4            Section 11.01 of the ASA provides:
 5                  Dispute Resolution. Plan Sponsor [the Plan] and Contract
 6                  Administrator [EBMS] will meet and confer in an attempt
 7                  to resolve anv dispute arising out of or relating to this
 8                  Agreement. A dispute not resolved within 60 days of this
 9                  meeting will be submitted to mediation. ... * * * If the
10                  dispute is not resolved through mediation, the parties will
11                  be free to pursue all legal and equitable remedies otherwise
12                  available___ (Emphasis added.)
13            Rocket Farms alleges EBMS is liable to it for failing to perform its duties under
14   the ASA, or for failure to do so with the required professional skill and care which
15   arises out of the ASA. (See, e.g., TPC, ^f 59-62.) As a result of EBMS’s alleged
16   failure to perform according to the ASA, Rocket Farms alleges that it “suffered
17   damages in excess of $1.6 million, plus costs and interest thereon.” (TPC, tlf 39, 62,
18   83.)
19   III.    ARGUMENT
20            A.    The Legal Standard on a Motion to Dismiss.
21            A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) is similar to the
22 common law general demurrer in that it tests the legal sufficiency of the claims stated
23   in a plaintiffs complaint. Strom v. United States, 641 F.3d 1051, 1067 (9th Cir.
24   2011); SEC v. Cross Fin’l Services, Inc., 908 F.Supp. 718, 726-27 (CD Cal. 1995);
25   Beliveau v. Caras, 873 F.Supp. 1393, 1395 (CD Cal. 1995). A “claim” for purposes

26   of Fed. R. Civ. P. 12(b)(6) refers to a set of facts that, if established, entitle the pleader
27   to relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Dismissal is
     warranted under 12(b)(6) when the complaint either fails to allege a cognizable legal
                                                   3
     17407183.4                NOTICE OF MOTION AND MOTION TO DISMISS;
     231426-10003                       MEMORANDUM OF LAW
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 86 of 156
       Case 5:17-cv-07076-VKD Document 71 Filed 02/22/19 Page 5 of 7


 1   theory or is plagued by the absence of sufficient facts alleged under a cognizable legal
 2 theory. Shroyer v. New Cingular Wireless Services, Inc., 622 F.3d 1035, 1041 (9th
 3   Cir. 2010).
 4            In deciding a motion to dismiss under Rule 12(b)(6), the Court must accept as
 5   true all well-pleaded factual allegations and draw all reasonable inferences in the
 6 plaintiffs favor.      See Maine State Ret. Sys. v. Countrywide Fin. Corp., 722 F. Supp.

 7   2d 1157, 1162-63 (C.D. Cal. 2010). However, “the Court is not required to accept as
 8   true allegations that are merely conclusory, unwarranted deductions of fact, or
 9   unreasonable inferences.” Id. at 1162-63 (internal quotations omitted); see also
10 Ashcroft v. Iqbal, 129 S. Ct. 1937,1949 (2009) (“[T]he tenet that a court must accept
11   as true all of the allegations contained in a complaint is inapplicable to legal
12   conclusions. Threadbare recitals of the elements of a cause of action, supported by
13   mere conclusory statements, do not suffice”).
14            B.    The ASA Mandates Dismissal Because Rocket Farms Failed to
15                  Mediate.
16            If a contract requires mediation as a condition precedent to litigation, any action
17   brought prior to mediation is subject to dismissal. See e.g. Brosnan v. Dry Cleaning
18   Station Inc., No. C-08-02028 EDL, 2008 U.S. Dist. LEXIS 44678, at *2 (N.D. Cal.

19   June 6, 2008) (“Failure to mediate a dispute pursuant to a contract that makes
20   mediation a condition precedent to filing a lawsuit warrants dismissal.”); Dalameter
21   v. Anytime Fitness, Inc., 722 F. Supp. 2d 1168, 1180-81 (E.D. Cal. 2010) (dismissing
22   lawsuit where “[tjhere [was] no dispute that the parties have not engaged in
23   mediation” because “[failure to mediate a dispute pursuant to a contract that makes
24   mediation a condition precedent to filing a lawsuit warrants dismissal.”).
25            As noted above, the ASA states that “the parties will be free to pursue all legal
26   and equitable remedies otherwise available” only after participating in a mediation
27   according to the AAA Rules of Procedure for Mediation. (Johnson Deck,              2, Ex. A
28   at § 11.01.) The ASA further mandates that the “parties meet and confer in an attempt
                                                    4
     17407183.4                NOTICE OF MOTION AND MOTION TO DISMISS;
     231426-10003                       MEMORANDUM OF LAW
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 87 of 156
       Case 5:17-cv-07076-VKD Document 71 Filed 02/22/19 Page 6 of 7


 1   to resolve any dispute arising out of or relating to this Agreement” prior even to

 2 engaging in a mediation.      Id.

 3            The parties did not mediate, and the TPC does not allege so. (Johnson Decl., f
 4   3.) The case is therefore not ripe and must be dismissed. See, Brosnan, 2008 U.S.
 5   Dist. LEXIS at *2; Dalameter, 722 F. Supp. 2d at 1180-81.
 6   IV.      CONCLUSION
 7            Rocket Farms has failed to mediate this dispute as required by the ASA.
 8   Accordingly, Rocket Farms’ TPC, as it relates to EBMS, is not ripe and must be
 9   dismissed.
10
     Dated: February 21, 2019                    LOEB&LOEBLLP
11                                               DANIEL A. PLATT
                                                 ARTHUR PELS
12
13
14                                               By:    /s/ Arthur Pels__________
                                                        ARTHUR PELS
15
                                                        ATTORNEYS FOR THIRD-
16                                                      PARTY COUNTER­
                                                        DEFENDANT EMPLOYEE
17                                                      BENEFIT MANAGEMENT
                                                        SERVICES, INC.
18
19
20
21
22
23
24
25
26
27
28
                                                 5
     17407183.4               NOTICE OF MOTION AND MOTION TO DISMISS;
     231426-10003                      MEMORANDUM OF LAW
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 88 of 156
       Case 5:17-cv-07076-VKD Document 71 Filed 02/22/19 Page 7 of 7

 1                                CERTIFICATE OF SERVICE

 2
              I certify that a true and correct copy of the foregoing was served on all
 3
     counsel of record by electronic service through the Clerk of the Court’s CM/ECF
 4
     filing system on February 22, 2019.
 5
 6
 7   Dated: February 22, 2019                     Is/ Bernard Given
                                                  Bernard Given
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   6
     17407183.4                NOTICE OF MOTION AND MOTION TO DISMISS;
     231426-10003                       MEMORANDUM OF LAW
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 89 of 156
       Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 1 of 52


 1   DANIEL A. PLATT (SEN 132665)
     dplatt@loeb.com
 2   ARTHUR PELS (SEN 294802)
     afels@loeb.com
 3   LOEB & LOEB LLP
     10100 Santa Monica Blvd., Suite 2200
 4   Los Angeles. CA 90067
     Telephone: 3l0.282.2000
 5   Facsimile: 310.282.2200
 6   Attorneys for Defendant
     EMPLOYEE BENEFIT
 7   MANAGEMENT SERVICES, INC.
 8
 9                                 UNITED STATES DISTRICT COURT

10                NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

11
12   SALINAS VALLEY MEMORIAL                        Case No.: 5:17-cv-07076-VKD
     HEALTHCARE SYSTEM,
13                                                  Hon. Mag. Judge Virginia K.
                      Plaintiff,                    DeMarchi
14
              vs.                                   Date: April 2,2019
15                                                  Time: 10:00 a.m.
     MONTEREY PENINSULA                             Place: Courtroom 2
16   HORTICULTURE, INC. d/b/a
     ROCKET FARMS; MONTEREY                         DECLARATION OFJ.
17   PENINSULA HORTICULTURE,                        MATTHEW JOHNSON IN
     INC./STEVEN ROBERTS, ORIGINAL                  SUPPORT OF THIRD-PARTY
18   DESSERTS, LLC EMPLOYEE                         DEFENDANT EMPLOYEE
     BENEFIT PLAN; EMPLOYEE                         BENEFIT MANAGEMENT
19   BENEFIT MANAGEMENT                             SERVICES, INC.’S MOTION TO
     SERVICES, INC.; ANASAZI                        DISMISS MONTEREY
     medical Payment solutions,                     PENINSULA HORTICULTURE,
20
     INC. d/b/a ADVANCED MEDICAL                    INC.’S THIRD-PARTY
21   PRICING SOLUTIONS;                             COMPLAINT PURSUANT TO
                                                    FED. R. CIV. P. 12(B)(6)
22                    Defendants.
                                                    Complaint Filed: December 13, 2017
23                                                  Trial Date: None Set

24
25
26
27
28

     17408088.1             DECLARATION OF J. MATTHEW JOHNSON IN SUPPORT OF
     231426-10003                         MOTION TO DISMISS
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 90 of 156
     :5c^^e^i7f-^6^9^B\^ifi,oFc@ocument      71-1 Filed 02/22/19 Page 2 of 52



 1                     DECLARATION OF J. MATTHEW JOHNSON
 2            I, J. Matthew Johnson, declare as follows:
 3            1.    lam Corporate Counsel and Vice President of Legal at Employee Benefit
 4   Management Services, Inc. (“EBMS”). I make this declaration in support of the
 5   motion to dismiss filed by EBMS in Case No. 5:17-cv-07076-VKD. The facts stated
 6 below are true of my own personal knowledge except for those matters stated on
 7   information and belief, which matters I believe to be true.
 8            2.    I have been employed by EBMS since June 2018. I am familiar with and
 9   maintain, among other things, the various agreements between EBMS and its clients.
10 The documents attached collectively as Exhibit A are a true and correct copy of the
11   2014 Administrative Services Agreement and corresponding renewals for 2015 and
12   2016 between EBMS and Rocket Farms (except for pricing information, which has
13   been redacted).
14            3.    I am also familiar with the legal dispute which is the subject of this
15   action. As of the date of this declaration, the parties have not mediated this dispute.
16   EBMS was at all times, and remains, ready, willing and able to mediate in good faith.
17            I declare under penalty of peijury under the laws of the United States of
18   America that the foregoing is true and correct.
19            Executed on February__,2019, at Billings, Montana
20
21                                              "Tmthew Johnson
22
23
24
25
26
27
28

     17408088.3           DECLARATION OF J. MATTHEW JOHNSON IN SUPPORT OF
     231426-10003                       MOTION TO DISMISS
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 91 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 3 of 52

         \




               EXHIBIT A
    Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 92 of 156
    Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 4 of 52



i




        EMPLOYEE BENEFIT MANAGEMENT SERVICES, INC.


             ADMINISTRATIVE SERVICES AGREEMENT


                                   for

           MONTEREY PENINSULA HORTICULTURE, INC.
                                   &
           STEVEN ROBERTS ORIGINAL DESSERTS, LLC.




                                                            RECEIVED
                                                             JAN 1 2015
                                                          fbms   - Billings
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 93 of 156
  Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 5 of 52




                        EMPLOYEE BENEFIT MANAGEMENT SERVICES, INC.

                               ADMINISTRATIVE SERVICES AGREEMENT


           THIS Agreement is daietl this 1" ttav of July. 2014, by ami between Monterey Peninsula Horticulture, Inc. and
Steven Roberts Original Desserts. LLC, 360 Espinosa Rd„ Salinas, CA 93907, hereinafter referred to as the "Plan Sponsor,"
and Employee Benefit Management Services. Inc., of 2073 Overland Avenue, Billings, Montana 39102, hereinafter referred
to as the "Contract Administrator."

         WHEREAS, The Plan Sponsor has established an employee benefit plan, hereinafter called the "Plan”, which
provides for payment of certain welfare benefits to and for certain eligible individuals as defined by the Plan's master plan
document, hereinafter called the "Plan Document'1, such individuals being hereinafter referred to as "Plan Members"; and,

          WHEREAS. The Plan Sponsor desires to engage the services of the Contract Administrator to provide certain
services with respect to the Plan as enumerated below;

          NOW, THEREFORE, in consideration of the mutual covenants and conditions contained herein, the ponies hereto
agree as follows:


SEC. I             DUTIES AND RESPONSIBILITIES OF PLAN SPONSOR

1.01               The Plan Sponsor is the Plan Administrator and retains ultimate discretionary authority and all final
                   authority and responsibility for the Plan and ils operation. The Contract Administrator is empowered to
                   act only as expressly stated in this Agreement or as mutually agreed to in writing.

1.02               The Plan Sponsor retains all final authority and responsibility in developing, and determining in
                   accordance witb applicable law, benefit provisions, and Plan language describing such benefit provisions,
                   us outlined in the Plan Document, and, where necessary, trust document. Plan Sponsor will secure legal
                   review of such documents ftnm Plan Sponsor's legal counsel.

1.03              The Plan Sponsor shall have final authority in determining issues of eligibility and coverage under the
                  Plan and claims to be paid by the Plan with the express exception of the amount of any claim eligible for
                  reimbursement.

1.04              The Plan Sponsor shall have final authority as to the investment (if any) and use of any assets to fund the
                  Plan.

1.03              The Plan Sponsor shall procure slop-loss coverage at levels sufficient to ensure the viability of the Plan,
                  and shall determine and maintain the funding level required fur prompt payment of all expenses incurred
                  by the Plan. Such expenses shall include hut shall not be limited to:

                  (a)       specific and/or aggregate slop-loss insurance premiums;

                  (b)       other insurance premiums;

                  (c)       appropriate reserves for both reported and unreported claims; and

                  (d)       payment ofhenefils pursuant to the Plan.

1.06              The Plan Sponsor shall be responsible for collecting all appropriate contributions to die Plan from till Plan
                  Members. Failure lo collect any such contributions shall not relieve the Plan Sponsor from its funding
                  obligation lo the Plan.




                                                                                                                        Page I
 Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 94 of 156
   Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 6 of 52




 1.07       The Plan Sponsor shall be responsible for taking the following actions to facilitate the proper performance
            of the Contract Administrator’s responsibilities:

            la)      provide the Contract Administrator with a complete and accurate list of all individuals eligible
                     for benefits under the Plan, and wIk> arc enrolled in the Plan, by online entry of such information
                     nr by such other method as the parties may agree from time to time prior to the effective date:

            (b)      notify the Coniract Administrator, no less than monthly, of any changes in eligibility and
                     participation. Notice of Plan Member termination must be given within thirty (30) days of the
                     termination. Under no circumstances shall credits for Mlminisirative fees he retroactive beyond
                     two (2) months, or to the beginning of the current Administrative Services Agreement,
                     whichever time period is shorter;

            (c)      review, approve and distribute to all eligible Plan Members (and return to Contract
                     Administrator when necessary) all appropriate and necessary materials and documents, including
                     but not limited to. Plan Documents, summaries of benefits, identification cards, enrollment
                     forms, applications and notice forms as may be necessary for the operation of the Plan or to
                     satisfy the requirements of State or Federal laws or regulations;

           (d)       provide the Coniract Administrator with copies of any and all revisions or changes to the Plan
                     Document as soon as is reasonably known, hut no later than sixty (60) days before the effective
                     date of the changes, or as otherwise required under applicable law;

           (c)       satisfy any and all required reporting, required responses, and disclosure requirements imposed
                     by law and/or solicited from any and all governmental agencies;

           (f)       maintain bank uccounl(s) in (he name of the Plan, in a financial institution mutually agreed upon
                     by the Plan Sponsor and Contract Administrator, from which checks or drafts arc issued to cover
                     expenses ofthe Plan, hereinafter referred to as the ‘’Plan Sponsor Account;”

           (g)       provide the Coniract Administrator with any additional information incidental to the Plan, as
                     may be requested by the Coniract Administrator from time to time;

           (It)      review and respond to all final internal adverse benefit determinations as may be required in the
                     Plan Document; and

           (i)       perform any non-discrimination testing on the Plan as required by law.

           (j)      provide adequate and timely funding and/or payment to satisfy all state and/or federal
                    regulations, including but not limited to PPACA assessments, taxes, fees, and/or penalties, state
                    or other federal agency fees, assessments, and taxes, upon the applicable effective dale, whether
                    known nr unknown at the time of executing this Agreement. This provision shall survive the
                    termination of this Agreement, as Plan Sponsor is solely responsible for any applicable
                    assessments, taxes, fees and/or penalties associated with the Plan or related to the Plan Sponsor’s
                    requirements to offer coverage.

SEC H      DUTIES AND RESPONSIBILITIES OF THE CONTRACT ADMINISTRATOR

2.01       The ('onlract Admiimlralor agrees to perform the following administrative services for lire Plan Sponsor:

           (a)      assist in the preparation and printing of a Plan Document, summaries of benefits, identification
                    cards, and olher material necessary to the operation of lire Plan;

           (b)      process and adjudicate all claims presented for payment in accordance with the Plan Document,
                    including but not limited to reasonable investigatory work in determining claim eligibility, and
                    preparing and distributing benefit checks, and Explanation of Benefits to Finn Members and/or
                    service providers, as applicable;




                                                                                                                I’uge 2
 Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 95 of 156
   Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 7 of 52




            (c)       Contract Administrator shall review and respond to appeals made hy Plan Members of adverse
                      benefit determinations as may be required in the Plan Document.

            (d)      To the extent set forth in the Plan Document, CnnUact Administrator, on hchall'nf Plan Sponsor,
                     will facilitate reviews required by an Independent Review Organization (IRO). The Contract
                     Administrator will submit all documentation regarding the appeal to the IRO and work with the
                     IRO as needed to complete its review. The Contract Administrator will pass all costs of the IRO
                     review on to the Plan Sponsor as described on Schedule A. Plan Sponsor will be responsible for
                     collecting any alluwable reimbursements from the Plan Member;

            (c)      corresponding with Plan Members and their representatives regarding possible third-party
                     liability for expenses paid by the Plan on Plan Member’s behalf, as set forth in Schedule L.
                     Contract Administrator shall have no responsibility or liability for the refusal of Plan Members
                     or their representatives to reimburse the Plan for such expenses. Contract Administrator shall
                     have no obligation to take any legal action to enforce the Plan's subrogation rights:

            (f)      respond to inquiries from the Plan Sponsor, Plan Members and service providers concerning
                     requirements, procedures or benefits of tire Plan, though such information shall nut constitute a
                     determination of benefits that will be paid under the Plan or a guarantee or certification to
                     anyone that any amount will be paid. Benefit detenninations can only be made alter a complete
                     claim is submitted and fully processed by the Contract Administrator, and are subject to all
                     eligibility requirements, limitations, exclusions and other provisions in effect when a claim is
                     processed;

           (g)       maintain all claim files for the Plan in accordance with Section VI hereof;

           (h)       in addition to utilization reports, prepare and provide monthly reports of contributions received
                     from the Plan Sponsor and all disbursements made from the Plan. Standard reports dial can be
                     produced by the automated claims system in use by die Contract Administrator, will be available
                     to the Plan Sponsor. These reports will be made available only to authorized individuals who
                     will protect the privacy of such information in accordance with IUPAA and other applicable
                     laws, as amended. Unless required by law, under no conditions will the Plan Sponsor use the
                     inhumation provided In any manner that could jeopardize an individual's privacy:

           (i)       once a year, provide the Plan Sponsor with an annual summary report of the operalion of its
                     Plan;

           (j)       provide information necessary for, and assist the Plan Sponsor in, preparing reports required by
                     any local, state 01 federal government pertaining to the operation of the Plan. Additional
                     compensation shall be negotiated between the parties for any unusual repotting or disclosure
                     obligations;

           (k)       assist the Plan Sponsor with die establishment of rates and provide the Plan Sponsor with
                     information on rale structures for comparable benefit programs; and

           (l)      obtain quotations, as requested by Plan Sponsor, for policies of insurance, if available, including
                    stop-loss or excess risk coverage and/or ancillary coverages such as life and AD&D. The
                    decision to purchase any such insurance shall be made solely by Plan Sponsor. Contract
                    Administrator makes no representations or warranties regarding the adequacy of any particular
                    coverage or carrier. Contract Administrator may receive commissions or other compensation in
                    connection with Plan Sponsor's purchase of such insurance as described in the accompanying
                    disclosure Schedule.

2.02       The Plan Sponsor may contract with Con tract Administrator to provide claim payment services (inn-ill)
           for those claims which were incurred prior to the effective date of (his Agreement. A fee may be charged
           on a per transaction basis. A transaction is considered any and all activities that generate an Explanation
           of Benefit or other benefit determination.




                                                                                                                Page 3
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 96 of 156
   Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 8 of 52




 2.03       Contract Administrator shall cooperate with the Plan Sponsor in the defense of arty action arising out of
            matters related to this Agreement, The defense of any legal action involving the Plan shall not be the
            obligation of the Contract Administrator..

 2.04       Contract Administrator will perform (he function of filing the information reporting returns (Form
            1090) with the IRS under the Tax Identification Number of Contract Administrator. Both the Contract
            Administrator and the Plan Sponsor agree ill at the responsibility for said reporting is dial of the Plan
            Sponsor.

2.05       Contract Administrator and Plan Sponsor agree that any and all functions performed by Contract
           Administrator on behalf of the Plan Sponsor do not give rise (o Contract Administrator acting as a
           “fiduciary" of the Phut. Both parties agree that the Contract Administrator is not a fiduciary of or for
           the Plan; that Contract Administrator does not have discretionary authority or discretionary coiurol with
           respect to the management of the Plan; that Contract Administrator docs not exercise any authority or
           control with respect to the management or disposition of the assets of the Plan; dial Contract
           Administrator does not render investment advice; and with respect to the foregoing, the Contract
           Administrator has no authority or responsibility to do so.

SEC, lit   FEES OF THE CONTRACT ADMINISTRATOR

3.01       The Contract Administrator' shall receive consideration in accordance with Schedule A herein incorporated
           by reference or as otherwise specifically denoted on another Schedule.

3.02       The Administrative l evs must be received by the Contract Administrator on or before the lO111 day of the
           month for which they are due. The Administrative Fees described in Schedule A arc payable in advance
           and may be deducted monthly by the Contract Administrator from the Plan Sponsor Account,

3.03       If the Plan Sponsor, for any reason whatsoever, fails to make a required fee payment by the 301* day of the
           month in which it is due, the Contract Administrator may:

           fa)       after written notice to Plan Sponsor, suspend the performance of its services to the Plan Sponsor
                     until such time as the Plan Sponsor makes the proper remittance;

           (b)      charge interest to the Plan Sponsor on all past due fees at the rate of one and one-half percent
                    (I '/j%) per month or (he maximum rate allowed by low, whichever is less;

           (c)      cease retroactively to the end of the month for which lull payment was last received, all
                    adminisiralivc services; and/or

           (d)      commence termination of this Agreement in accordance with Section VIII.

3.04       In the event Contract Administrator advances any sums to a vendor or a state and/nr federal agency on
           behalf of the Plan Sponsor, Plan Sponsor agrees to immediately reimburse Contract Administrator in full
           and the remedies in Section 3.03 will apply. This provision shall survive the termination of this
           Agreement.

3.05       If the number of participants enrolled in the Plan decreases by twenty-five percent (25%) or more when
           compared to the number of participants enrolled on the effective date of (his Administrative Services
           Agreement, Contraci AdminiMraror shall have the right to prospectively adjust its administrative fee
           immediately upon written notice to the Plan Sponsor. The adjustment may be made regardless of any
           rate guarantee that may be In place for that period of time. If Plan Sponsor does not give its written
           consent within five (5) business days to the adjustment in fees, Contract Administrator may
           immediately terminate this Agreement.




                                                                                                               I’ilgc 4
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 97 of 156
  Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 9 of 52




 3.06      The Contract Administrator shall not provide or be responsible fur the expenses and cost of legal counsel,
           actuaries, certified public accountants, consulting physicians, consulting dentists, medical and other
           review charges for special claims investigations, independent medical review services or similar services
           performed for the Plan Sponsor. With the exception of independent medical reviews, die Contract
           Administrator shall not be authorized to engage such services or incur expense or cost dicrcforc without
           the consent of the Plan Sponsor. Plan Sponsor hereby consents to reimburse Contract Administrator for
           any expense or cost incurred on behalf of Lite Plan Sponsor for said independent medical review services
           as set forth on Schedule A.

3.07       If Plan Sponsor falls to pay any undisputed fee, expense, tax, assessment, penally, and/or any uther sum
           due under this Agreement, Plan Sponsor shall pay all reasonable expenses incurred by Contract
           Administrator in collecting those sums, including reasonable attorney fees and costs.

SEC IV     CLAIMS PAYMENT

4.01       On a weekly basis, or as otherwise directed by the Plan Sponsor, the Contract Administrator shall provide
           a list nf claims approved for payment under the Plan. The Plan Sponsor shall deposit sufficient funds in
           Ihc Plan Sponsor Account to cover the approved claims within five (5) business days. The Contract
           Administrator shall Issue checks from the Plan Sponsor Account to pay approved claims.

4.02       If the Plan Sponsor, for any reason whatsoever, fails to deposit sufficient funds In the Plan Sponsor
           Account within twenty (20) business days from the datcrequcsied by the Contract Administrator, or if
           Ihc Contract Administrator has reasonable concerns regarding the Plan Sponsor's ability to sufficiently
           fund claims, the Contract Administratur may immediately, with prior notice to die Plan Sponsor,
           suspend or terminate the prescription drug card (if applicable), suspend all claims paying activities,
           notify PPO networks, the DOL healthcare providers, participants, beneficiaries, and vendors, as
           applicable and/or take other necessary legal action until sufficient and timely claims funding is
           established.

4.03       Plan Sponsor acknowledges that Preferred Provider Organization (PPO) discounts may not be available
           for any claim “paid" outside of the terms of the PPO contract. Paid typically means processed, funded
           and mailed.

4.04       Plan Sponsor acknowledges that claims must be paid according to the terms of the underlying stop loss
           contract, if applicable, or the Plan Sponsor may not be reimbursed for claims that may otherwise
           qualify' for reimbursement. Paid typically means processed, funded and mailed,

4.05       The Contract Administrator shall not be responsible for any late filings, penalties, lines, taxes,
           assessments, lost PPO discounts, unrealized stop-loss reimbursements, etc., that may result liom late or
           inadequate funding (from any source), suspension or cessation of performance described herein.

4.06      Contract Administrator has no financial responsibility to the Plan Sponsor, or any other party, to pay for
          any professional, hospital or other bills related to a Member. Plan Sponsor will resolve billing and
          administrative issues directly wilh Providers. Upon request, the Contract Administrator will facilitate
          communications between Provider and Plan Sponsor to resolve billing and administrative issues.

SEC. V     LIMITS OF THE CONTRACT ADMINISTRATOR'S RESPONSIBILITY

5.01      If a claim adjudication error should be discovered, the Contract Administratur shall use diligent efforts
          toward the recovery of any loss therefrom. Contract Administrator shall not be required to initiate legal
          proceedings for any such recovery and shall have no liability for such errors, provided they are reasonable,
          made in good faith, and williin acceptable industry standards.

5.02      It is undersluod and agreed that the Contract Administrator is, and shall remain, an independent cumractor
          with respect to the services being performed and shall, for no purpose, be deemed an employee or
          fiduciary of the Plan Sponsor.




                                                                                                               Puxc -■>
 Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 98 of 156

  Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 10 of 52




 5.03      It is understood and agreed that the Contract Administrator is not a “‘Plan Sponsor". "Plan Administrator"
           or "Fiduciary" of or for the Plan within the meaning of the Employee Retirement Income Security Act of
           1974 ("ERISA") or applicable state law. Notwithstanding anything in the Agreement to the contrary, any
           delegation of authority or duties pursuant In this Agreement construed by a court of law or governmental
           agency to make the Contract Administrator such a Plan Administrator or fiduciary shall be null and void,
           and such duties are hereby retained by the Plan Sponsor. Accordingly, the services to be performed by
           Contract Adrninistratnr shall be limited to the ministerial services set forth in this Agreement and the
           performance by Contract Administrator of such services shall be subject to review by the Plnn Sponsor.

5.04       The Contract Administrator shall have no responsibility, risk, liability or obligation for the funding of the
           Plan. The responsibility and obligation for funding the Plan shall be solely and totally the responsibility of
           the Plan Sponsor. Contract Administrator shall have no linal discretionary authority or control over the
           management or disposition of Plan assets, and no authority over, or responsibility for, Plan administration.
           Contract Administrator is neither the Plan Sponsor or Plan Administrator, nor a provider of health care
           services. Contract Administrator shall have no responsibility for any insurance coverage relating to the
           Plan, Plan Members, or Plan Sponsor; or die nature or quality of professional health services rendered to
           Plan Members.

$.05       Contract Administrator and Plan Sponsor shall each be solely responsible for compliance with all laws.
           rules and regulations that arc now or hereafter applicable to each of (hem and their own pcrfonnancc
           under (his Agreement. Contract Administrator shall not be responsible for establishing or mainlaining the
           Plan or ensuring the Plan Sponsor is in compliance witli applicable Stale or Federal legal requirements,
           nor shall Contract Administrator be an entity that is responsible for payment under the Plan or for
           payment of any fees, assessments, penalties or taxes, regardless of whether such fees, assessments,
           penalties nr taxes arc assessed against die Plan, the Plan Sponsor, or die Contract Administrator on behalf
           of the Plnn Sponsor, the Plan Sponsor shall, in its sole discretion, determine die source of funding for
           such fees, assessments, penalties, or taxes, and Shall assume all liability for the appropriateness of use of
           Plan assets or Plan Sponsor general Hinds to pay such fees, assessments, penalties and taxes.

5.06       It is understood by die Plan Sponsor that the Contract Administmtor is not an insurance company,
           Investment advisor, plan administrator, fiduciary, custodian, law firm or actuarial firm.

5.07       Contract Administrator shall, when requested by Plan Sponsor, assist Plan Sponsor wilh (he application
           for stop-loss insurance including completion of required disclosure documents, If Contract Administrator
           has provided administrative services under this or a prior Agreement in die twelve (12) consecutive
           months prior to the application for stop-loss insurance then Contract Administrator will complete the
           disclosure documents based on claims it has adjudicated and information it has received through
           utilization review. If the Contract Administrator has not provided mlmimstnuive services during the
           prior twelve (12) consecutive month period, then it has no responsibility for the completeness of
           information submitted on the disclosure document.

5.08      In the event Contract Administrator does not procure stop-loss insurance for Plan Sponsor or assist Plan
          Sponsor in such procurement. Plan Sponsor shall indemnify and hold harmless Contract Administrator
          and its respective officers, partners, employees and agents from and against nny and all expenses,
          claims, settlement costs, penally, damages, judgments,, attorney's fees, actions or causes of action
          whatsoever to the extent that such results from the slop-loss carrier, stop-loss coverage, or lack thereof,
          andtor in any way connected with any act, failure to act. the performance of and/or failure to perform
          any and all obligations by or related to the stop-loss coverage selected and procured by the Plan
          Administratoi/Sponsot or its Broker/agent. This provision shall survive the termination of any
          applicable stop-loss policy and/or contract as well as this Agreement.

5.09      Contract Administrator, on behalf of the Plan Sponsor, hits agreed to perfonn the required duties and
          act as the Responsible Reporting Entity (RRE) wilh regard to and as defined by the Medicare
          Secondary Payer Mandatory Reporting Provisions in Section III of the Medicare. Medicaid, and
          SCKIP Extension Act of 2007. In the event the Contract Administrator is unable to report timely,
          accurate Information, as required by law, due to the Plan Sponsor's failure to provide timely and
          accurate information, the Plan Sponsor agrees to hold the Contract Administrator harmless and
          indemnify the Contract Administrator for any and all resulting penalties and/or damages.




                                                                                                                Puac 6
 Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 99 of 156

 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 11 of 52




 SEC. VI    RECORDS
 6.01      The Contract Administrator shall maimuin Tor seven (7) years following receipt or until they are provided
           to Plan Sponsor as provided in Section 8.04 below, in either electronic or paper form, nil records and files
           in conjunction with the administrative services to be performed hereunder. The term "records and files"
           shall include, but shall not be limited to, the claim files, unissued and canceled checks, bank statements,
           copies of stop-loss applications and contracts, and copies of the account ledger sheets of die applicable
           bank accounts.

6.02       During normal business hours, individual claim files shall be available for inspection and copying by the
           Plan Sponsor and at Hie Plan Sponsor's expense, if appropriate releases and authorizations from all
           applicable claimants are executed and presented to the Contract Administrator or an appropriate Business
           Associate Agreement is in place.

6.03       The Contract Administrator shall, within thirty (30) days following written notice from the Plan Sponsor,
           allow die Plan Sponsor, or an authorized agent, to inspect or audit relevant records and files maintained by
           the Contract Administrator, al (he administrative office of the Contract Administrator, during normal
           business hours. The Plan Sponsor shall be liable for any and all fees charged by die auditor. Any such
           agent or auditor dial lias access to the records and files maintained by the Contract Administralor shall,
           prior to beginning such inspection ur audit, sign a written Business Associate Agreement and an
           agreement regarding the use of proprietary and confidential Information and the right of the Contract
           Administrator to review and respond to the agent's or auditor's final report. Plan Sponsor agrees it will not
           contract with any entity to perform what can be categorized as a '‘contingency audit’' (in which an auditing
           firm will retain a dollar percentage fee from claims they believe have been paid in error) or "database
           audit" (in which claims ore screened against a database) of records and files maintained by Contract
           Administrator.

SEC. VII   TERM OF AGREEMENT

7.01       This agreement shall become effective al 12:01 a.m. on the 1* day of July. 2014, and shall remain in effect
           until terminated pursuant In Section VIII of this Agreement.


SEC. VHI   TERMINATION

8.01       Tins Agreement may be teiminatcd:

            (a|     by either parly by giving written notice of non-rtncwul to the other parly at least f'uny five
                    (45) days prior to the cud of the then current term;

           (b)      immediately by the non-brcaching party in the event the breaching party tails to correct a
                    material breach to the reasonable satisfaction of the non-brcaching party within fifteen (15) days
                    after the breaching parly receives written notification of breach from the non-breaching party;

           (c)      simultaneously upon the Chapter 7 bankruptcy filing of the Plan Sponsor and/or the Plan
                    Administrator;

           (d)      upon written agreement of the patties; or

           (e)      upon the termination of the Plan.

8.02       A penally for early termination will apply, equal to die Administrative Pees listed on Schedule A and
           payable for the remainder of the required forty five (45) day notice of termination.

8.03       Application of this Agreement to any slate or .jurisdiction may be prospectively discontinued by either
           patty as of the date such party determines that it will be penalized, by such state or jurisdiction, for
           performance of its responsibilities under this Agreement.




                                                                                                                Page 7
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 100 of 156
  Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 12 of 52




 8.04         Upon termination by either party, the Contract Administrator shall, within sixty (60) days, deliver to the
              Plan Sponsor a paid claims analysis, abbreviated case management summaries (if applicable), complete
              eligibility listings as well as a complete and final accounting of the financial status of the Plan if
             applicable. The cost of producing additional reports shall he the responsibility of the Plan Sponsor. The
             Contract Administrator shall retain, for seven (7) years after termination of this Agreement, all records and
              tiles, in either paper or electronic form, in accordance with standards of insurance record keeping. If the
              Plan Sponsor desires copies of all records and liles, Plan Sponsor shall allow Contract Administrator
             reasonable time in which to duplicate this material and will reimburse Contract Administrator for
             reasonable costs incurred in its retrieval and duplication. If the Plan Sponsor desires possession of the
             ■vcords and liles, the Contract Administrator shall, upon the request and at the expense of the Plan
             Sponsor, arrange for die delivery of this material to the Plan Sponsor or its authorized agent. Upon receipt
             of ail records and files, the Plan Sponsor agrees to defend, indemnify and hold harmless the Contract
             Administrator, its directors, officers, representatives and employees against any and all claims, lawsuits,
             setllemcnls. judgments, costs, penalties, damages mid liabilities, including attorneys' fees, resulting from,
             or arising out of or in connection with, any function of the Contract Administrator under this agreement or
             with a claim for benefits under Ihe Plan. Tire Plan Sponsor further understands and agrees that, upon
             receipt of the records and files, the Contract Administrator is forever released from all liability, loss or
             damage arising from any subsequent audit.

8.05         Upon termination of this Agreement, and for an additional fee, the Plan Sponsor and Contract
             Administrator may eiuer Into a subsequent agreement whereby Contract Administrator will provide run­
             out claim payment services for claims received after the termination of this Agreement, but incurred prior
             to termination of this Agreement. The Contract Administrator may require payment in advance, and
             services will he provided only lo lire extent dial Plan Sponsor provides sufficient and timely funding of
             claims payments.

8.06         Within four (4) months following termination, when requested by the Plan Sponsor, Contract
             Administrator' shall deliver to the Plan Sponsor, data related to assist the Plan Sponsor’s completion of
             Form 5500.

8.07         After termination of this Agreement and upon receipt of any funds received by the Contract Administrator
             on behalf of the Plan Sponsor, tire Contract Administrator may keep all or a portion of said funds to the
             extent that any amounts are due to the Contract Administrator for the services discussed lierein.

8.08         Upon termination of this Agreement all duties and responsibilities of the Contract Administrator shall
             cease unless specifically addressed within this agreement nr as set forth in a separate run-out Agreement.


■SF.C:. IX   MISCELLANEOUS

0.01         This Agreement shall be governed by the laws of (he State of Montana or, where applicable, Federal law.

9.02         The Cunlnicl Administrator shall indemnify and hold harmless the Plan Sponsor against any expense, loss,
             lawsuit, settlement costs, penally, damage, liability, claim cir judgment, including reasonable attorneys'
             fees, resulting from the negligent acts or omissions or willful misconduct of the Contract Administrator.
             The Plan Sponsor agrees to indemnify and hold harmless the Contract Administrator against any expense,
             loss, lawsuit, settlement costs, penalty, damage, liability, claim or judgment, including reasonable
             attorneys' fees, arising out of, or resulting from the Contract Administrator's performance of its services
             hereunder where the Contract Administrator has adhered to the framework of policies, interpretations,
             rules, practices and procedures made or established by the Plan Sponsor, or has otherwise performed its
             services without negligence or willful misconduct and. in accordance with industry practices, or is being
             considered an entity responsible for payment under tire Plan, os referenced in Federal Medicare Secondary
             Payer laws and regulations. The provisions of (his section shall apply to arbitration and all forms of
             alternative dispute resolution as well as litigation. These indemnifications shall survive the termination of
             this Agreement.

9.03         Contract Administrator shall not be responsible or obligated fui lire investment of any assets or funds of
             the Plan.




                                                                                                                  Page 8
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 101 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 13 of 52




9.04      Payments to ihe Plan, ami oilier Plan obligations., may pass through Contract Administrator's non-interest
          bearing disbursement account as a matter of convenience and for efficiency. Contract Administrator will
          incorporate sound business practices and be responsible for reasonable Internal audits. Banking charges
          incurred in the ordinary course of business will be (lie responsibility of the Contract Administrator.

9.05      Tills Agreement, together with the Schedule(s) and any Amendments, constitutes the entire Agreement
          between Contract Administrator ami Plan Sponsor with respect to the subject matter hereof, and
          supersedes all prior proposals, discussions, negotiations, and writings between the parties relating to such
          subject matter. This Agreement may only be modified in writing and executed by authorized
          representatives of both Contract Administrator and Plan Sponsor.

9.06       If any provision of this Agreement is held to be illegal or unenforceable by a court ofcompetent
          jurisdiction, the remaining provisions shall remain in effect and the illegal or unenforceable prevision shall
           be modified so as to conform to the original intent of this Agreement to the greatest extent legally
          pennissibk.

9.07      The obligations of either Contract Administrator or Plan Sponsor under this Agreement, shall be
          suspended during the continuance of any force majeure applicable to the parly. The term "force majeure”
          shall mean any cause not reasonably within the control of the party claiming suspension, including,
          without limitation, an act of Cod, industrial disturbance, war, riot, weather-related disasters, earthquake,
          governmental action, and unavailability or break down of equipment. The parly claiming suspension
          under this provision shall take reasonable steps to resume pctformance as soon as possible without
          incurring unreasonably excessive costs. If a force majeure suspension affecting one uf the parties
          continues fur mute than thirty (30) days, the other parly may elect to immediately terminate this
          Agreement by written notice on any business day thereafter.

9.08      Neither parly may assign its rights or duties under this Agreement without the prior written consent of the
          other, except that either parly may assign this Agreement to a subsidiary or affiliate of that party and may
          subcontract certain duties to non-affiliated third parties, provided that such assignments and subcuntracls
          shall not relieve such party of any obligations or liability under this Agreement. This Agreement shall be
          binding upon and inure to the benefit of the parties' respective successors and permitted assigns.

9.09     Any failure by a party to enforce or require performance by the other party of any of the terms or
         conditions of this Agreement shall not constitute a waiver or a breach of any such term or condition
         thereafter occurring.

SEC. X    PROVISIONS REQUIRED BY STATE STATUTES

10.01    Montana Code Annotated 33-17-6112 requires that the following provisions be included in this Agreement,
         t hese provisions shall be disregarded and inapplicable unless they relate to state-regulated functions
         pcrlbrmed by the Contract Administrator for this particular Plan.

         (a)       All insoiance charges or premiums collected by the Conti act Administrator, on behalf of the
                   Plan Sponsor, and return premiums received from the Plan Sponsor, shall be held by the
                   Comracl Administrator in n fiduciary capacity. Sttch funds shall be immediately remitted to the
                   person entitled in them or deposited promptly in a fiduciary bank account established and
                   maintained by the Contract Administrator. The Contract Administrator shall cause the bank, in
                   which the fiduciary account is maintained, to keep records clearly recording the deposits in and
                   withdrawals liom such account on behalf of Ihe Plan Sponsor. The Contract Administrator shall
                   promptly obtain and keep copies of all such records and, upon request of the Plan Sponsor, shall
                   furnish copies of such records pertaining to deposits and withdrawals on behalf of the Plan
                   Sponsor.

                   The Contract Administrator shall not pay any claim by withdrawals from such fiduciary account.
                   Withdrawals from such account shall be made, as provided in this agreement, for:

                             (I)       remittance to the Plan Sponsor;
                             (?.)      deposit in an account maintained in the name of the Plan Sponsor;
                             (3)       transfer to and deposit in a claims paying account;



                                                                                                                Pape >J
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 102 of 156

 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 14 of 52




                                      (4)      payment of commissions, fees, or charges; or
                                      (5)      remittance of return premiums to the person entitled to the premium.

                  (h)       Any policies, certillcsites, booklets, termination notices, or other written communications         i
                            delivered by the Plan Sponsor to the Contract Administrator for delivery to Plan Members shall      i
                            be delivered promptly after receipt of instructions to do so.

                  (c)       Compensation to the Contract Administrator where the Contract Administrator adjusts or settles
                            claims, shall in no way be contingent on claim experience. This shall not prevent the
                            compensation of the Contract Administrator from being based on premiums or charges collected
                            or number of claims paid or processed.

SEC. XI           DISPUTE RESOLUTION

11.01             Plan Sponsor and Contract Administrator will meet and confer in an attempt to resolve any dispute
                  arising out of or relating to this Agreement. A dispute not resolved within 60 days of this meeting will
                  be submitted to mediation, which will be held In Billings, Montana in accordance with the American
                  Arbitration Association (“AAA'’) Rules of Procedure for Mediation. A single mediator, cither mutually
                  selected by the parties or AAA and having at least 10 years' legal experience in healthcare, including
                  but not limited to self-funding and ERISA, will mediate the dispute. If the dispute is not resolved
                  through mediation, the parties will be free to pursue alt legal and equitable remedies otherwise
                  available, provided, however that any action taken or remedy sought must be initiated within one year
                  of the parlies’ first meeting to resolve the dispute.

SEC. XM           SCHEDULES TO THE AGREEMENT

12.01              I'hc Schedules attached hereto, become part of the body of tills Agreement, and are herein incorporated by
                  reference when selected by the Plan Sponsor. Schedules or Amendments subsequently executed by both
                  parties and attached hereto, shall become pait of the body of this Agreement and incorporated herein.

IN WITNESS THEREOF the Parties hereto sign their names as duly authorized officers and have executed this Agreement.




PLAN SPONSOR:                                                  CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc./                         Employee Benefit Management Services. Inc.
Steven Roberts Original Desserts. LI.C.

                                                               By.      ________

                                                               Its:     President




                                                                                                                      Page 10
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 103 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 15 of 52




                                                 SCHEDULE A

                                                       FEES


A.    In accordance with Section HI of the Administrative Services Agreement, the Plan Sponsor agrees to pay to the
      Contract Administrator the following Administrative Pecs:




B.   Plan Sponsor agrees to remit the following amounts to Contract Administrator or its designee for services performed
     by certain vendors on behalf of the Plan Sponsor or Plan. Unless noted otherwise in Section C below. Contract
     Administrator shall forward all amounts received to the appropriate vendor or vendor account.




C.   The Plan Sponsor acknowledges and agrees that the Contract Administrator may receive additional compensation in
     connection with services provided to Plan Sponsor from sources other than the Plan Sponsor or Plan. Conlracl
     Administrator may receive any of the following:

     1. Wrap Networks:

     The Contract Administrator contracts with wrap network arrangements for discounted pricing of non-network
     claims. Il'a wrap network is utilized on claims for Plan Sponsor. Ihe Contract Administrator will retain a portion of
     the fee to offset administrative expenses including claims data analysis, RDI Routing and processing services.

     2. Claims Negotiation Services:

      I he Contract Administrator contracts with certain entities to perform large claim negotiation services, if a large
     claim negotiation service is utilized on claims for Plan Sponsor’s Plan, the Contract Administrator will retain a
     percentage of Ihe total savings realized and paid by Plan Sponsor under Section B up to a maximum of 25%, for
     claims processing and coordination, and rclutcil communications with the provider. Plan participant and applicable
     carriers.




                                                                                                                 Page 11
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 104 of 156
     Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 16 of 52




         J. PBiVI Services and Audit Support:

         The Contract Administrator contracts with PBM vendors to provide prescription drug benefits for Plan Sponsor’s
         Plan, in conjunction with the services provided to Plan Sponsor by the PBM. Contract Administrator provides client
         support services, benefit design assistance, auditing services, data Integration services, On line Health portal and
         decision support, PBM Contract Negotiation, PBM market check analysis, implementation and benefit setup
         transfer, member communication development, data files, plan consultation, appeals coordination, coordinated
         review of medical necessity in certain instances, issue resolution support and coordination, eligibility audits, real
         time/ same day updates to online health portal, and other related suppott services. For F.BMS Preferred PBM
         vendors, the Contract Administrator receives funding directly from the PBM vendor for such service support.

 D.     Plan Sponsor authorizes Contract Administrator to deduct the administrative fees for each month from the Plan
         Sponsor Account. The Contract Administrator shall also be authorized to deduct any applicable taxes, fees,
         assessments and or penalties from the Plan Sponsor Account upon prior notice to the Plan Sponsor.

Er.      A binder fee of N/A representing the first month's estimated fees shall be payable on or before the effective date of
         this Agreement.

F.       An initial one-time set-up fee of N/A for eligibility loading, plan building and other services, shall be payable prior
         to commencement of services imtler this agreement.




H.       Additional Administrative Fees may be reflected on the applicable Schedule.

i.       The fee and Rites outlined in Schedule A shall be renewed and revised as necessary, but in no event less than
         annually to be mutually acceptable to both patties.

Effective Date: July I. 2014


PLAN SPONSOR:                                                   CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc./




                CFO




                                                                                                                RECEIVED ~
                                                                                                              JAN4 <2 2015
                                                                                                            EBMS - Billings
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 105 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 17 of 52




                                                       SCHEDULE B


                                                           COBRA

The Plan Sponsor requests that the Contract Administrator provide certain services in compliance with the requirements of the
Consolidated Budget Reconciliation Act (COBRA) as amended, and all related regulations with respect to the Plan Sponsor's
COBRA responsibilities in consideration of the following:


DUTIES AND RESPONSIBILITIES OF PLAN SPONSOR

    A.   Notify the Contract Administrator in writing, of all Plan Members eligible under the Plan.

    B.   Notify the Contract Administrator of certain qualifying events, in writing, within thirty (30) days of the occurrence
         of a qualifying event, including but not limited to a covered employee's end of employment, a covered employee's
         reduction of hours of employment, death of a covered employee, commencement of a proceeding in bankruptcy
         with respect to die employer, or the covered employee becoming entitled to Medicare benefits (under Part A, Part B,
         or both). Said Notice shall contain sufficient information to satisfy the requirements as sel forth in the Act.

    C.   Forward any necessary information and/or documentation on to Contract Administrator applicable to a Plan
         Participant and/or a Plan Beneficiary and a Qualifying Event.

    0.   Assist Contract Administrator in obtaining any necessary information and/or documentation applicable to a Plan
         Participant and/or Plan Beneficiaiy.

    E.   Notify Contract Administrator of any Plan Participant and/or Plan Beneficiary address change.

    F.   If applicable, forward the necessary COBRA premium on to the Contract Administrator.

    G.   Report any deficiencies or unmet requirements to the IRS on Form 4980(b).

    H.   From time to time, additional notices may be required by federal or state law. Plan Sponsor is responsible for
         providing these additional notices. Contract Administrator will provide the notices for an additional fee to be
         determined.

DUTIES AND RESPONSIBILITIES OF CONTRACT ADMINISTRATOR

    A.   Upon receipt of complete eligibility documentation. Contract Administrator shall provide each Plan Participant and
         all applicable Plan Beneficiaries with written initial notice of his or her continuation coverage rights under the Plan.

    B.   Following notice of a Qualifying Event. Contract Administrator will notify all Qualified Beneficiaries of
         continuation coverage rights and premium amounts.

   C.    Contract Administrator shall receive elections and premiums from Qualified Beneficiaries, track all premium
         payments received, and provide telephonic assistance for inquiries on COBRA benefits.

   D.    Contract Administrator shall notify Qualified Beneficiaries of rate changes, the unavailability of COBRA, and
         COBRA termination.

COMPENSATION




                                                                                                                        Pago 13
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 106 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 18 of 52




Effective Dite: Juiv I.-20I4


PLAN SPONSOR;                            CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.
Steven Roberts Qrteinat ftoserts. LLC.




                                                                   I        ^   ^   I
                                                                   i EBMS - Bilungs 1
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 107 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 19 of 52




                                                    SCHEDULE C

                                FIDUCIARY DISCLOSURE STATEMENT

 A.   Prohibited Transaction Class exemption 84-24 (PTB 84-24), as issued by tire Department ui'Uibor, permits the
       receipt of reasonable compensation by certain enumerated interested parties for services rendered if proper
       disclosure is given and the transaction is approved by appropriate independent Plan fiduciaries. PTE 84-24 requires
       that the tnuisactinn be at arm's length and in the best interest of Plan participants. This notice serves to satisfy the
       disclosure requirements of PTE 84-24, if applicable to Plan Sponsor.

       1,        Description of Transaction:
                 Excess-loss Reinsurance Contract
                 Life Insurance

       2.        Name of Insurer:
                 Stop Loss Insurance Services. Inc.
                 Lincoln Financial Group

       1,         X     The Contract Administrator is not affiliated with Ihe Insurer whose contract is being
                 recommended and is not limited by any agreement with the Insurer.

                 ___        The Contract Administrator is affiliated with the Insurer whose contract is being recommended
                 or is limited by an agreement with the Insurer. Explain:

       4.        Sales Commission (expressed as a percentage of gross annual premiums). If ovenide commissions apply,
                 explain below:

                0%

       5.       Description of any additional charges, fees, discounts, penalties or adjustment incurred by the Plan or
                which may be incurred by ihe Plan under the insurance company policy or contract.

      i>.       Contract Administrator may receive additional compensation from the Insurer in the I'onn of a production
                bonus, service fees, override commissions or a profit sharing arrangement. Such compensation may be
                based upon Conuact Administrator's potential volume uf business with the Insurer, the overall profitability
                of ihe Insurer's business, or oilier similar factors. The amount of such additional compensation, if any,
                svill not be known until the end of the agreement period with the Insurer, Information regarding such
                additional compensation, insofar as it relates to the Plan, will be available for the Plan fiduciaries' review
                allcr such amounts have been determined.

Q.    Contract Administrator may receive interest from banks on account balances, and compensation from
      phaimaceutical manufacturers, health care providers, managed care service providers. PPOs, HMOs. large case
      negotiators, etc. Stich compensation may be based upon utilization of related products and services. Contract
      Administrator will retain such compensation to the extent necessary to reasonably compensate Contract
      Administrator for its costs resulting from such utilization. The amount nf such additional compensation, if any, will
      be known only periodically. Upon the Plan Sponsor's reasonable request, information regarding such additional
      compensation, insolar as it relates to the Plan, will be available for the Plan Sponsor's review alter such amounts
      have been determined.

C,    The Contract Administratoi will forward to tlte Plan Sponsor I (10% of all rebates received from the Plan Sponsor's
      contracted PBM. Plan Sponsor acknowledges and agrees (hat in the event Plan Sponsor fails to timely fund any
      claim obligations, as set forth in the Agreement or the applicable PBM Agreement, Contract Administrator may,
      alter written notice to ihe Plan Sponsor, withhold any and all rebates from Plan Sponsor and apply said rebates to
      the unfunded claims.
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 108 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 20 of 52




I hereby acknowledge that, in my capacity as an independent fiduciary with authority to act on behalf of the Plan, I have
received the above information concerning the above transactions and I approve the transactions on behalf of the Plan. 1 am
not an insurance agent or broker, pension consultant or Insurance company Involved in the transaction. Further, I will not
receive any compensation or other consideration, directly or indirectly, for my own personal account from any party dealing
with the Plan in connection with the transaction.

Effective Date: July I.20H


PLAN SPONSOR:                                                  CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.                          Employ                               'ices, Inc.


                                                               By:

Its:           CI=Z>                                           Its:




                                                                                                                  ;/•



                                                                                                                          .BlU.'voSj
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 109 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 21 of 52




                                                      SCHEDULE E

                                                  HIPAA SERVICES

The Contract Administrator will provide services with respect to the Plan Sponsor’s responsibilities in compliance with (lie
require mails of the Health Insurance Portability and Accountability Act of 1996 (HIPAA). as amended, and all related
regulations in consideration oflhe following:

DUTIES AND RESPONSIBILITIES OE PLAN SPONSOR

To ensure correct HIPAA Certificates of Creditable Coverage, Plan Sponsor shall submit, in a timely manner and in writing,
complete and accurate employment, health and coverage data to Contract Administrator.

DUTIES AND RESPONSIBILITIES OF CONTRACT ADMINISTRATOR

A.       Issue certificates of coverage to those who, based upon data provided by Plan Sponsor, lose coverage under the
         Plan.

B.       Issue certificates of coverage to those who elect COBRA, then cease to be covered by the COBRA continuation
         coverage provided by the Plan.

C.       Issue certificates of coverage to dtose who request such certificate, but no later than twenty-four (24) months after
         cessation of coverage as set forth in the preceding two paragraphs.

D.       Meet all HIPAA/HITECH Privacy, Security, and Administrative Simplification requirements that pertain to a
         Business Associate.

COMPENSATION
A.      The Contract Administrator shall be authorized to deduct the administration fees for each month from the Plan
        Sponsor Account.

B.      The fee structure shall be renewed annually and revised to be mutually acceptable to both parties.


Rffective-Datc: July 1.2014


PLAN SPONSOR:                                                   CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.                           Employee BenefR^paggirim Services, Inc.
Stcvonjialwh (Irigiiml Desserts. LI.C.




                CLFO




                                                                                                                       »**• •


                                                                                                              ;                  * 'Vc,*',
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 110 of 156

Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 22 of 52




                                                   SCHEDULE D
                                           CAREUNK ADDENDUM


The Conrad Administralur shall provide and Plan Sponsor shall pay lor certain cost management services described in this
Schedule D for the benefit of Plan’s Sponsor’s health benefit plan:


         A- UTILIZATION MANAGEMENT

             Inpatient: Review actual or scheduled Admissions and. using clinical criteria, determine the medical
             necessity, conduct concurrent reviews and provide discharge planning, based upon the information provided
             to CAREI.INK, and provide certification, as appropriate.

             Outpatient: Review actual or scheduled: (i) eledive outpatient same-day surgeries; (ii) elective outpatient
             diagnostic procedures, including invasive; (iii) outpatient cominuing services such as physical therapy,
             occupational therapy, speech therapy, home health care, hysterectomies, spinal surgeries, cancer treatments,
             dialysis, genetic testing, hospice, injcdables and durable medical equipment (Items in excess of $2,000.00).

                  a.   PRE-ADMISSION COUNSELING.

                       Case Managers will provide telephonic counseling services to Covered Persons who have
                       an inpatient, elective surgery and arc not already enrolled in Case Management or
                       Maternity Management. This service includes education on proper preparation for the
                       hospital admission and recovery process and referral to other seivices, including Case
                       Management when appropriate. CAREI.INK must receive three business days advance
                       notice ul'lhe scheduled admission,

                  b.   POST-DISCHARGE COUNSELING

                       Case Managers will provide telephonic counseling services to members after being
                       discharged from the hospital to the home setting, excluding maternity cases, 23-hour
                       observation Case Management cases and members already enrolled in Case Management.
                       This service includes assessment of member’s health status, review of post-discharge
                       instructions and medication, education on signs and symptoms of adverse effects of the
                       procedure, and referral to other services, including Case Management when appropriate.


        B- CASE MANAGEMENT

             Case Management is a collaborative process to assess, plan, implement, coordinate, monitor and evaluate
             the options and services required to meet a Covered Person’s health needs. If Plan Sponsor or the
             reinsurance carrier request case management services outside of the parameters set nut by the program, an
             additional hourly fee will be charged.

        C. MATERNITY MANAGEMENT

             A review of maternity cases to assess the risk level in such cases, to perform specialized management
             services coordinating the delivery of prenatal health care services, to provide educational materials and
             counseling, to serve as a liaison between the Covered Person and Providers, to monitor and encourage the
             mother-to-be’s compliance with appropriate prenatal health care.

        D. TELKDOC

              Covered Persons are provided with unlimited 24/7 access to licensed physicians by phone, secure e-mail,
              video and mobile app.

        E. MISCELLANEOUS

            Upon request of the Plan Sponsor, and as mutually agreed to by the parties. Contract Administrator will
            create customized reports and make changes to standard reports, correspondence, documents or other
            materials for an houi ly charge
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 111 of 156
Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 23 of 52




Plan Sponsor acknowledges and agrees that neither Contract Administrator nor any external vendor that might perform the
services outlined in Schedule D shall have no right, obligation, or liability to paitlcipate in the determination of what care or
treatment is rendered to a Covered Person or how such care or treatment shall be rendered. The decisions to obtain or deliver
any health care service are solely between a Covered Person and his or her treating healthcare provider.

Effective Date: .JutvX.20.14 __


PLAN SPONSOR:                                                    CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.                                                                        i. Inc.




                CFV




                                                                                                                       m
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 112 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 24 of 52




                                                    SCHEDULE H

                                                       miBeneflts
                                                                                                                                     i


 Plan Sponsor desires to access employee/plan participant claim and eligibility information through miBenetits, the
 EBMS on-line portal.

Plan Sponsor agrees to hold all information that comes within its control strictly confidential, and provide all
reasonable physical, electronic and procedural safeguards to prevent unauthorized disclosure of such intbrmation.
Furthermore, Plan Sponsor agrees to comply with all applicable Federal and State laws and/or regulations regarding
the security and confidentiality of such information including, but not limited to, any regulations, standards or rules
propagated under the authority of the Gramm-Leach-Bliley Act and (he Health Insurance Portability and
Accountability Act of 1996 (HIPAA), IIIPAA privacy and security and the Health Information and Technology Act
(HITECH).

The Plan Sponsor agrees to hold harmless and indemnify the Contract Administrator against any expense, loss, lawsuit,
settlement costs, penalty, damage, liability, claim or judgment, including reasonable attorneys' fees, arising out of, or
resulting from Plan Sponsor's access to. disclosure and use of such inlbmiation and/or failure to comply with the
provisions of this schedule. These indemnifications shall survive the termination of this Agreement.

Contract Administrator is authorized to release a password enabling access, to:

                    flC-Rl                      (name)                         f1L*M                             ttA'/e*
                           ^ReXovv^ftitlc)                                         V. P .                                       -S
     3 6p        £*Plk.*£*- fi-d   (maiiing address)                            ^786 Titve-*-              A»o.</
      ■5«Ju»-5~r cA ~W3 9ef                                                     A»-r.r^   CD                9»0 ((

     t- P i g E t (gHocycig f                   (e-innil address)
                                                                                   FA              WAVeS             # r-ifll**f

The following password configuration is being given:

         One password for all divisions/locations


Effective Date: July 1.2014


PLAN SPONSOR:                                                CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc,                        Employee Benefit ^JdnpgCjyeift Services, Inc.
Steven Roberts Original Desserts. 1,1,0.

                                                             By:

                                                             Its:      President




                                                                                                                   t * * • .<


                                                                                                             IEBV-3 -
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 113 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 25 of 52




                                                    SCHEDULE L

                                          THIRD PARTY RECOVERY

The Plan Sponsor requests that the Contract Administrator provide certain services in order to protect the assets of the Plan
in the event any recovery is available from a third party source.

DUTIES AND RESPOIVSIBILITICSOF PLAN SPONSOR

    A.   The Plan Sponsor agrees that Contract Administrator shall provide third parly recovery services to the Plan... Plan
         Sponsor agrees that it will furnish all information it may possess regarding claims subject to third party recovery.

    R.   Certain cases will require referral to an outside attorney and additional legal work beyond the scope of the
         services contemplated by this Schedule. The Plan Sponsor agrees that engagement of an outside attorney shall be
         the Plan's responsibility and that upon engagement of such, the Contract Administrator shall cooperate with the
         outside attorney but will have no further obligation to pursue recovery.

    C.   The Plan Administrator shall timely respond to settlement offers presented by Contract Administralor.

    D.   The Plan Administrator shall have the right to terminate the pursuit and/or recovery efforts against a third party,
         the participant, or any other liable parly at any time.

DUT IES AND RESPONSIBILITIES OP CONTRACT ADMINISTRATOR

    A.   The Contract Administrator shall provide tltlrd party recovery services necessary to pursue the Plan’s equitable
         interests including the initial determination as to whether a third party action exists, supervision, follow-up and
         closure. If the Plan Sponsor docs not agree to the course of recovery action proposed by lire Contract
         Administrator, the Contract Administrator shall have no further obligation or liability whatsoever for the
         recovery and reimbursement of the Plan’s equitable interests. Services such as filing an action in State or Federal
         Court are beyond the scope of the services contemplated by this Agreement.

    B.   The Contract Administralor may engage such outside consultants and services as the Contract Administrator
         deems neccssmy to pursue the Plan’s interests. Fees of such outside consultants and services shall nor be the
         responsibility of the Plan, without its prior written consent.

    C    The Contract Administrator agrees to provide summary status reports of subrogation and third party recovery
         upon r equest of the Plan Sponsor.

    D.   The Conti act Administrator agrees that it shall have no authority to compromise the Plan's equitable intcicsu in
         excess of Ten Thousand (SI 0,000) without consent of the Plan Sponsor.

    E.   Plan Sponsor hereby giants Comma Administrator authority to accept settlement of the Plan’s equitable interests
         for offers received between Two Thousand One ($2,001) and Ten Thousand ($10,000) Dollars without the Plan
         Sponsor's specific consent, if tire settlement offer is more than or equal to sixty-six percent of the Plan's
         equitable interests. Offers less than sixty-six percent will be presented to the Plan Sponsor for its review.

   F.    The Contract Administrator shall have no obligation to pursue the Plan’s equitable interests between One ($1)
         and Two T housand ($2,000) Dollars. If the Contract Administrator does pursue such an interest on the Plan’s
         behalf, die Plan Sponsor agrees that the Contract Administrator shall have the authority to compromise the lien
         and accept settlement on the Plan’s behalf.
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 114 of 156
Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 26 of 52




COMPENSATION


                                                                                4



Effective Date: July I. 20L4


PLAN SPONSOR:                           CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.   Employee Benefit Maprfgi   ices, Inc.
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 115 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 27 of 52




                                                       SCHEDULE P

                     HOLD HARMLESS AND INDEMNIFICATION AGREEMENT
                              STOP LOSS/ADVANCE FUNDING

 With the understanding that the Contract Administrator is relying upon the representations made by the Plan Sponsor in
 the Administrative Services Agreement and as set forth below in this Schedule, the Plan Sponsor hereby represents and
 warrants the following:

       1.   Plan Sponsor Is responsible tor establishing and maintaining the Plan, complying with all applicable laws and
            regulations, and retains sole and final discretionary authority to manage and administrate the affairs of its Plan.

       2.   Plan Sponsor shall procure stop-loss coverage at levels sufficient to ensure the financial viability of the Plan and
            shall monitor ond maintain the funding at a level necessary to ensure prompt payment of all expenses eligible
            under the Plan.

       3.   tf the Plan Sponsor elects to utilize (he advance funding feature of its stop-loss policy, the Plan Sponsor agrees to
            assume any and all liability resulting from the use of that advanced funding feature. Such liability may include,
            but is not limited to, the loss of a negotiated PPO discount amount, the loss of a negotiated case rate, and/or a
            violation of state or federal regulations regarding the time period for payment of claims.

       4.   Plan Sponsor hereby indemnifies -and holds harmless Contract Administrator, including its respective officers,
            employees and agents, from and against any and all expenses, losses, lawsuits, claims, settlement costs, penalties,
            damages, judgments, attorney's fees, actions or causes of action whatsoever to the extent that such results from
            the delay or denial in claims payment resulting from the stop-loss carrier's advance funding feature and/or in any
            way is connected with any act, failure lo act, the performance of and/or failure to perform any and all obligations
            by or related to the stop-loss carrier and/or the advance funding feature utilized by the Plan Sponsor or its agent.

This Hold Harmless and Indemnification Agreement shall survive the termination of any applicable stop-loss policy and/or
contract as well as the Administrative Services Agreement between the parties hereto.

Effective Date: July 1.21114


PLAN SPONSOR:                                                     CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.                                                           (cm Services, Inc.
Steven Roberts Original Dcssens, IJ 0.




Its:             CPO                                              Its:      President




                                                                                                                ED'VC' - ,TiL,.'vrr'!
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 116 of 156
     Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 28 of 52




                                                  SCHEDULE A

                                                        FEES


A.     In accordance with Section III of the Administrative Services Agreement, the Plan Sponsor agrees to pay to the
       Contract Administrator the following Administrative Fees:




B.     Plan Sponsor agrees to remit the following amounts to Contract Administrator or its designee for services performed
       by certain vendors on behalf of the Plan Sponsor or Plan. Unless noted otherwise in Section C below, Contract
       Administrator shall forward all amounts received to the appropriate vendor or vendor account.




C.     The Plan Sponsor acknowledges and agrees that the Contract Administrator may receive additional compensation in
       connection with services provided to Plan Sponsor from sources other than the Plan Sponsor or Plan. Contract
       Administrator may receive any of the following:

       1. Wrap Networks:

       The Contract Administrator contracts with wrap network arrangements for discounted pricing of non-network
       claims. If a wrap network is utilized on claims for Plan Sponsor, the Contract Administrator will retain a portion of
       the fee to offset administrative expenses including claims data analysis, EDI Routing and processing services.

       2. Claims Negotiation Services:

       The Contract Administrator contracts with certain entities to perform large claim negotiation services. If a large
       claim negotiation service is utilized on claims for Plan Sponsor’s Plan, the Contract Administrator will retain a
       percentage of the total savings realized and paid by Plan Sponsor under Section B up to a maximum of 25%, for
       claims processing and coordination, and related communications with the provider, Plan participant and applicable
       carriers.
       Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 117 of 156
       Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 29 of 52




         3. PBM Services and Audit Support:

         The Contract Administrator contracts with PBM vendors to provide prescription drug benefits for Plan Sponsor’s
         Plan. In conjunction with the services provided to Plan Sponsor by the PBM, Contract Administrator provides client
         support services, benefit design assistance, auditing services, data integration services, On line Health portal and
         decision support, PBM Contract Negotiation, PBM market check analysis, implementation and benefit setup
         transfer, member communication development, data files, plan consultation, appeals coordination, coordinated
         review of medical necessity in certain instances, issue resolution support and coordination, eligibility audits, real
         time/ same day updates to online health portal, and other related support services. For EBMS Preferred PBM
         vendors, the Contract Administrator receives funding directly from the PBM vendor for such service support.

 D.      Plan Sponsor authorizes Contract Administrator to deduct the administrative fees for each month from the Plan
         Sponsor Account. The Contract Administrator shall also be authorized to deduct any applicable taxes, fees,
         assessments and or penalties from the Plan Sponsor Account upon prior notice to the Plan Sponsor.

E.       A binder fee of N/A representing the first month's estimated fees shall be payable on or before the effective date of
         this Agreement.

F.       An initial one-time set-up fee of N/A for eligibility loading, plan building and other services, shall be payable prior
         to commencement of services under this agreement.




H.       Additional Administrative Fees may be reflected on the applicable Schedule.

I.       The fee and rates outlined in Schedule A shall be renewed and revised as necessary, but in no event less than
         annually to be mutually acceptable to both parties.

Effective Date: July 1, 2015


PLAN SPONSOR:                                                   CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc./                           Employee Benefit Management Services, Inc.
Steven Roberts Original Desserts, LLC.

By:      _________________________                               By:      _________________________

Its:                                                             Its:      President
    Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 118 of 156
         Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 30 of 52




                                                       SCHEDULER


                                                           COBRA

The Plan Sponsor requests that the Contract Administrator provide certain services in compliance with the requirements of the
Consolidated Budget Reconciliation Act (COBRA) as amended, and all related regulations with respect to the Plan Sponsor's
COBRA responsibilities in consideration of the following:


DUTIES AND RESPONSIBILITIES OF PLAN SPONSOR

    A.    Notify the Contract Administrator in writing, of all Plan Members eligible under the Plan.

    B.    Notify the Contract Administrator of certain qualifying events, in writing, within thirty (30) days of the occurrence
          of a qualifying event, including but not limited to a covered employee’s end of employment, a covered employee’s
          reduction of hours of employment, death of a covered employee, commencement of a proceeding in bankruptcy
          with respect to the employer, or the covered employee becoming entitled to Medicare benefits (under Part A, Part B,
          or both). Said Notice shall contain sufficient information to satisfy the requirements as set forth in the Act.

    C.    Forward any necessary information and/or documentation on to Contract Administrator applicable to a Plan
          Participant and/or a Plan Beneficiary and a Qualifying Event.

    D.    Assist Contract Administrator in obtaining any necessary information and/or documentation applicable to a Plan
          Participant and/or Plan Beneficiary.

    E.    Notify Contract Administrator of any Plan Participant and/or Plan Beneficiary address change.

    F.    If applicable, forward the necessary COBRA premium on to the Contract Administrator.

    G.    Report any deficiencies or unmet requirements to the IRS on Form 4980(b).

    H.    From time to time, additional notices may be required by federal or state law. Plan Sponsor is responsible for
          providing these additional notices. Contract Administrator will provide the notices for an additional fee to be
          determined.

    I.    Plan Sponsor shall indemnify Contract Administrator for errors made in manual eligibility updates to other vendors
          when Plan Sponsor has chosen manual over the electronic option.



DUTIES AND RESPONSIBILITIES OF CONTRACT ADMINISTRATOR

    A.    Upon receipt of complete eligibility documentation. Contract Administrator shall provide each Plan Participant and
          all applicable Plan Beneficiaries with written initial notice of his or her continuation coverage rights under the Plan.

    B.    Following notice of a Qualifying Event, Contract Administrator will notify all Qualified Beneficiaries of
          continuation coverage rights and premium amounts.

    C.    Contract Administrator shall receive elections and premiums from Qualified Beneficiaries, track all premium
          payments received, and provide telephonic assistance for inquiries on COBRA benefits.

    D.    Contract Administrator shall notify Qualified Beneficiaries of rate changes, the unavailability of COBRA, and
          COBRA termination.

    E.    If applicable, Contract Administrator shall transmit eligibility updates to designated vendors.
       Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 119 of 156
       Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 31 of 52




COMPENSATION




Effective Date: July 1.2015



PLAN SPONSOR:                            CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.    Employee Benefit Management Services, Inc.
Steven Roberts Original Desserts, LLC.

By:      _________________________       By:     _________________________

Its:     ______________________          Its:    President
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 120 of 156
     Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 32 of 52


                                                    SCHEDULEC
                                FIDUCIARY DISCLOSURE STATEMENT

A.     Prohibited Transaction Class Exemption 84-24 (PTE 84-24), as issued by the Department of Labor, permits the
       receipt of reasonable compensation by certain enumerated interested parties for services rendered if proper
       disclosure is given and the transaction is approved by appropriate independent Plan fiduciaries. PTE 84-24 requires
       that the transaction be at arm's length and in the best interest of Plan participants. This notice serves to satisfy the
       disclosure requirements of PTE 84-24, if applicable to Plan Sponsor.

       1.       Description of Transaction:
                Excess-loss Reinsurance Contract
                Life Insurance

       2.       Name of Insurer:
                Ootum Health - UHI
                Lincoln Financial Group

       3.         X     The Contract Administrator is not affiliated with the Insurer whose contract is being
                 recommended and is not limited by any agreement with the Insurer.

                __         The Contract Administrator is affiliated with the Insurer whose contract is being recommended
                or is limited by an agreement with the Insurer. Explain:

       4.        Sales Commission (expressed as a percentage of gross annual premiums). If override commissions apply,
                 explain below:

                0%

       5.       Description of any additional charges, fees, discounts, penalties or adjustment incurred by the Plan or
                which may be incurred by the Plan under the insurance company policy or contract.

       6.       Contract Administrator may receive additional compensation from the Insurer in the form of a production
                bonus, service fees, override commissions or a profit sharing arrangement. Such compensation may be
                based upon Contract Administrator's potential volume of business with the Insurer, the overall profitability
                of the Insurer's business, or other similar factors. The amount of such additional compensation, if any,
                will not be known until the end of the agreement period with the Insurer. Information regarding such
                additional compensation, insofar as it relates to the Plan, will be available for the Plan fiduciaries' review
                after such amounts have been determined.

B.     Contract Administrator may receive interest from banks on account balances, and compensation from
       pharmaceutical manufacturers, health care providers, managed care service providers, PPOs, HMDs, large case
       negotiators, etc. Such compensation may be based upon utilization of related products and services. Contract
       Administrator will retain such compensation to the extent necessary to reasonably compensate Contract
       Administrator for its costs resulting from such utilization. The amount of such additional compensation, if any, will
       be known only periodically. Upon the Plan Sponsor’s reasonable request, information regarding such additional
       compensation, insofar as it relates to the Plan, will be available for the Plan Sponsor’s review after such amounts
       have been determined.

C.     The Contract Administrator will forward to the Plan Sponsor 100% of all rebates received from the Plan Sponsor’s
       contracted PBM. Plan Sponsor acknowledges and agrees that in the event Plan Sponsor fails to timely fond any
       claim obligations, as set forth in the Agreement or the applicable PBM Agreement, Contract Administrator may,
       after written notice to the Plan Sponsor, withhold any and all rebates from Plan Sponsor and apply said rebates to
       the unfunded claims.
       Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 121 of 156

       Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 33 of 52

I hereby acknowledge that, in my capacity as an independent fiduciary with authority to act on behalf of the Plan, I have
received the above information concerning the above transactions and 1 approve the transactions on behalf of the Plan. I am
not an insurance agent or broker, pension consultant or insurance company involved in the transaction. Further, I will not
receive any compensation or other consideration, directly or indirectly, for my own personal account from any party dealing
with the Plan in connection with the transaction.

Effective Date: July 1.2015



PLAN SPONSOR:                                                 CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.                         Employee Benefit Management Services, Inc.
Steven Roberts Original Desserts, LLC.

By:                                                           By:

Its:                                                          Its:      President
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 122 of 156
      Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 34 of 52

                                                   SCHEDULE D

                                           CARELINK ADDENDUM


The Contract Administrator shall provide and Plan Sponsor shall pay for certain cost management services described in this
Schedule D for the benefit of Plan’s Sponsor’s health benefit plan:


         A. UTILIZATION MANAGEMENT
              Inpatient: Review actual or scheduled Admissions and, using clinical criteria, determine the medical
              necessity, conduct concurrent reviews and provide discharge planning, based upon the information provided
              to CARELINK, and provide certification, as appropriate.

              Outpatient: Review actual or scheduled: (i) elective outpatient same-day surgeries; (ii) elective outpatient
              diagnostic procedures, including invasive; (iii) outpatient continuing services such as physical therapy,
              occupational therapy, speech therapy, home health care, hysterectomies, spinal surgeries, cancer treatments,
              dialysis, genetic testing, hospice, injectables and durable medical equipment (items in excess of $2,000.00).

                  a.   PRE-ADMISSION COUNSELING

                       Case Managers will provide telephonic counseling services to Covered Persons who have
                       an inpatient, elective surgery and are not already enrolled in Case Management or
                       Maternity Management. This service includes education on proper preparation for the
                       hospital admission and recovery process and referral to other services, including Case
                       Management when appropriate. CARELINK must receive three business days advance
                       notice of the scheduled admission.

                  b.   POST-DISCHARGE COUNSELING

                       Case Managers will provide telephonic counseling services to members after being
                       discharged from the hospital to the home setting, excluding maternity cases, 23-hour
                       observation Case Management cases and members already enrolled in Case Management.
                       This service includes assessment of member’s health status, review of post-discharge
                       instructions and medication, education on signs and symptoms of adverse effects of the
                       procedure, and referral to other services, including Case Management when appropriate.


         B. CASE MANAGEMENT

             Case Management is a collaborative process to assess, plan, implement, coordinate, monitor and evaluate
             the options and services required to meet a Covered Person's health needs. If Plan Sponsor or the
             reinsurance, carrier request case management services outside of the parameters set out by the program, an
             additional hourly fee will be charged.


         C. MATERNITY MANAGEMENT

              A review of maternity cases to assess the risk level in such cases, to perform specialized management
              services coordinating the delivery of prenatal health care services, to provide educational materials and
              counseling, to serve as a liaison between the Covered Person and Providers, to monitor and encourage the
              mother-to-be’s compliance with appropriate prenatal health care.

         D. TELEDQC
               Covered Persons are provided with unlimited 24/7 access to licensed physicians by phone, secure e-mail,
               video and mobile app.

         E. MISCELLANEOUS

              Upon request of the Plan Sponsor, and as mutually agreed to by the parties, Contract Administrator will
              create customized reports and make changes to standard reports, correspondence, documents or other
              materials for an hourly charge.
       Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 123 of 156
       Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 35 of 52


Plan Sponsor acknowledges and agrees that neither Contract Administrator nor any external vendor that might perform the
services outlined in Schedule D shall have no right, obligation, or liability to participate in the determination of what care or
treatment is rendered to a Covered Person or how such care or treatment shall be rendered. The decisions to obtain or deliver
any health care service are solely between a Covered Person and his or her treating healthcare provider.


Effective Date: July 1.2015


PLAN SPONSOR:                                                     CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.                             Employee Benefit Management Services, Inc.
Steven Roberts Original Desserts, LLC.

By:      __________________________                               By:      ________

Its:     ________________________                                 Its:      President
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 124 of 156
         Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 36 of 52

                                                     SCHEDULE L

                                          THIRD PARTY RECOVERY

The Plan Sponsor requests that the Contract Administrator provide certain services in order to protect the assets of the Plan
in the event any recovery is available from a third party source.

DUTIES AND RESPONSIBILITIES OF PLAN SPONSOR

    A.    The Plan Sponsor agrees that Contract Administrator shall provide third party recovery services to the Plan. Plan
          Sponsor agrees that it will furnish all information it may possess regarding claims subject to third party recovery.

    B.    Certain cases will require referral to an outside attorney and additional legal work beyond the scope of the
          services contemplated by this Schedule. The Plan Sponsor agrees that engagement of an outside attorney shall be
          the Plan’s responsibility and that upon engagement of such, the Contract Administrator shall cooperate with the
          outside attorney but will have no further obligation to pursue recovery.

    C.    The Plan Administrator shall timely respond to settlement offers presented by Contract Administrator.

    D.    The Plan Administrator shall have the right to terminate the pursuit and/or recovery efforts against a third party,
          the participant, or any other liable party at any time.

DUTIES AND RESPONSIBILITIES OF CONTRACT ADMINISTRATOR

    A.    The Contract Administrator shall provide third party recovery services necessary to pursue the Plan’s equitable
          interests including the initial determination as to whether a third party action exists, supervision, follow-up and
          closure. If the Plan Sponsor does not agree to the course of recovery action proposed by the Contract
          Administrator, the Contract Administrator shall have no further obligation or liability whatsoever for the
          recovery and reimbursement of the Plan’s equitable interests. Services such as filing an action in State or Federal
          Court are beyond the scope of the services contemplated by this Agreement.

    B.    The Contract Administrator may engage such outside consultants and services as the Contract Administrator
          deems necessary to pursue the Plan’s interests. Fees of such outside consultants and services shall not be the
          responsibility of the Plan, without its prior written consent.

    C.    The Contract Administrator agrees to provide summary status reports of subrogation and third party recovery
          upon request of the Plan Sponsor.

    D.    The Contract Administrator agrees that it shall have no authority to compromise the Plan’s equitable interests in
          excess of Ten Thousand ($10,000) without consent of the Plan Sponsor.

    E.    Plan Sponsor hereby grants Contract Administrator authority to accept settlement of the Plan’s equitable interests
          for offers received between Two Thousand One ($2,001) and Ten Thousand ($10,000) Dollars without the Plan
          Sponsor’s specific consent, if the settlement offer is more than or equal to sixty-six percent of the Plan’s
          equitable interests. Offers less than sixty-six percent will be presented to the Plan Sponsor for its review.

    F.    The Contract Administrator shall have no obligation to pursue the Plan’s equitable interests between One ($1)
          and Two Thousand ($2,000) Dollars. If the Contract Administrator does pursue such an interest on the Plan’s
          behalf, the Plan Sponsor agrees that the Contract Administrator shall have the authority to compromise the lien
          and accept settlement on the Plan’s behalf.
       Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 125 of 156
       Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 37 of 52

COMPENSATION




Effective Date: July 1.2015


PLAN SPONSOR:                            CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.    Employee Benefit Management Services, Inc.
Steven Roberts Original Desserts, LLC.

By:      _________________________       By:     _________________________

Its:     ______________________          Its:    President
       Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 126 of 156
        Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 38 of 52

                                                       SCHEDULE P


                    HOLD HARMLESS AND INDEMNIFICATION AGREEMENT
                                        STOP LOSS/ADVANCE FUNDING

With the understanding that the Contract Administrator is relying upon the representations made by the Plan Sponsor in
the Administrative Services Agreement and as set forth below in this Schedule, the Plan Sponsor hereby represents and
warrants the following:

       1.   Plan Sponsor is responsible for establishing and maintaining the Plan, complying with all applicable laws and
            regulations, and retains sole and final discretionary authority to manage and administrate the affairs of its Plan.

       2.   Plan Sponsor shall procure stop-loss coverage at levels sufficient to ensure the financial viability of the Plan and
            shall monitor and maintain the funding at a level necessary to ensure prompt payment of all expenses eligible
            under the Plan.

       3.   If the Plan Sponsor elects to utilize the advance funding feature of its stop-loss policy, the Plan Sponsor agrees to
            assume any and all liability resulting from the use of that advanced funding feature. Such liability may include,
            but is not limited to, the loss of a negotiated PPO discount amount, the loss of a negotiated case rate, and/or a
            violation of state or federal regulations regarding the time period for payment of claims.

       4.   Plan Sponsor hereby indemnifies and holds harmless Contract Administrator, including its respective officers,
            employees and agents, from and against any and all expenses, losses, lawsuits, claims, settlement costs, penalties,
            damages, judgments, attorney's fees, actions or causes of action whatsoever to the extent that such results from
            the delay or denial in claims payment resulting from the stop-loss carrier’s advance funding feature and/or in any
            way is connected with any act, failure to act, the performance of and/or failure to perform any and all obligations
            by or related to the stop-loss carrier and/or the advance funding feature utilized by the Plan Sponsor or its agent.

This Hold Harmless and Indemnification Agreement shall survive the termination of any applicable stop-loss policy and/or
contract as well as the Administrative Services Agreement between the parties hereto.

Effective Date: July 1.2015



PLAN SPONSOR:                                                     CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.                              Employee Benefit Management Services, Inc.
Steven Roberts Original Desserts, LLC.

By:         _________________________                              By:      _________________________

Its:                                                               Its:     President
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 127 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 39 of 52




                                                 SCHEDULE A

                                                        FEES


A.    In accorilaiiLc with Section 111 of (lie Adminislralivc Services Agreement, (he Plan Sponsor agrees to pay to the
      Contract Administrator tlie following Administrative Fees:




B.     Plan Sponsor agrees to remit the following amounts to Contract Administrator or its designee for services performed
      by certain vendors on behalf of the Plan Sponsor or Plan. Unless noted otherwise in Section C below, Contract
      Administrator shal I forward all amounts received to the appropriate vendor or vendor account.




     The Plan Sponsor acknowledges and agrees that the Contract Aiiministiator may leceivc additional compensation in
     connection with services provided to Plan Sponsor from sources other than the Plan Sponsor or Plan. Contract
     Administrator may receive any of the following:

     1. Wrap Networks:

     The Contract Administrator contracts with wrap network arrangements for discounted pricing of non-network
     claims. If a wrap network is utilized on claims for Plan Sponsor, the Contract Administrator will retain a portion of
     the fee to offset administrative expenses including claims data analysis, FDI Routing and processing services.

     2. Claims Negotiation Services:

     The Contract Administrator contracts with certain entities to perform large claim negotiation services, or will
     provide those same seivices through Contract Administrator’s staff. If a large claim negotiation seivice is utilized
     on claims for Plan Sponsor’s Plan, the Contract Administrator will retain a portion of (he Claims Negotiation
     Seivices fee paid by Plan Sponsor and described in Section B for claims processing and coordination, and related
     communications with the provider, Plan participant and applicable carriers. If Contract Administrator does not
     utilize an outside vendor to perforin the negotiation. Contract Administrator shall retain the full Claims
     Negotiation Services fee as described in Section B.
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 128 of 156
     Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 40 of 52




         3. PBM Services and Audit Support:

         The Contract Administrator contracts with PBM vendors to provide prescription drug benefits for Plan Sponsor’s
         Plan. In conjunction with the services provided to Plan Sponsor by die PBM. Contract Administrator provides client
         support services, benefit design assistance, auditing services, data integration services, On line Health portal and
         decision support, PBM Contract Negotiation, PBM market check analysis, implementation and benefit setup
         transfer, member communication development, data files, plan consultation, appeals coordination, coordinated
         review of medical necessity in certain instances, issue resolution support and coordination, eligibility audits, real
         lime/ same day updates to online health portal, and other related support services. For CBMS Preferred PBM
         vendors, the Contract Administrator receives funding directly from the PBM vendor for such service support.


D.       Plan Sponsor authorizes Contract Administrator to deduct the administrative fees for each month from the Plan
         Sponsor Account. The Contract Administrator shall also be authorized to deduct any applicable taxes, fees,
         assessments and or penalties from the Plan Sponsor Account upon prior notice (o the Plan Sponsor.

E.       A binder fee oft N/A         representing the first month's estimated fees shall be payable on or before the effective
         date of this Agreement.

F.      An initial one-time set-up fee oft N/A    for eligibility loading, plan building and oilier services, shall be payable
        prior to commencement of services under this agreement.




H.       Additional Administrative Fees may be reflected on the applicable Schedule.

I.       The tee and rates outlined in Schedule A shall be renewed and revised as necessary, but in no event less than
         annually to be mutually acceptable to both parties.

Effective Date: July 1.2016


PLAN SPONSOR.                                                  CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc. / Steven Roberts
Original Desserts, LLC

i* rAfl/rut
ik  // fL jyov cX&v
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 129 of 156

Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 41 of 52



                                                       SCHEDULE B


                                                           COBRA

The Plan Sponsoi requests thul llie Conlraci Adminislralor provide certain services in compliance with the requirements ul'the
Consolidated Budget Reconciliation Act (COBRA) as amended, and all related regulations with respect to the Plan Sponsor's
COBRA responsibilities in consideration of the following:

DUTIES AND RESPONSIBILITIES OF PLAN SPONSOR

    A.    Notify the Contract Administrator in writing, of all Plan Members eligible under the Plan.

    B.   Notify the Contract Administrator of certain qualifying events, in writing, within thirty (30) days of the occurtence
         of a qualifying event, including but not limited to a covered employee's end of employment, a covered employee’s
         reduction of hours of employment, death of a covered employee, commencement of a proceeding in bankruptcy
         with respect to the employer, nr the covered employee becoming entitled to Medicare benefits (under Part A, Part B,
         or both). Said Notice shall contain sufficient information to satisfy the requirements as set forth in the Act.

    C.   Forward any necessary information ami/or documentation on to Contract Administrator applicable to a Plan
         Participant and/or a Plan Beneficiary and a Qualifying Event.

    D.   Assist Contract Administrator in obtaining any necessary Information and/or documentation applicable to a Plan
         Participant and/or Plan Beneficiary.

    E.   Notify Contract Administrator of any Plan Participant and/or Plan Beneficiary address change.

    F.   Ifapplicable, forward the necessary COBRA premium on to the Conlract Administratort,

    0.   Report any deficiencies or unmet requirements to the IRS on Form 4980(b).

    H.   From lime to lime, additional notices may be required by federal or state law. Plan Sponsor is responsible for
         providing these additional notices. Contract Administrator will provide the notices for an additional fee to be
         determined.

    1.   Plan Sponsor shall indemnify Contract Administrator for emirs made in manual eligibility updates to other vendors
         when Plan Sponsor has chosen manual over the electronic option.


DUTIES AND RESPONSIBILITIES OF CONTRACT ADMINISTRATOR

    A.   Upon receipt of complete eligibility documentation, Conlract Administrator shall provide each Plan Participant and
         all applicable Plan Beneficiaries with written initial notice of his or her continuation coverage rights under the Plan.

   B.    Following notice ot a Qualifying Event, Contract Administrator will notify all Qualified Beneficiaries of
         continuation coverage rights and premium amounts.

   C.    Contract Administrator shall receive elections and premiums from Qualified Beneficiaries, track all premium
         payments received, and provide telephonic assistance for inquiries on COBRA benefits.

   D.    Contract Administrator shall notify Qualified Beneficiaries of rate changes, the unavailability of COBRA, and
         COBRA termination.

   E.    If applicable, Contract Administrator shall transmit eligibility updates to designated vendors.


COMPENSATION

   A.    Contract Administrator shall retain 2% of the applicable premium ofthose who elect and pay COBRA.

   B.    Contract Administrator shall be authorised to deduct the administration fees for each month from the Plan Sponsor
         Account.
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 130 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 42 of 52




      C.   A binder fee of S N/A     representing the first month's estimated fees shall be payable on or before the effective
           date of this Agreement

      D. The fee structure shall be renewed annually and revised to be mutually acceptable to both parties.

Effective Dale: July 1.2016


PLAN SPONSOR:                                                    CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc. / Steven Roberts
Original Desserts, LLC

By.                                    \UJLA
to
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 131 of 156
     Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 43 of 52



                                                      SCHEDULE C

                                  FIDUCIARY DISCLOSURE STATEMENT

 A.     Prohibited Transaction ('lass Exemption 84-24 (PTF. 84-241, as issued by the Department of t.abor, permits the
         receipt of reasonable compensation by certain enumerated interested parties for services rendered if proper
         disclosure is given amt the transaction is approved by appropriate independent Plan fiduciaries. PTE 84-24 requires
         that the transaction be at amt's length and in (he best interest of Plan participants. This notice serves to satisfy the
         disclosure requirements of PTE 84-24, if applicable to Plan Sponsor.

         1.        Excess-loss Reinsurance Contract
                   Life Insurance

         2.        Name of Insurer:
                   Ootum Health - UHI
                   Lincoln Financial Group

         3.        J<_    The Contract Administrator is not affiliated with the Insurer whose contract is being
                   recommended and is not limited by any agreement with the Insurer.

                   ___        The Contract Administrator Is affiliated with the Insurer whose contract is being recommended
                   or is limited by an agreement with the Insurer. Explain:

         4.        Sales Commission (expressed as a percentage of gross annual premiums). If override commissions apply,
                   explain below:

                   0%

         5.        Description of any additional charges, fees, discounts, penalties or adjustment incurred by the Plan or
                   which may be incurred by the Plan under the insurance company policy or contract.

         6.       Contract Administrator may receive additional compensation from the Insurer in the form of a production
                  bonus, service fees, override commissions or a profit sharing arrangement. Such compensation may be
                  based upon Contract Administrator's potential volume of business with the Insurer, the overall profitability
                  of the Insurer's business, or other similar factors. The amount of such additional compensation, if any,
                  will not be known until the end of (he agreement period with (he Insurer. Infonualien regarding such
                  additional compensation, insofar as it relates to the Plan, will be available for the Plan fiduciaries' review
                  after such amounts have been determined.

B.      Contract Administrator may receive compensation From pharmaceutical manufacturers, health care providers,
        managed care service providers, PPOs, HMOs, large case negotiatois, etc. Such compensation may be based upon
        utilization of related products and services. Contract Administrator will retain such compensation (o the extent
        necessary to reasonably compensate Contract Administrator for its costs resulting from such utilization. The
        amount of such additional compensation, if any, will be known only periodically. Upon the Plan Sponsor’s
        reasonable request, information regarding such additional compensation, Insofar as it relates to the Plan, will be
        available for the Plan Sponsor's review after such amounts have been determined.

C.      The Contract Administrator will forward to the Plan Sponsor 100% of all rebates received from the Plan Sponsor's
        contracted PBM. Plan Sponsor acknowledges and agrees that in the event Plan Sponsor fails to timely fund any
        claim obligations, as set forth in the Agreement or the applicable PBM Agreement, Contract Administrator may,
        after written notice to the Plan Sponsor, withhold any and all rebates from Plan Sponsor and apply said rebates to
        the unfunded claims.

D.      Contract Administrator utilizes non-interest bearing bank accounts as claims paying accounts and does not earn any
        compensation on balances that may exist in such accounts.

E.      Contract Administrator may use a bank purchase card or credit card as a means to advance payment on the Plan
        Sponsor’s behalf to a healthcare provider for services provided to an enrolled Plan Participant. Contract
        Administrator may utilize this payment mechanism to secure a more favorable discount on a claim or to satisfy a
        prompt pay requirement. Plan Sponsor acknowledges that these bank purchase cards or credit cards may offer
        certain benefits to the cardholder for use of the card (i.c. cash back or airline mileage) and that Contract
        Administrator will retain these benefits to offset fees and costs associated with the use of these cards.
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 132 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 44 of 52




     K.   Comract Administrator utilizes outside vendors to provide electronic payment services for claims payment. If a
          vendor retains a portion of tire merchant processing fees or electronic payment fees paid by the provider to offset the
          vendor's costs associated with the transaction. Contract Administrator may receive a portion of such retained fees
          up to a maximum of‘15% for administrative support services.

    I hereby acknowledge that, in my capacity as an independent fiduciary with authority to act on behalf of the Plan, I have
    received the above infonnation concerning the above transactions and I approve the transactions on behalf of the Plan. I
    am not an insurance agent or broker, pension consultant nr insurance company involved in the transaction. Further, I will
    not receive any compensation or other consideration, directly or indirectly, for my own personal account from any party
    dealing with the Plan in connection with the transaction.

Effective Date: July .] . 2016


PLAN SPONSOR:                                                     CONTRACT ADMINISTRATOR:
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 133 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 45 of 52



                                                   SCHEDULE D
                                           CARELINK ADDENDUM


The Contract Administrator shall provide and Plan Sponsor shall pay for certain cost management services described in this
Schedule D for the benefit of Plan’s Sponsor’s health benefit plan:


         A. UTILIZATION MANAGEMENT

              Inpatient: Review actual or scheduled Admissions and, using clinical criteria, determine the medical
              necessity, conduct concurrent reviews and provide discharge planning, based upon the information provided
              to CARELINK, and provide certification, as appropriate.

              Outpatient: Review actual or scheduled: (i) elective outpatient same-day surgeries; (ii) elective outpatient
              diagnostic procedures, including invasive; (iii) outpatient continuing services such as physical therapy,
              occupational therapy, speech therapy, home health care, hysterectomies, spinal surgeries, cancer treatments,
              dialysis, genetic testing, hospice, injectables and durable medical equipment (items in excess of $2,000.00).

                  a.   PRE-ADMISSION COUNSELING

                       Case Managers will provide telephonic counseling services to Covered Persons who have
                       an inpatient, elective surgery and are not already enrolled in Case Management or
                       Maternity Management. This service includes education on proper preparation for the
                       hospital admission and recovery process and referral to other services, including Case
                       Management when appropriate. CARELINK must receive three business days advance
                       notice of the scheduled admission.

                  b.   POST-DISCHARGE COUNSELING

                       Case Managers will provide telephonic counseling services to members after being
                       discharged from the hospital to the home setting, excluding maternity cases, 23-hour
                       observation Case Management cases and members already enrolled in Case Management
                       This service includes assessment of member's health status, review of post-discharge
                       instructions and medication, education on signs and symptoms of adverse effects of the
                       procedure, and referral to other services, including Case Management when apprapriate.

        B. CASE MANAGEMENT

             Case Management is a collaborative process to assess, plan, implement, cuordinale, monitor and evaluate
             the options and services required to meet a Covered Person's health needs, if Plan Sponsor or the
             reinsurance carrier request case management services outside of the parameters set out by the program, an
             additional hourly fee will be charged.


        C.    MATERNITY MANAGEMENT

             A review of maternity cases to assess the risk level in such cases, to perform specialized management
             services coordinating the delivery of prenatal health care services, to provide educational materials and
             counseling, to serve as a liaison between the Covered Person and Providers, to monitor and encourage the
             mothcr-to-bc’s compliance with appropriate prenatal health care.

        D. TELEDOC

              Covered Persons are provided with unlimited 24/7 access to licensed physicians by phone, secure e-mail,
              video and mobile app.

        E. MISCELLANEOUS

             Upon request of the Plan Sponsor, and as mutually agreed to by the parties, Contract Administrator will
             create customized reports and make changes to standard reports, correspondence, documents or other
             materials for an hourly charge.
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 134 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 46 of 52




Plan Sponsor acknowledges and agrees thai neither Contract Administrator nor any external vendor that might perform the
services outlined in Schedule D shall have no right, obligation, or liability to participate in the determination of what care or
treatment is rendered to a Coveted Person or how such care or treatment shall be tendered. Tire decisions to obtain or deliver
any health care service arc solely between a Covered Person and his or her treating healthcare provider.

Effective Date: July I. 2016


PLAN SPONSOR:                                                    CONTRACT ADMINISTRATOR;
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 135 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 47 of 52




                                                   SCHEDULE K

                                               CAFETERIA PLANS

The Plan Sponsor requests that the Contract Administrnior provide certain services in order to allow employees to
select among cash compensation and certain non-taxablc benefits, namely coverage under one or more benefits
programs maintained by Plan Sponsor. Plan Sponsor intends that the Plan qualify as a cafeteria plan under Section 125
and 129 of the Code and that the benefits provided under the Plan be eligible for exclusion from Federal income tax.

DUTIES AND RESPONSIBILITIES OF PLAN SPONSOR

         A.       Plan Sponsor shall establish separate Benefits Accounts based on the elections made by each
                  employee. Contributions shall be credited to the proper Benefits Accounts of each employee.

         B.      Plan Sponsor shall provide to the Contract Administrator any employment records of any employee
                 and dependent eligible to participate under the Plan. Such records shall include any information the
                 Contract Administrator may need for the proper administration of the Plan.

        C.       Plan Sponsor shall have a Plan Document and Summary Plan Description to describe the benefits
                 available to the employees.

        D.       Plan Sponsor shall be responsible for all required reporting or disclosure requirements to the IRS,
                 employees, or any other entity as required by applicable law, including but not limited to the Form
                 5500.

        E.       Plan Sponsor shall be solely responsible for the use of employee salary reduction contributions in a
                 manner consistent with applicable IRS and Treasury regulatory guidance, including forfeitures.

        F.       Plan Sponsor shall be responsible for any non-discrimination testing required for the Plan.

DUTIES AND RESPONSIBILITIES OF CONTRACT ADMINISTRATOR

        A.       Contract Administrator shall process claims received from Participants of the Plan pursuant to the
                 appropriate Plan Document.

        R.      Contract Administrator shall respond to inquiries from Participants or employers.

        C.       Contract Administrator shall adopt and apply rules or procedures to insure the orderly and efficient
                 administration of the Plan. Contract Administrator shall use its best efforts to ensure such rules or
                 procedures comply with applicable Internal Revenue Code, or IRS and/or Treasury published
                 guidance and technical bulletins, and industry standard interpretations of such guidance.

        D.       Contract. Administrator shall provide Plan Sponsor with information it may require in connection
                 with the Plan.

        E.       Contract Administrator shall report to the Plan Sponsor, or any party designated by the Plan Sponsor,
                 after the end of each Plan year regarding the administration of the Plan, and to report any significant
                 problems as to the administration of the Plan and to make recommendations for modifications as to
                 procedures and benefits, or any other change which might insure the efficient administration of the
                 Plan.

        F.       Contract Administrator shall perform its duties in a reasonable manner, consistent with applicabje
                 law and industry standard interpretations of published guidance, on a non-discriminatory basis and
                 shall apply uniform rules to all Participants similarly situated under the Plan.

       G.        Contract Administrator shall provide COBRA Continuation Coverage, if applicable, for eligible
                 employees and dependents and shall advise said Participants of the terms and conditions of such
                 continuation coverage.

       H.       Contract Administrator shall provide a debit card to Plan Participants through an authorized vendor.
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 136 of 156
  Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 48 of 52




COMPENSATION




Effective Date: .July l. 2016-


PLAN SPONSOR:                                            CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc. / Steven Roberts
Original Desserts. LLC

By:

Its:
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 137 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 49 of 52




                                                    SCHEDULF, L
                                         THIRD PARTY RECOVERY
The Plan Sponsor requests that the Contract Administrator provide certain services in order to protect the assets of the Plan
in the event any recovery is available from a third party source. .

DUTIES AND RESPONSIBILITIES Oh PLAN SPONSOR

    A. The Plan Sponsor agrees that Contract Administrator shall provide third party recovery services to the Plan. Plan
       Sponsor agrees that it will fumish all information it may possess regarding claims subject to third patty recovery.

    B.   Certain cases will require referral to an outside attorney and additional legal work beyond the scope of the
         services contemplated by this Schedule. The Plan Sponsor agrees that engagement of an outside attorney shall be
         the Plan's responsibility and that upon engagement of such, the Contract Administrator shall cooperate with the
         outside attorney but will have no further obligation to pursue recovery.

    C.   The Plan Administrator shall timely respond to settlement offers presented by Contract Administrator.

    D.   The Plan Administrator shall have the right to terminate the pursuit and/or recovery efforts against a third party,
         the participant, or any other liable party at any time.

DUTIES AND RESPONSIBILITIES OF CONTRACT ADMINISTRATOR

    A.   The Contract Administrator shall provide third party recovery services necessary to pursue the Plan’s equitable
         interests including the initial determination as to whether a third party action exists, supervision, follow-up and
         closure. If the Plan Sponsor docs not agree to the course of recovery action proposed by the Contract
         Administrator, the Contract Administrator shall have no further obligation or liability whatsoever for the
         recovery and reimbursement of the Plan’s equitable interests. Services such as filing an action In State or Federal
         Court are beyond the scope of the services contemplated by this Agreement..

    B.   The Contract Administrator may engage such outside consultants and services as the Contract Administrator
         deems necessary to pursue the Plan’s interests. Fees of such outside consultants and services shall not be the
         responsibility of the Plan, without its prior written consent.

    C.   The Contract Administrator agrees to provide summary status reports of subrogation and third party recovery
         upon request of (he Plan Sponsor.

    D.   The Contract Administrator agrees that it shall have no authority to compromise the Plan's equitable interests in
         excess ofTert Thousand ($10,000) without consent of the Plan Sponsor.

    E.   Plan Sponsor hereby grants Contract Administratoi authotity to accept settlement of the Plan’s equitable interests
         for otters received between Two Thousand One ($2,001) and Ten Thousand ($10,000) Dollars without the Plan
         Sponsor’s specific consent, if the settlement offei is more than or equal to sixty-six percent of the Plan’s
         equitable interests. Offers less than sixty-six percent will be presented to the Plan Sponsor for its review.

   F.    The Contract Administrator shall have no obligation to pursue the Plan’s equitable interests between One ($1)
         and Two Thousand ($2,000) Dollars. If the Contract Administrator does pursue such an interest on the Plan’s
         behalf, the Plan Sponsor agrees that the Contract Administrator shall have the authority to compromise the lien
         and accept settlement on the Plan’s behalf.
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 138 of 156
   Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 50 of 52




COMPENSATION




Effective Date: July 1.2016


PLAN SPONSOR:                                            CONTRACT ADMINISTRATOR;

Monterey Peninsula Horticulture, Inc. / Steven Roberts
Original P*'“-*/*1 r             ^           *

By:

Its:
                    ttf-tUAJLfon,
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 139 of 156
 Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 51 of 52




                                                     SCHEDULE P
                  HOLD HARMLESS AND INDEMNIFICATION AGREEMENT
                           STOP LOSS/ADVANCE FUNDING

With the understanding that the Contract Administrator is relying upon the representations made by the Plan Sponsor in
the Administrative Services Agreement and as set forth below in this Schedule, the Plan Sponsor hereby represents and
warrants the following:

     1.   Plan Sponsor is responsible for establishing and maintaining the Plan, complying with all applicable laws and
          regulations, and retains sole and final discretionary authority to manage and administrate the affairs of its Plan.

    2.    Plan Sponsor shall procure stop-loss coverage at levels sufficient to ensure the financial viability of the Plan and
          shall monitor and maintain the funding at a level necessary to ensure prompt payment of all expenses eligible
          under the Plan.

    3.    If the Plan Sponsor elects to utilize the advance funding feature of its stop-loss policy, the Plan Sponsor agrees to
          assume any and all liability resulting from (he use of that advanced funding feature. Such liability may include,
          but is not limited to, the loss of a negotiated PPO discount amount, the loss of a negotiated case rate, and/or a
          violation of state or federal regulations regarding the lime period for payment of claims.

    4.    Plan Sponsor hereby indemnifies and holds harmless Contract Administrator, Including its respective officers,
          employees and agents, from and against any and all expenses, losses, lawsuits, claims, .settlement costs, penalties,
          damages, judgments, attorney's fees, actions or causes of action whatsoever to the extent that such results from
          the delay or denial in claims payment resulting from the stop-loss earner's advance funding feature and/or in any
          way is connected with any act, failure to act, the performance of and/or failure to perform any and all obligations
          by or related to the stop-loss carrier and/or the advance funding feature utilized by the Plan Sponsor or its agent.

This Hold Harmless and Indemnification Agreement shall survive the termination of any applicable stop-loss policy and/or
contract as well as the Administrative Services Agreement between the parties hereto.

Effective Date: July 1.2016


PLAN SPONSOR:

Monterey Peninsula Horticulture, Inc. / Steven Roberts                                                       Inc.




                                                                 Us:      President
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 140 of 156
       Case 5:17-cv-07076-VKD Document 71-1 Filed 02/22/19 Page 52 of 52


 1                                CERTIFICATE OF SERVICE

 2
              I certify that a true and correct copy of the foregoing was served on all
 3
     counsel of record by electronic service through the Clerk of the Court’s CM/ECF
 4
     filing system on February 22, 2019.
 5
 6
 7   Dated: February 22, 2019                     /s/ Bernard Given
                                                  Bernard Given
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                        _____________________ 3____________________
     17408088.1           DECLARATION OF J. MATTHEW JOHNSON IN SUPPORT OF
     231426-10003                       MOTION TO DISMISS
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 141 of 156
        Case 5:17-cv-07076-VKD Document 71-2 Filed 02/22/19 Page 1 of 3


 1 DANIEL A. PLATT (SEN 132665)
     dplatt@loeb.com
 2   /arrmjR pels (sen 294802)
     afels@loeb.com
 3   LOEB & LOEB LLP
     10100 Santa Monica Blvd., Suite 2200
 4   Los Angeles, CA 90067
     Telephone: 310.282.2000
 5   Facsimile: 310.282.2200
 6   Attorneys for Third Party Defendant
     EMPLOYEE BENEFIT
 7   MANAGEMENT SERVICES, INC.
 8
 9                                 UNITED STATES DISTRICT COURT

10                NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

11
12   SALINAS VALLEY MEMORIAL                         Case No.: 5:17-cv-07076-VKD
     HEALTHCARE SYSTEM,
13                                                   Hon. Mag. Judge Virginia K.
                      Plaintiff,                     DeMarchi
14
              vs.                                    Date: April 2, 2019
15                                                   Time: 10:00 a.m.
     MONTEREY PENINSULA                              Place: Courtroom 2
16   HORTICULTURE, INC. d/b/a
     ROCKET FARMS; MONTEREY                          [PROPOSEDIORDER
17   PENINSULA HORTICULTURE,                         GRANTING THIRD-PARTY
     INC./STEVEN ROBERTS, ORIGINAL                   DEFENDANT EMPLOYEE
18   DESSERTS, LLC EMPLOYEE                          BENEFIT MANAGEMENT
     BENEFIT PLAN; EMPLOYEE                          SERVICES, INC.’S MOTION TO
19   BENEFIT MANAGEMENT                              DISMISS MONTEREY
     SERVICES, INC.; ANASAZI                         PENINSULA HORTICULTURE,
20   MEDICAL PAYMENT SOLUTIONS,                      INC.’S THIRD-PARTY
     INC. d/b/a ADVANCED MEDICAL                     COMPLAINT PURSUANT TO
21   PRICING SOLUTIONS;                              FED. R. CIV. P. 12(B)(6)

22                    Defendants.                    Complaint Filed: December 13, 2017
                                                     Trial Date: None Set
23
24
25
26
27
28

     17409858.1
     231426-10003
                               [PROPOSED] ORDER GRANTING MOTION TO DISMISS
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 142 of 156
        Case 5:17-cv-07076-VKD Document 71-2 Filed 02/22/19 Page 2 of 3


 1                                    [PROPOSED! ORDER

 2            The motion to dismiss third-party plaintiff Monterey Peninsula Horticulture,
 3   Inc.’s third-party Complaint (the “Motion”) filed by third-party defendant
 4   Employee Benefit Management Services, Inc. (“EBMS”) came on for hearing on
 5   April 2, 2019, at 10:00 am, in Courtroom 2 of the above-entitled Court, the
 6   Honorable Magistrate Judge Virginia K. DeMarchi presiding.
 7            After full consideration of the Motion, as well as the evidence and points and
 8   authorities submitted herewith, the Court GRANTS EBMS’s motion. EBMS is
 9   hereby DISMISSED from the third-party complaint.
10
11            IT IS SO ORDERED
12
13   Dated: _______________ , 2019                 _________________________________
                                                   Hon. Virginia K. DeMarchi
14                                                 United States District Court Magistrate
                                                   Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                            _______________________ 1_______________________
     17409858.1
     231426-10003
                            [PROPOSED] ORDER GRANTING MOTION TO DISMISS
     Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 143 of 156
        Case 5:17-cv-07076-VKD Document 71-2 Filed 02/22/19 Page 3 of 3

 1                                CERTIFICATE OF SERVICE
 2
              I certify that a true and correct copy of the foregoing was served on all
 3
     counsel of record by electronic service through the Clerk of the Court’s CM/ECF
 4
     filing system on February 22, 2019.
 5
 6
 7   Dated: February 22, 2019                     /s/Bemard Given
                                                  Bernard Given
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                            _______________________ 2_______________________
     17409858.1
     231426-10003
                             [PROPOSED] ORDER GRANTING MOTION TO DISMISS
Case 5:20-cv-01660-NC Document 10 Filed 04/06/20 Page 144 of 156




             EXHIBIT 4
                                        Case
                                         Case5:20-cv-01660-NC
                                              5:17-cv-07076-LHKDocument 1098Filed
                                                                 Document         04/06/20
                                                                               Filed 06/21/19Page 145
                                                                                               Page   of 12
                                                                                                    1 of 156




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     SALINAS VALLEY MEMORIAL                           Case No. 17-CV-07076-LHK
Northern District of California




                                         HEALTHCARE SYSTEM,
 United States District Court




                                  13                                                       ORDER GRANTING EBMS’S MOTION
                                                        Plaintiff,
                                                                                           TO DISMISS MONTEREY’S THIRD
                                  14                                                       PARTY COMPLAINT WITHOUT
                                                 v.
                                                                                           LEAVE TO AMEND
                                  15
                                         MONTEREY PENINSULA                                Re: Dkt. No. 71
                                  16     HORTICULTURE, INC., et al.,
                                  17                    Defendants.

                                  18
                                              Plaintiff Salinas Valley Memorial Healthcare System (“Salinas Valley” ) sues Defendants
                                  19
                                       Monterey Peninsula Horticulture, Inc. (“Monterey”) and the Monterey Horticulture / Steven
                                  20
                                       Roberts Original Desserts, LLC Employee Benefit Plan (“the Plan”) to recover money allegedly
                                  21
                                       owed for healthcare services. ECF No. 1. Monterey filed a Third Party Complaint against Third
                                  22
                                       Party Defendants Employee Benefit Management Services, Inc. (“EBMS”) , Advanced Medical
                                  23
                                       Pricing Solutions, Inc. (“AMPS”), Claims Delegate Services, EEC (“CDS”), and Alliant
                                  24
                                       Insurances Services, Inc. (“Alliant”) (collectively, “Third Party Defendants”) . ECF No. 44
                                  25
                                       (“Tpc”)   Before the Court is EBMS’s motion to dismiss the TPC . Having considered the parties’
                                  26
                                       submissions, the relevant law, and the record in this case, the Court GRANTS EBMS’s motion to
                                  27
                                                                                       1
                                  28   Case No. 17-CV-07076-LHK
                                       ORDER GRANTING EBMS’S MOTION TO DISMISS MONTEKEY’S THIRD PARTY CO MPLAINT WITHOUT
                                       LEAVE TO AMEND
                                            Case
                                             Case5:20-cv-01660-NC
                                                  5:17-cv-07076-LHKDocument 1098Filed
                                                                     Document         04/06/20
                                                                                   Filed 06/21/19Page 146
                                                                                                   Page   of 12
                                                                                                        2 of 156




                                   1   dismiss the TPC without leave to amend.

                                   2   I.       BACKGROUND
                                   3         A. Factual Background

                                   4            Monterey, which does business as Rocket Farms, “provides nursery products, including

                                   5   greenhouse growers, indoor potted foliage plants, and edible herbs, fruits and vegetables to its

                                   6   customers.” TPC ¶ 4. Monterey is the sponsor and administrator of the Plan, as well as a

                                   7   fiduciary of the Plan. Id.

                                   8            The Plan was Monterey’s health benefit plan that existed from July 1, 2014 to June 30,

                                   9   2017, and was self-funded by employer and participant contributions. Id. ¶ 9. The Plan insured

                                  10   “Monterey’s employees and employees’ dependents against losses arising from their medical

                                  11   care.” Id.

                                  12            EBMS is a Montana corporation and a “third-party administrator providing administrative
Northern District of California
 United States District Court




                                  13   services, including plan design, medical bill review, and claims administrative services, to self-

                                  14   funded plans.” Id. ¶ 5. EBMS “adjusted, reviewed and paid claims under the Plan.” Id. EBMS

                                  15   also “determined what healthcare providers would be paid by the Plan, and in what amount.” Id.

                                  16            Monterey alleges that in 2014, Alliant convinced Monterey to switch from a fully insured

                                  17   plan to a self-insured plan. Id. ¶ 15. The Third Party Defendants “presented the self-insured plan

                                  18   as a cost- savings mechanism” for Monterey. Id. ¶ 16. The Third Party Defendants also

                                  19   “represented they were knowledgeable in self-funded plans, claim review and validation.” Id. ¶

                                  20   17. Alliant advised Monterey to use the services of EBMS, AMPS, and CDS. Id. ¶ 18.

                                  21            EBMS was the Claims Administrator for the Plan. Id. ¶ 21. Monterey alleges that “[t]he

                                  22   services agreement between Monterey and EBMS listed EBMS’ duties and responsibilities as

                                  23   Claims Administrator.” Id. The services agreement stated that EBMS’s “duties and

                                  24   responsibilities included, but were not limited to, preparing the SPD [Summary Plan Document],

                                  25   processing and adjudicating all claims, reviewing and responding to appeals regarding benefit

                                  26   determinations, facilitating reviews by independent review organizations, and answering medical

                                  27
                                                                                         2
                                  28   Case No. 17-CV-07076-LHK
                                       ORDER GRANTING EBMS’S MOTION TO DISMISS MONTEKEY’S THIRD PARTY CO MPLAINT WITHOUT
                                       LEAVE TO AMEND
                                        Case
                                         Case5:20-cv-01660-NC
                                              5:17-cv-07076-LHKDocument 1098Filed
                                                                 Document         04/06/20
                                                                               Filed 06/21/19Page 147
                                                                                               Page   of 12
                                                                                                    3 of 156




                                   1   benefit and claim questions. Id. Monterey also entered a services agreement with AMPS and

                                   2   CDS. Id. ¶ 22.

                                   3          Monterey alleges that EBMS “discounted virtually all substantive medical claims

                                   4   submitted to the Plan by healthcare providers in a similar fashion, ” and that EBMS “did not

                                   5   administer the Plan according to the SPD.” Id. 23b. EBMS also “made false communications to
                                   6   healthcare providers regarding the level of plan benefits” and the coverage that the Plan would
                                   7   provide. Id. ¶ 23c. According to Monterey, “EBMS, CDS and AMPS exercised complete

                                   8   authority and control over Plan assets by determining what payment would be made out of Plan

                                   9   assets, to whom such payments would be made, and in what amount.” Id. ¶ 24.
                                  10          Monterey alleges that the SPD “deceived Monterey, the Plan and Monterey’s employees
                                  11   and employee beneficiaries into believing EBMS, AMPS, and CDS were achieving savings in

                                  12   claims paid by the Plan when no savings were actually realized or could ever possibly be
Northern District of California
 United States District Court




                                  13   realized.” Id. ¶ 27.

                                  14          Healthcare providers, including Salinas Valley, appealed benefit determinations to EBMS,

                                  15   and then to AMPS and CDS. Id. ¶ 28. After exhausting these avenues, Salinas Valley and other

                                  16   healthcare providers sued Monterey in various actions. Id. ¶ 29. Monterey alleges that the Third

                                  17   Party Defendants’ actions “forced Monterey to expend significant time and resources in
                                  18   identifying, disputing, appealing and negotiating allegedly underpaid claims.” Id. ¶ 30.

                                  19      B. Procedural History
                                  20          On December 12, 2017, Salinas Valley filed its complaint against Monterey and the Plan.

                                  21   ECF No. 1. The case was originally assigned to United States Magistrate Judge Howard R. Lloyd.

                                  22   ECF No. 4.

                                  23          On January 12, 2018, Monterey and the Plan filed a motion to dismiss Salinas Valley’s

                                  24   complaint. ECF No. 10. On May 31, 2018, Judge Lloyd issued an order granting in part and

                                  25   denying in part Monterey and the Plan s motion to dismiss. ECF No. 29.

                                  26          On June 4, 2018, the case was reassigned to United States Magistrate Judge Virginia K.

                                  27
                                                                                        3
                                  28   Case No. 17-CV-07076-LHK
                                       ORDER GRANTING EBMS’S MOTION TO DISMISS MONTEKEY’S THIRD PARTY CO MPLAINT WITHOUT
                                       LEAVE TO AMEND
                                        Case
                                         Case5:20-cv-01660-NC
                                              5:17-cv-07076-LHKDocument 1098Filed
                                                                 Document         04/06/20
                                                                               Filed 06/21/19Page 148
                                                                                               Page   of 12
                                                                                                    4 of 156




                                   1   DeMarchi. ECF No. 30.

                                   2            On June 14, 2018, Salinas Valley filed its first amended complaint. ECF No. 32 (“FAC”).
                                   3   Salinas Valley brings the following claims against Monterey and the Plan: (1) recovery of

                                   4   payments due under the Employee Retirement Income Security Act (“ERISA”); (2 ) violation of
                                   5   the Affordable Care Act’s maximum-out-of-pocket limitations; (3) intentional misrepresentation;
                                   6   and (4) negligent misrepresentation. FAC ¶¶ 226 263.

                                   7            On June 28, 2018, Monterey and the Plan moved to dismiss the FAC. ECF No. 34. On

                                   8   November 29, 2018, Judge DeMarchi denied Monterey and the Plan s motion to dismiss the FAC.

                                   9   ECF No. 42.

                                  10            On December 13, 2018, Monterey and the Plan filed an answer to Salinas Valley’s

                                  11   amended complaint. ECF No. 45.

                                  12            That same day, Monterey filed its third party complaint ( TPC ) against EBMS, Advanced
Northern District of California
 United States District Court




                                  13   Medical Pricing Solutions, Inc. (“AMPS”), Claims Delegate Services, EEC (“CDS”), and Alliant
                                  14   Insurances Services, Inc. (“Alliant”). ECF No. 44 .
                                  15            The TPC brings claims against EBMS for (1) breach of fiduciary duty under Section

                                  16   502(a)(2) of ERISA, TPC ¶¶ 31 39; (2) breach of contract, id. ¶¶ 59 62; and (3) professional

                                  17   negligence, id. ¶¶ 79 83.

                                  18            On February 22, 2019, EBMS filed the instant motion to dismiss the TPC. ECF No. 71

                                  19   (“Mot.”).

                                  20            On March 1, 2019, EBMS declined magistrate judge jurisdiction, and the case was

                                  21   reassigned to the undersigned. ECF Nos. 73, 75.

                                  22            On March 8, 2019, Monterey and the Plan filed their opposition to EBMS’s motion to

                                  23   dismiss. ECF No. 78. On March 15, 2019, EBMS filed its rep ly. ECF No. 79 (“Reply”).

                                  24   II.      LEGAL STANDARD
                                  25         A. Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

                                  26            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  27
                                                                                         4
                                  28   Case No. 17-CV-07076-LHK
                                       ORDER GRANTING EBMS’S MOTION TO DISMISS MONTEREV’S THIRD PARTY CO MPLAINT WITHOUT
                                       LEAVE TO AMEND
                                        Case
                                         Case5:20-cv-01660-NC
                                              5:17-cv-07076-LHKDocument 1098Filed
                                                                 Document         04/06/20
                                                                               Filed 06/21/19Page 149
                                                                                               Page   of 12
                                                                                                    5 of 156




                                   1   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                   2   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                   3   12(b)(6). The U.S. Supreme Court has held that Rule 8(a) requires a plaintiff to plead “enough

                                   4   facts to state a claim to relief that is plau sible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

                                   5   544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

                                   6   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                   7   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

                                   8   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                   9   unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule 12(b)(6)
                                  10   motion, the Court “accept[s] factual allegations in the complaint as true and construe[s] the
                                  11   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &
                                  12   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
Northern District of California
 United States District Court




                                  13          The Court, however, need not accept as true allegations contradicted by judicially

                                  14   noticeable facts, see Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  15   beyond the plaintiffs complaint to matters of public record” without converting the Rule 12(b)(6)

                                  16   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  17   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                  18   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                  19   curiam) (internal quotation marks omitted). Mere “conclusory ^legations of law and unwarranted

                                  20   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                  21   (9th Cir. 2004).

                                  22          B. Leave to Amend

                                  23          If the Court determines that a complaint should be dismissed, it must then decide whether

                                  24   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                  25   amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose
                                  26   of Rule 15 to facilitate decisions on the merits, rather than on th e pleadings or technicalities.”

                                  27
                                                                                          5
                                  28   Case No. 17-CV-07076-LHK
                                       ORDER GRANTING EBMS’S MOTION TO DISMISS MONTEKEY’S THIRD PARTY CO MPLAINT WITHOUT
                                       LEAVE TO AMEND
                                           Case
                                            Case5:20-cv-01660-NC
                                                 5:17-cv-07076-LHKDocument 1098Filed
                                                                    Document         04/06/20
                                                                                  Filed 06/21/19Page 150
                                                                                                  Page   of 12
                                                                                                       6 of 156




                                   1   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation

                                   2   marks omitted). When dismissing a complaint for failure to state a claim, “a district court should

                                   3   grant leave to amend even if no request to amend the pleading was made, unless it determines that

                                   4   the pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                   5   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                   6   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                   7   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ ’g, 512 F.3d 522, 532

                                   8   (9th Cir. 2008).

                                   9   III.    DISCUSSION
                                  10           EBMS’s motion to dismiss Monterey’s TPC against EBMS1 centers on a single issue:
                                  11   whether Monterey has exhausted a contractual obligation to mediate before filing suit. For the

                                  12   reasons explained below, the Court concludes that because Monterey has not exhausted that
Northern District of California
 United States District Court




                                  13   obligation, the Court must dismiss Monterey’s TPC against EBMS.

                                  14           The claims in Monterey’s TPC arise from the Administrative Services Agreement

                                  15   (“Services Agreement”) between EBMS and Monterey. Mot. at 2. The TPC refers to the Services

                                  16   Agreement as “[t]he services agreement between Monterey and EBMS,” which made EBMS the
                                  17   Claims Administrator and listed EBMS’s responsibilities and duties in that role. TPC ]f 21. First,

                                  18   the Court must decide whether to consider the contents of the Services Agreement. Although

                                  19   Monterey did not attach the Services Agreement to the TPC, each of Monterey’s causes of action

                                  20   references the Services Agreement and the TPC even includes an image of one section of the

                                  21   Services Agreement.

                                  22           Specifically, in Monterey’s breach of fiduciary duty claim, Monterey alleges that EBMS

                                  23   breached a fiduciary duty through misrepresentations about savings under the Plan and alleges that

                                  24   without “the trust that Monterey had in Alliant and EBMS, Monterey would not have signed the

                                  25

                                  26   1
                                        None of the other Third Party Defendants     Alliant, AMPS, and CDS       has joined EBMS’s
                                  27   motion to dismiss.
                                                                                         6
                                  28   Case No. 17-CV-07076-LHK
                                       ORDER GRANTING EBMS’S MOTION TO DISMISS MONTEKEY’S THIRD PARTY CO MPLAINT WITHOUT
                                       LEAVE TO AMEND
                                        Case
                                         Case5:20-cv-01660-NC
                                              5:17-cv-07076-LHKDocument 1098Filed
                                                                 Document         04/06/20
                                                                               Filed 06/21/19Page 151
                                                                                               Page   of 12
                                                                                                    7 of 156




                                   1   services agreement with EBMS.” TPC If 36. Monterey’s breach of contract claim alleges that
                                   2   EBMS “breached the services agreement.” Id. ¶ 61. The TPC includes an image of the section in
                                   3   the Services Agreement setting forth EBMS’s duties and responsibilities as claims administrator.
                                   4   Id. ¶ 60. Finally, Monterey’s negligence claim is also based on the Services Agreement: Monterey

                                   5   alleges that under the “service agreement with EBMS,” EBMS “was required to use the skill and
                                   6   care that a reasonably careful administrative service organization/third-party administrator would

                                   7   have used in similar circumstances.” Id. ¶ 81.
                                   8          The Ninth Circuit has held that a court may consider materials referenced in a pleading

                                   9   under the incorporation by reference doctrine, even if a plaintiff failed to attach those materials to

                                  10   the complaint. Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005). The purpose underlying

                                  11   this doctrine is to “[pjrevent plaintiffs from surviving a Rule 12(b)(6) motion by deliberately
                                  12   omitting references to documents upon which their claims are base d.” Steinle v. City & Cty. of
Northern District of California
 United States District Court




                                  13   S.F., 919 F.3d 1154, 1167 n.17 (9th Cir. 2019) (alteration in original) (internal quotation marks

                                  14   and citation omitted).

                                  15          For example, in Knievel, after the plaintiffs attached only a photograph and caption to their

                                  16   defamation complaint, the defendant asked the court to review the web pages on which the

                                  17   photograph and caption appeared because “viewers accessing the website could not help but to see

                                  18   at least some of the surrounding web pages in order to view the photograph and caption.” Id. at

                                  19   1076 77. The Ninth Circuit held that a court could consider those webpages under the

                                  20   incorporation by reference doctrine on a motion to dismiss. Id. at 1077. Similarly, Monterey’s

                                  21   TPC explicitly references the Services Agreement throughout, and even includes an image of the

                                  22   Services Agreement. See TPC ¶¶ 36, 60, 81. Accordingly, the Court may consider the Services

                                  23   Agreement under the incorporation by reference doctrine. See also Smith v. AMC Networks, Inc.,

                                  24   2019 WL 402360, at *4 (N.D. Cal. Jan. 31, 2019) (taking judicial notice of written works

                                  25   “referenced in the complaint”). To do otherwise would be to permit Monterey to base its claims

                                  26   on the Services Agreement, but avoid a motion to dismiss by omitting other large portions of the

                                  27
                                                                                          7
                                  28   Case No. 17-CV-07076-LHK
                                       ORDER GRANTING EBMS’S MOTION TO DISMISS MONTEREV’S THIRD PARTY CO MPLAINT WITHOUT
                                       LEAVE TO AMEND
                                        Case
                                         Case5:20-cv-01660-NC
                                              5:17-cv-07076-LHKDocument 1098Filed
                                                                 Document         04/06/20
                                                                               Filed 06/21/19Page 152
                                                                                               Page   of 12
                                                                                                    8 of 156




                                   1   Services Agreement. Considering the Service Agreement does not convert EBMS’s motion to

                                   2   dismiss into a motion for summary judgment , contrary to Monterey’s argument. Shaw v. Hahn, 56

                                   3   F.3d 1128, 1129 n.1 (9th Cir. 1995).

                                   4          Monterey also argues that the Declaration of J. Matthew Johnson is insufficient to

                                   5   authenticate the Services Agreement because Johnson      who is Corporate Counsel and Vice

                                   6   President of Legal at EBMS, Johnson Decl. ¶¶ 1 2      has only worked at EBMS for nine months.

                                   7   In his declaration, Johnson states I am familiar with and maintain, among other things, the

                                   8   various agreements between EBMS and its clients. The documents attached collectively as

                                   9   Exhibit A are a true and correct copy of the 2014 Administrative Services Agreement and

                                  10   corresponding renewals for 2015 and 2016 between EBMS and Rocket Farms (except for pricing

                                  11   information, which has been redacted). Johnson Decl. ¶ 2. Although Johnson ’s declaration does

                                  12   not quite establish that the Services Agreement is a business record, the Court overrules
Northern District of California
 United States District Court




                                  13   Monterey s objection for the following reasons. Monterey included an image of the Services

                                  14   Agreement in its own TPC. Monterey does not dispute that Monterey signed the Services

                                  15   Agreement attached to Johnson s declaration. Monterey does not contend that the version

                                  16   attached to Johnson s declaration is not a true and correct copy of the Services Agreement.

                                  17   Monterey does not contest that Monterey agreed to the Services Agreement.

                                  18          Here, as EBMS contends, the Services Agreement requires mediation as a condition

                                  19   precedent to legal action. Specifically, Section 11.01 of the Services Agreement reads as follows:

                                  20          Dispute Resolution
                                              Plan Sponsor and Contract Administrator will meet and confer in an attempt to
                                  21          resolve any dispute arising out of or relating to this Agreement. A dispute not
                                  22          resolved within 60 days of this meeting will be submitted to mediation . . . . If the
                                              dispute is not resolved through mediation, the parties will be free to pursue all legal
                                  23          and equitable remedies otherwise available.

                                  24   ECF No. 71-1, Ex. A at 10 (emphasis in original). Thus, the Services Agreement requires EBMS

                                  25   and Monterey to mediate any dispute “arising out of or relating” to the Services Agreement before

                                  26   a party may pursue “legal and equitable remedies.”

                                  27
                                                                                        8
                                  28   Case No. 17-CV-07076-LHK
                                       ORDER GRANTING EBMS’S MOTION TO DISMISS MONTEKEY’S THIRD PARTY CO MPLAINT WITHOUT
                                       LEAVE TO AMEND
                                        Case
                                         Case5:20-cv-01660-NC
                                              5:17-cv-07076-LHKDocument 1098Filed
                                                                 Document         04/06/20
                                                                               Filed 06/21/19Page 153
                                                                                               Page   of 12
                                                                                                    9 of 156




                                   1          In Simula, Inc. v. Autoliv, Inc., 175 F.3d 716 (9th Cir. 1999), the Ninth Circuit held that the

                                   2   similar “language ‘arising in connection with’ reaches every dispute between the parties having a

                                   3   significant relationship to the contract and all disputes having their origin or genesis in the

                                   4   contract.” Id. at 721; see also Good(E) Bus. Sys., Inc. v. Raytheon Co., 614 F. Supp. 428, 429
                                   5   (W.D. Wis. 1985) (noting that the phrase “arising out of or relating to this Agreement” has been
                                   6   “broadly construed”) (citing Prima Paint Corp. v. Floor & Conklin Mfg. Co., 388 U.S. 395
                                   7   (1967)).

                                   8          Section 11.01 is plainly applicable to the instant dispute because Monterey’s TPC alleges

                                   9   that EBMS breached the Service Agreement , and thus the dispute has a “significant relationship”

                                  10   to the Services Agreement. See TPC ¶¶ 60 61 (alleging breach, and including a screenshot of the

                                  11   Service Agreement). As the TPC alleges, Monterey and EBMS ’s relationship was governed by

                                  12   the Service Agreement: “The services agreement between Monterey and EBMS listed EBMS’
Northern District of California
 United States District Court




                                  13   duties and responsibilities as Claim [sic] Admi nistrator” for the Plan. Id. ¶ 21. The TPC also

                                  14   alleges that EBMS was negligent because under the “service agreement with EBMS,” EBMS “was
                                  15   required to use the skill and care that a reasonably careful administrative service

                                  16   organization/third-party admini strator would have used in similar circumstances.” Id. ¶ 81.

                                  17          Even if the Court adopts Monterey’s interpretation that Section 11.01 covers “disputes

                                  18   only between MPHI and EBMS about the execution or handling of the subject matter within the

                                  19   ASA agreement, vis-à-vis each other,” Opp. at 6 (emphasis removed), Section 11.01 applies. In

                                  20   the TPC, Monterey alleges that EBMS is liable for breach of contract because EBMS did not

                                  21   execute its duties under the Services Agreement, and that EBMS was negligent in handling its

                                  22   duties under the Services Agreement. This qualifies as a dispute between Monterey and EBMS

                                  23    about the execution or handling of the subject matter within the ASA agreement, vis-à-vis each

                                  24   other. Thus, Section 11.01 applies.

                                  25          Furthermore, the TPC includes no allegation that EBMS and Monterey have mediated the

                                  26   dispute underlying the TPC, as required by the Services Agreement, and Monterey does not

                                  27
                                                                                          9
                                  28   Case No. 17-CV-07076-LHK
                                       ORDER GRANTING EBMS’S MOTION TO DISMISS MONTEKEY’S THIRD PARTY CO MPLAINT WITHOUT
                                       LEAVE TO AMEND
                                        Case
                                        Case5:20-cv-01660-NC
                                             5:17-cv-07076-LHKDocument
                                                               Document1098 Filed
                                                                              Filed04/06/20
                                                                                    06/21/19 Page
                                                                                              Page154
                                                                                                   10 of
                                                                                                      of156
                                                                                                         12




                                   1   contest in its brief that Monterey and EBMS have not engaged in mediation. Thus, Monterey has

                                   2   not fulfilled a condition precedent to its legal action against EBMS, and the Court must dismiss

                                   3   the TPC’s claims against EBMS.
                                   4          District courts have dismissed claims in similar circumstances. For example, in Brosnan v.

                                   5   Dry Cleaning Station Inc., 2008 WL 2388392 (N.D. Cal. Jun. 6, 2008), the plaintiffs brought fraud

                                   6   and breach of contract claims against the defendants. Id. at *1. The franchise agreement between

                                   7   the parties stated that “the Company [defendants] and the Franchisee [plaintiffs] each agree to
                                   8   enter into mediation of all disputes involving this Agreement or any other aspect of the

                                   9   relationship ... prior to initiating any legal action against the other.” Id. The district court

                                  10   granted the defendants’ motion to dismiss the plaintiffs’ lawsuit because “ [f]ailure to mediate a
                                  11   dispute pursuant to a contract that makes mediation a condition precedent to filing a lawsuit

                                  12   warrants dismissal.” Id. (citing, inter alia, Charles J. Rounds Co. v. Joint Council of Teamsters
Northern District of California
 United States District Court




                                  13   No. 42, 4 Cal. 3d 888 (1971)); see also B & O Mfg., Inc. v. Home Depot U.S.A., Inc., 2007 WL

                                  14   3232276, at *8 (N.D. Cal. Nov. 1, 2007) (dismissing claim because plaintiff failed to first mediate

                                  15   as required by an agreement between the parties).

                                  16          Similarly, in Free Range Content, Inc. v. Google Inc., 2016 WL 2902332 (N.D. Cal. May

                                  17   13, 2016), the district court dismissed claims where the plaintiffs had failed to satisfy “a condition
                                  18   precedent to filing suit, which in that case was the requirement to provide the defendants notice
                                                               ??




                                  19   before filing suit. Id. at *13 14; see also Target Corp. v. Wolters Kluwer Health, Inc., 2015 WL

                                  20   12646483, at *5 (C.D. Cal. Dec. 16, 2015) (explaining that an “alternative dispute provision ... is

                                  21   considered a condition precedent to filing lawsuit”).

                                  22          Monterey makes two arguments against dismissal, none of which are availing. First,

                                  23   Monterey appears to argue that Section 11.01 is inapplicable because the instant dispute concerns

                                  24   Monterey’s TPC and “the TPC is not a lawsuit filed against EBMS.” Opp. at 2, 6. However, the

                                  25   TPC is in fact a set of legal allegations filed against EBMS, and Monterey identifies no language

                                  26   in Section 11.01 exempting third party complaints from its ambit. By its plain language, Section

                                  27
                                                                                         10
                                  28   Case No. 17-CV-07076-LHK
                                       ORDER GRANTING EBMS’S MOTION TO DISMISS MONTEKEY’S THIRD PARTY CO MPLAINT WITHOUT
                                       LEAVE TO AMEND
                                        Case
                                        Case5:20-cv-01660-NC
                                             5:17-cv-07076-LHKDocument
                                                               Document1098 Filed
                                                                              Filed04/06/20
                                                                                    06/21/19 Page
                                                                                              Page155
                                                                                                   11 of
                                                                                                      of156
                                                                                                         12




                                   1   11.01 requires mediation before either EBMS or Monterey p ursues all legal and equitable

                                   2   remedies.” Ex. A at 10 (emphasis added). Section 11.01 thus necessarily applies to the TPC,
                                   3   which requests both damages (a legal remedy) and an injunction (an equitable remedy) against

                                   4   EBMS based on claims arising from the Services Agreement. TPC at 24-25. Salinas Valley’s

                                   5   allegations against Monterey in the FAC are simply not relevant to the instant motion, which

                                   6   concerns whether the dispute at issue in Monterey ’s legal action against EBMS arises from or

                                   7   relates to the Services Agreement.

                                   8          Second, Monterey argues that because many other provisions of the Services Agreement

                                   9   other than Section 11.01 are subject to reasonable dispute, the instant motion is functionally one

                                  10   for summary judgment. See, e.g., Opp. at 8 (arguing that there are “disputed factual issues”

                                  11   concerning Section 2.01, which states that “EBMS will assist in the preparation of the Plan
                                  12   documents, benefits summaries, and materials necessary to operate the Plan”). However, the
Northern District of California
 United States District Court




                                  13   instant motion implicates none of those disputes. Moreover, Monterey’s invocation of the

                                  14   substantive Services Agr eement provisions in dispute further reinforces how Monterey’s TPC

                                  15   arises from and relates to the Services Agreement.

                                  16          Therefore, because Section 11.01 of the Services Agreement requires mediation as a

                                  17   condition precedent to legal action, and because Monterey does not allege that it mediated the

                                  18   instant dispute with EBMS, the Court must dismiss Monterey’s TPC claims against EBMS. The
                                  19   dismissal is without prejudice to Monterey refiling once Monterey and EBMS have fulfilled the

                                  20   mediation condition. See Brosnan, 2008 WL 2388392, at *2 (dismissing complaint without

                                  21   prejudice where plaintiff failed to fulfill mediation condition precedent).

                                  22          Finally, the Court considers whether to grant leave to amend. The Ninth Circuit has held

                                  23   that leave to amend should be denied where amendment would unduly prejudice the opposing

                                  24   party, cause undue delay, or be futile, or if the moving party has acted in bad faith. Leadsinger,

                                  25   512 F.3d at 532. Granting Monterey leave to amend its TPC claims against EBMS would be

                                  26   futile, cause undue delay, and unduly prejudice EBMS. Amendment would be futile because the

                                  27
                                                                                         11
                                  28   Case No. 17-CV-07076-LHK
                                       ORDER GRANTING EBMS’S MOTION TO DISMISS MONTEKEY’S THIRD PARTY CO MPLAINT WITHOUT
                                       LEAVE TO AMEND
                                        Case
                                        Case5:20-cv-01660-NC
                                             5:17-cv-07076-LHKDocument
                                                               Document1098 Filed
                                                                              Filed04/06/20
                                                                                    06/21/19 Page
                                                                                              Page156
                                                                                                   12 of
                                                                                                      of156
                                                                                                         12




                                   1   Services Agreement requires mediation before Monterey may file suit against EBMS, and

                                   2   Monterey does not contest that Monterey and EBMS have not mediated. Similarly, granting

                                   3   Monterey leave to amend would only delay mediation and the ultimate resolution of this dispute

                                   4   between Monterey and EBMS, and would force EBMS to file a second motion to dismiss on

                                   5   Monterey’s futile claims. Therefore, the Court DENIES Monterey le ave to amend the TPC
                                   6   against EBMS.

                                   7   IV.    CONCLUSION
                                   8          For the foregoing reasons, the Court GRANTS EBMS’s motion to dismiss Monterey’s

                                   9   TPC against EBMS without leave to amend. The Court’s dismissed is without prejudice to
                                  10   Monterey refiling its claims against EBMS once Monterey has fulfilled the mediation condition

                                  11   precedent in the TPC.

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: June 21, 2019

                                  14                                                 ______________________________________
                                                                                     LUCY H. KOH
                                  15                                                 United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                                      12
                                  28   Case No. 17-CV-07076-LHK
                                       ORDER GRANTING EBMS’S MOTION TO DISMISS MONTEKEY’S THIRD PARTY CO MPLAINT WITHOUT
                                       LEAVE TO AMEND
